TABLE OF CONTENTS

Exhibit 10.3

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1        8

2. AMENDMENT/MODIFICATION NO.

019

 

 

3. EFFECTIVE DATE  

06/27/2014

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

6. ISSUED BY                         CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE       5ASNET  

 

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

    (x)   

9A. AMENDMENT OF SOLICITATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO. ACN-13-FX

 

      

10B. DATED (SEE ITEM 13)

 

04/23/2013

 

SUPPLIER CODE:    000389122   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA     (If Required)

See Schedule

   $0.00            

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)         A.    

THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify Clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    ¨           ¨     B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

    ¨     C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    x     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

Mutual Agreement of the Contracting Parties

 

   

 

E. IMPORTANT:     Contractor ¨ is not, x is required to sign this document and
return          1           copies to the issuing office.

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

By mutual agreement of the contracting parties the follow modification is issued
to incorporate the following into the ACN-13-FX – contract:

 

1. Beginning on line 434, in the “Offshore Capacity Requirement – Day Network”
section, the following language is inserted:

 

In the event that destinating offshore volumes exceed the volumes listed in
“Offshore Capacity Requirement – Day Network” at the Aviation Supplier’s Memphis
hub, the excess volume will receive a scan in Memphis that qualifies as a
Delivery Scan.

 

This scan will fulfill the requirement that the aviation supplier obtain a
destination

 

Continued…

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

     Susan E. Partridge

 

   

15B. CONTRACTOR/OFFEROR

 

     /s/ PAUL J. HERRON

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

09/09/14

 

16B. CONTRACT AUTHORITY

 

    /s/ SUSAN E. PARTRIDGE

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

09/09/14

   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

2        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

Delivery Scan under Payment Procedures.

The time of the scan will also be used to measure performance under Performance
Requirements and Measurement and in the assessment of reductions under Reduction
of Payment.

All destinating offshore volume will move to the offshore destination as part of
the Aviation Supplier’s services under this contract, on a first-in, first-out
basis. The Aviation Supplier

is still responsible for performing a Delivery Scan when the volume is tendered
to the Postal Service at the offshore destination.

 

2. Beginning on line 576, in the “Ordering Process – Non-Peak – Day Network”
section, the following language is inserted:

 

[*]

 

3. Lines 622 – 623 will change

 

FROM:

 

The Postal Service will request capacity based on specific plans for a Tuesday /
Wednesday plan, a Thursday / Friday plan, and a Saturday / Sunday plan.

 

TO:

 

The Postal Service will request capacity based on specific plans for a Tuesday /
Wednesday plan, a Thursday / Friday plan, a Saturday plan and a Sunday plan.

 

4. Lines 842 – 843 will change

 

FROM:

 

Continued…

               

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

3        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

The reduction in payment will be based on a conversion of the weight of the late
Handling Units to cubic feet by the applicable mail class density and will be
applied at the base or the tier in which the delivery occurred

 

TO:

 

The reduction in payment will be based on a conversion of the weight of the late
Handling Units to cubic feet by the applicable contract density and will be
applied at the base or the tier in which the late delivery occurred

 

5. Lines 1201-1203 will change

 

FROM:

 

[*]

 

TO:

 

[*]

 

6. Lines 1230 – 1232 will change

 

From:

 

The transportation payment fir mixed ULDs will be based on the applicable cubic
feet of the originating ULD. These transportation payments will be reduced for
Handling Units not receiving a Delivery Scan by converting the weight of the
Handling Units without a Delivery Scan at the correct destination to cubic feet
by the applicable mail class density.

 

Continued…

               

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

4        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

TO:

 

The transportation payment for mixed ULDs will be based on the applicable feet
of the originating ULD. These transportation payments will be reduced for
Handling Units not receiving a Delivery Scan by converting the weight of the
Handling Units without a Delivery Scan at the correct destination to cubic feet
by the applicable contract density.

 

7. Lines 1245 – 1247 is changed

 

FROM:

 

If mail is tendered to the aviation supplier from a defined truck location as
identified in Attachments 3 and 4 at contract award, the invoiced cubic feet
will be calculated by dividing the Handling Unit’s Postal Service assigned
rounded weight by the applicable mail class density.

 

TO

 

If mail is tendered to the aviation supplier from a defined truck location as
identified in Attachments 3 and 4 at contract award, the invoiced cubic feet
will be calculated by dividing the Handling Unit’s Postal Service assigned
rounded weight by the applicable contract density.

 

8. Lines 1252 – 1253 will change

 

FROM

 

The aviation supplier will accept ad hoc trucks from the Postal Service at the
proposed hub locations. The invoiced cubic feet for ad hoc trucks will be
calculated by dividing the Handling Unit’s Postal Service assigned rounded
weight by the applicable mail class density. Recognizing the reduced work
content, the

 

Continued…

               



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

Page Of

5        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO    SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

aviation supplier will provide an unload rate in Attachment 10: Pricing for the
receipt and processing of all ad hoc truck mail volume. The Postal Service will
incorporate ad hoc truck

payments in the weekly electronic payment.

 

TO

 

The aviation supplier will accept ad hoc trucks from the Postal Service at the
proposed hub locations. The invoiced cubic feet for ad hoc trucks will be
calculated by dividing the Handling Unit’s Postal Service assigned rounded
weight by the applicable contract density. The Postal Service will incorporate
ad hoc truck

payments in the weekly electronic payment.

 

9. The following is added at line 1284:

 

The average weight process is detailed in Attachment 15, Average Weights.

 

10. The following is added at line 1293:

 

The Re-Labeling process is described in Attachment 16, Re-labeling / Type M
Matching Process

 

11. The following is added at line 1363:

 

The average weight process is detailed in Attachment 15, Average Weights.

 

12. The following definition is added to Clause B-1:

 

Definitions:

 

a. Payment Week: The period each week of an Operating Period between 00:00
Saturday and 23:59 Friday.

 

Continued…

               



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

Page Of

6        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO    SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

13. Lines 3488 – 3492 will change

 

FROM:

 

It is the responsibility of the Party asserting the Force Majeure event to
formally declare that a Force Majeure event has taken place within twenty-four
(24) hours of the event.

 

TO:

 

It is the responsibility of the Party asserting the Force Majeure event to
formally declare that a Force Majeure event has taken place within twenty-four
(24) hours of the event, except when the event occurs on a Friday, Saturday or
Sunday. Declaration of a Force Majeure event that occurs on a Friday, Saturday,
or Sunday must be made by the close of business on the following Monday, except
when the Monday falls on a holiday, then it must be declared by the close of
business on the following Tuesday.

 

14. Attachment 1 is corrected as follows:

 

Operating Period 25: End Date From 11/02/15 TO 11/01/15

Operating Period 26: Begin Date From 11/03/15 TO 11/02/15

Operating Period 68: Begin date From 04/29/14 TO 04/29/19

Operating Period 74: Begin date From 10/30/19 TO 10/28/19

 

15. Required Delivery Times in Attachments 3 & 4, attached, are corrected.

 

16. The following special notes added are added to Attachment 3:

 

Continued…

               



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

Page Of

7        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO    SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

a. [*]

 

b. [*]

 

c. [*]

 

d. [*]

 

17. The following was added to Attachment 3, Operating Plan, Day Network: Tender
and Delivery Codes Definition:

 

K: Aviation Supplier Deck Loads

 

18. Corrections to the “Tender and Delivery Codes” are attached

 

19. The following sites and tender times were added to:

 

Attachment 4, Operating Plan – Night Network and,

Attachment 4, Operating Plan, Night Network,

Tender and Delivery Codes:

 

Amarillo, TX (AMA)

Helena, MT (HLN)

Salisbury, MD (SBY)

 

20. [*]

 

Continued…

               

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTINUATION SHEET

  REQUISITION NO.                       

Page Of

8        8

CONTRACT/ORDER NO.

ACN-13-FX/019

 

AWARD/ EFFECTIVE DATE  

06/27/2014

  MASTER/AGENCY CONTRACT NO    SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY       UNIT       UNIT PRICE
  AMOUNT    

[*]

 

21. [*]

 

a. [*]

 

22. The following Wage Determinations are incorporated into Attachment 13,
Service Contract Act – Wage Determinations:

 

[*]

 

23. Attachment 14, Density, is hereby incorporated.

 

24. Attachment 15, Average Weight Process, is hereby incorporated.

 

25. Attachment 16, Re-Labeling / HUP Process, is hereby incorporated.

 

26. Attachment 17, Handling Unit Types, is hereby incorporated.

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/30/2020

               

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

United States Postal Service

AIR CARGO NETWORK

Contract ACN-13-FX

Awarded By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P 650

Washington, DC 20260-0650

April 23, 2013

Modification 1 Issued May 28, 2013

Modification 2 Issued June 24, 2013

Modification 3 Issued September 24, 2013

Modification 7 Issued October 22, 2013

Modification 11 Issued January 6, 2014

Modification 12 February 3, 2014

Modification 13 March 3, 2014

Modification 14 March 31, 2014

Modification 15 April 28, 2014

Modification 16 May 27, 2014

Modification 17, May 11, 2014

Modification 18, June 18, 2014

Modification 19, June 27, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Table of Contents

 

Part 1: Statement of Work

     5   

Purpose and Scope

     5   

Scale

     5   

Services Provided

     5   

Service Points

     6   

Management Plan

     6   

Frequency

     7   

Mail Assignment and Transport - Day Network

     7   

Mail Assignment and Transport - Night Network

     7   

Local Agreements

     7   

Postal Service Performs Terminal Handling Service (THS) Operation - Day Network

     7   

Aviation Supplier Planned Accommodation - Day Network

     8   

Aviation Supplier Planned Accommodation - Night Network

     9   

Delivery - Day Network

     9   

Delivery - Night Network

     9   

Saturday Delivery - Day Network

     9   

Specific Delivery Instructions

     9   

Boarding Priority - Day Network

     9   

Boarding Priority - Night Network

     10   

Repossession of Mail by the Postal Service

     10   

Treatment of Exceptional Types of Mail

     10   

Perishable Mail and Live Mail

     12   

Registered Mail

     12   

Offshore Capacity Requirement - Day Network

     12   

Volume Commitment - General Information

     13   

Volume Commitment - Contract Volume Minimum - Day Network

     13   

Operating Period Volume Minimum - Day Network

     13   

Operating Period Volume Minimum - Night Network

     13   

Volume Commitment - Holiday - Day Network

     14   

Volume Commitment - Holiday - Night Network

     14   

Operating Periods

     15   

Ordering Process - Non-Peak - Day Network

     15   

Ordering Process - Non-Peak - Night Network

     15   

Ordering Process - Peak - Day Network

     16   

Ordering Process - Peak - Night Network

     16   

Electronic Data Interchange (EDI)

     17   

Operational Condition Reports

     17   

Dimensional Weight Reports

     18   

Scanning and Data Transmission

     18   

Performance Requirements and Measurement

     19   

Reduction of Payment

     20   

Performance Management

     21   

Sustainability

     21   

Security

     22   

Postal Service Employees Allowed Access

     22   

Personnel Screening

     22   

Payment Procedures

     26   

Rates and Payment General

     26   

Payment Processing - Day Network - Per Cube

     27   

Payment Processing - Night Network - Per Pound

     29   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Reconciliation Process

     30   

Part 3: Contract Clauses

     31   

Clause B-1:

 

Definitions (March 2006) (Tailored)

     31   

Clause B-3:

 

Contract Type (March 2006) (Tailored)

     34   

Clause B-9:

 

Claims and Disputes (March 2006) (Tailored)

     34   

Clause B-10:

 

Pricing of Adjustments (March 2006) (Tailored)

     35   

Clause B-15:

 

Notice of Delay (March 2006) (Tailored)

     35   

Clause B-22:

 

Interest (March 2006) (Tailored)

     36   

Clause B-25:

 

Advertising of Contract Awards (March 2006)

     36   

Clause B-30:

 

Permits and Responsibilities (March 2006) (Tailored)

     36   

Clause B-39:

 

Indemnification (March 2006) (Tailored)

     36   

Clause B-45:

 

Other Contracts (March 2006) (Tailored)

     36   

Clause B-65:

 

Adjustments to Compensation (March 2006) (Tailored)

     36   

Clause B-69:

 

Events of Default (March 2006) (Tailored)

     37   

Clause B-75:

 

Accountability of the Aviation Supplier (Non-Highway) (March 2006) (Tailored)

     37   

Clause B-77:

 

Protection of the Mail (Non-Highway) (March 2006) (Tailored)

     38   

Clause B-80:

 

Laws and Regulations Applicable (March 2006) (Tailored)

     39   

Clause B-81:

 

Information or Access by Third Parties (March 2006) (Tailored)

     39   

Clause B-82:

 

Access by Officials (March 2006) (Tailored)

     39   

Clause 1-1:

 

Privacy Protection (July 2007)

     40   

Clause 1-5:

 

Gratuities or Gifts (March 2006)

     41   

Clause 1-6:

 

Contingent Fees (March 2006)

     41   

Clause 1-11:

 

Prohibition Against Contracting with Former Officers or PCES Executives (March
2006) (Tailored)

     42   

Clause 1-12:

 

Use of Former Postal Service Employees (March 2006) (Tailored)

     42   

Clause 2-11:

 

Postal Service Property - Fixed-Price (March 2006) (Tailored)

     42   

Clause 2-22:

 

Value Engineering Incentive (March 2006)

     44   

Clause 3-1:

 

Small, Minority, and Woman-owned Business Subcontracting Requirements (March
2006)

     47   

Clause 3-2:

 

Participation of Small, Minority, and Woman-owned Businesses (March 2006)

     48   

Clause 4-1:

 

General Terms and Conditions (July 2007) (Tailored)

     48   

Clause 4-2:

 

Contract Terms and Conditions Required to Implement Policies, Statutes, or
Executive Orders (July 2009) (Tailored)

     52   

Clause 4-7:

 

Records Ownership (March 2006)

     53   

Clause 6-1:

 

Contracting Officer’s Representative (March 2006)

     53   

Clause 9-1:

 

Convict Labor (March 2006)

     53   

Clause 9-2:

 

Contract Work Hours and Safety Standards Act - Overtime Compensation (March
2006)

     54   

Clause 9-7:

 

Equal Opportunity (March 2006) (Tailored)

     54   

Clause 9-9:

 

Equal Opportunity Preaward Compliance of Subcontracts (March 2006) (Tailored)

     55   

Clause 9-10:

 

Service Contract Act (March 2006)

     55   

Clause 9-12:

 

Fair Labor Standards Act and Service Contract Act - Price Adjustment (February
2010)

     62   

Clause 9-13:

 

Affirmative Action for Workers with Disabilities (March 2006) (Tailored)

     63   

Clause 9-14:

 

Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans (February 2010)
(Tailored)

     64   

Contract Term

     66   

Renewal Process

     66   

Amendments or Modifications

     66   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Assignment

     66   

Bankruptcy

     67   

Confidentiality

     67   

Entire Agreement

     68   

Force Majeure

     68   

Frequency Adjustment

     69   

Notices

     69   

Severability

     70   

Third Party Governmental Delays

     70   

Waiver of Breach

     70   

Part 4 - List of Attachments and Forms

     71   

Attachment 1

 

Postal Service Operating Periods, dated June 27, 2014

     72   

Attachment 2

 

Air Stops & Projected Volumes, dated January 8, 2013

     74   

Attachment 3

 

Operating Plan, Day Network, dated June 27, 2014

     75   

Attachment 4

 

Operating Plan, Night Network, dated June 27, 2014

     81   

Attachment 5

 

Reserved

  

Attachment 6

 

Postal Furnished Property, April 16, 2013

     89   

Attachment 7

 

Electronic Data Interchange Service Requirements, dated September 1, 2012

     90   

Attachment 8

 

Investigative / Security Protocol and Guidelines, dated July 2012

     91   

Attachment 9

 

Wage Determination, dated October 31, 2012

     95   

Attachment 10

 

Pricing, dated June 27, 2014

     98   

Attachment 11

 

Perishable Mail and Lives, June 27, 2014

     100   

Attachment 12

 

Reserved

  

Attachment 13

 

Service Contract Act Wage Determinations, dated June 24, 2014

     102   

Attachment 14

 

Contract Density, dated June 27, 2014

     122   

Attachment 15

 

Average Weight Process, dated June 27, 2014

     124   

Attachment 16

 

Re-labeling Process, dated June 27, 2014

     125   

Attachment 17

 

Handling Unit Types, dated June 27, 2014

     127   

Forms

  

DOT Form F 5800.1

   Hazardous Materials Incident Report

I-9 Form

   Employment Eligibility Verification

PS Form 2025

   Contract Personnel Questionnaire

PS Form 8203

   Order / Solicitation / Offer / Award

US Treasury Form 941

   Quarterly Federal Tax Return



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

  1    Part 1: Statement of Work   2      3      4    Purpose and Scope

  5

  6

  7

  8

  9

10

11

   The United States Postal Service is seeking to purchase air transportation
and ancillary services for
mail to and from destinations within the contiguous forty-eight (48) states as
well as non-contiguous
areas to include Alaska, Hawaii, and Puerto Rico. This statement of work (SOW)
provides for the
transportation of mail on any flight in the aviation supplier’s air
transportation network. It also provides
for services associated with the transportation of mail by the aviation
supplier. The air carrier’s
network or transportation system may include its own flights, flights of its
approved subcontractors,
flights that may be dedicated to Postal operations, and Road Feeder Service. 12
   13    14    Scale

15

16

17

   The volume of mail (expressed in pounds and cubic feet) transported as
contracted under this air
cargo network contract may increase or decrease significantly over the term of
the contract consistent
with the needs of the Postal Service. 18    19    20    Services Provided

21

22

23

24

   The aviation supplier shall provide sufficient resources to efficiently and
effectively take possession,
sort (if necessary), transport, scan, load, and deliver all mail to the
designated destination Service
Points specified by the Postal Service in Attachment 2: Air Stops & Projected
Volumes, Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network. 25
   26    The aviation supplier will present scan data for these events
electronically to the Postal Service. See 27    Attachment 7: Electronic Data
Interchange Service Requirements. 28    29    [*] 30    31    32    33    34   
35    The aviation supplier will be expected to (this list is not all
inclusive): 36   

a.      Coordinate and oversee its own operations; supervise and protect its own
employees.

37   

b.      Ensure that the necessary facility support and administrative functions
are performed.

38   

c.      Monitor performance.

39   

d.      Provide feedback to the Postal Service.

40   

e.      Ensure the integrity of data entry.

41   

f.       Coordinate the exchange of information.

42

43

  

g.      Provide notification of changes or anticipated changes in services
provided (including
subcontractors) to the Postal Service.

44   

h.      Scan material Handling Units.

45   

i.       Assist in unloading or loading Unit Load Devices (ULDs) to or from
surface transportation.

46

47

  

j.       Provide the correct type and quantity of equipment necessary to support
the service
requirements of this contract.

48   

k.      Process mail for dispatch from the aviation supplier’s facility to the
Postal Service facility.

49   

l.       Close-out, receive, and dispatch all surface vehicles.

50   

m.     Handle overflow volumes per Postal Service general directions.

51   

n.      Cooperate with all aviation suppliers in the transportation service
chain.

52   

o.      Enter data timely and accurately.

53   

p.      Prepare required reports.

54   

q.      Perform verification of security seals on surface transportation.

55   

r.       Ensure the security of all mail.

56   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 5 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

57    58    Service Points

59

60

61

  

Service Points are the locations where tender and / or delivery takes place. The
locations and tender

and delivery specifications are listed in Attachment 3: Operating Plan, Day
Network, and Attachment

4: Operating Plan, Night Network.

62    63    The Day Network will service approximately eighty (80) origin and
destination Service Points. 64    65    The Night Network will service
approximately one hundred forty-five (145) origin and destination 66    Service
Points 67    68    69    Management Plan

70

71

72

73

   The aviation supplier shall develop and maintain a current Management Plan
for dealing with normal
daily operations as well as unscheduled and unexpected events affecting the
expeditious operation of
the facility, including aviation and surface service failure and delays. The
Management Plan must also
address the key personnel involved on a day to day basis. 74   

75

76

77

   Updates to this plan shall be submitted to the Contracting Officer within ten
(10) days of any changes
to the plan. The aviation supplier shall review and verify, at least annually,
that its management plan
is current. 78   

79

80

81

   The aviation supplier must train its employees to a level of familiarity that
ensures a contingency plan
can be exercised without delay. The following items must be addressed by the
Management Plan; the
list is not all inclusive. 82    83   

a.      Late arriving aircraft and trucks

84   

•   Ability to conduct two operations – Originating and Destinating

85    86   

b.      Early arriving aircraft and trucks

87   

c.      Mail arriving out of normal sequence

88   

d.      Trucks not on-site for dispatch

89   

e.      Inclement weather during operations

90   

•   Snow issues

91   

•   Ice storms

92   

•   Airport closures

93    94   

f.       Protection of the mail during inclement weather

95   

g.      Labor actions

96   

h.      Inadequate staffing

97   

i.       An inability to complete all loading in time to meet tender

98   

j.       Overflow mail

99   

k.      Damaged and / or non air worthy containers

100   

l.       Damaged surface containers

101   

m.     Damaged or non-labeled mail

102   

n.      Plan and schedule changes

103   

o.      Loose load mail

104   

p.      Hazardous Material (HAZMAT)-acceptable and non-acceptable pieces

105   

q.      Handling and staging of live animals

106   

r.       Running out of supplies such as placards, bypass tape, etc.

107   

s.      Power losses – Describe in detail all steps to be taken in the event of
power loss to

108   

         include specific actions for back up power at the Terminal Handling
Service (THS) location

109   

         such as generators and other systems.

110   

t.       Natural disasters

111   

u.      Equipment breakdowns

112   

v.      Airport closings

113   

w.     Air Traffic Control (ATC) impact mitigation plan

 

Page 6 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

114    115    116    Frequency

117

118

119

120

121

   The initial frequency of service for the Day Network (Priority Mail / First
Class network) is based on six
(6) days of Postal Service delivery and shall be Tuesday through Sunday (X1).1
This will provide for
approximately 307 (308 in a leap year) operating days annually. This excludes
the widely observed
holidays as listed in the sections titled, Volume Commitment – Holiday – Day
Network and Volume
Commitment – Holiday – Night Network. 122   

123

124

125

126

127

   The initial frequency of service for the Night Network (Express Mail network)
is based on five (5) days
of Postal Service delivery and shall be Monday through Friday (X67).2 This will
provide for
approximately 254 (255 in a leap year) operating days annually. This excludes
the widely observed
holidays as listed in the sections titled, Volume Commitment – Holiday – Day
Network and Volume
Commitment – Holiday – Night Network. 128    129    130    Mail Assignment and
Transport - Day Network

131

132

133

   The aviation supplier shall provide flight schedules at least thirty (30)
days in advance of the Operating
Period. The Postal Service will create dispatch routing instructions based on
the aviation supplier’s
flight schedule and subsequently shown on the Postal Service Dispatch and
Routing (D&R) Tag. 134   

135

136

137

138

139

   The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to
the outbound flights to the aviation supplier one (1) hour before the scheduled
‘All Mail Due Aviation
Supplier’ column as listed in Attachment 3: Operating Plan, Day Network. The
Postal Service agrees
to provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
Supplier’ column listed
in Attachment 3: Operating Plan, Day Network. 140    141    142    Mail
Assignment and Transport - Night Network

143

144

145

146

147

   The Postal Service agrees to provide up to seventy-five (75%) percent of the
total volume assigned to
the outbound flights to the aviation supplier thirty (30) minutes before the
scheduled ‘All Mail Due
Aviation Supplier’ column as listed in Attachment 4: Operating Plan, Night
Network. The Postal
Service agrees to provide the remaining twenty-five (25%) percent by the ‘All
Mail Due Aviation
Supplier’ column listed in Attachment 4: Operating Plan, Night Network. 148   
149    150    Local Agreements

151

152

153

154

   No Local Agreement (any informal agreement or working arrangement made
between representatives
of the aviation supplier, the Postal Service, or their agents who lack authority
to bind either company)
shall be binding, obligate the Postal Service or the aviation supplier, or
otherwise give rise to any claim
under this contract. 155    156    157    Postal Service Performs Terminal
Handling Service (THS) Operation - Day 158    Network

159

160

161

162

   Mail will be tendered to the aviation supplier in accordance with the
Operating Plan provided by the
aviation supplier. The aviation supplier’s Operating Plan will be provided
thirty (30) days before the
start up of the Operating Period. The aviation supplier’s Operating Plan will
specify the following
information: 163    164   

Specific Type of Airline ULD per origin / destination

165   

Destination of Airline ULD – Direct (bypass)

  

 

1    X1 refers to the day of the week that service will not be performed. The
days of the week are numbered consecutively from 1 through 7 beginning with
Monday (1). “X1” means that service will operate each day of the week except
Monday.

2    X67 refers to the days of the week that service will not be performed.
“X67” means that service will operate each day of the week except Saturday and
Sunday.

 

Page 7 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

166   

Destination of Airline ULD – Mixed (to be sorted at hub)

167    168    The Operating Plan will be mutually agreed upon prior to
implementation. 169   

170 171

172

   The aviation supplier will transport, scan, and deliver the ULDs to the
specific Service Points listed in
Attachment 3: Operating Plan, Day Network. The Postal Service or its
representative will build the
ULDs in conformance with the aviation supplier’s Operating Plan. 173    174   
The aviation supplier will perform the following activities including, but not
limited to: 175   

176

177

178

  

a.       Sorting and scanning mail at an aviation supplier hub, as necessary,
which also may include
re-wrap and reapplication of Distribution & Routing (D&R) Tags to mail requiring
such
treatment, and dispatch on service responsive transportation

179   

180

181

  

b.       In the unlikely event that mail tendered to the aviation supplier is in
excess (overflow) of what
may be transported, the aviation supplier shall:

182   

i.       Secure the mail.

183

184

  

ii.      Scan all Handling Units and record the number of pieces, weight, and
destination of
all overflow Handling Units.

185

186

187

  

iii.     Immediately notify the local Postal official after becoming aware of an
overflow
situation. The Postal official will direct the aviation supplier to either hold
the mail for
the next outbound flight or return it to the designated Postal facility.

188

189

  

iv.     Prepare all overflow mail for delivery to the local designated Postal
facility within
twenty (20) minutes of receipt of Postal direction.

190

191

  

v.       Provide a written report of the overflow to the local Postal official
with a copy to the
COR.

192   

193

194

195

196

   When transporting mail in carts, containers, or other vehicles, the mail must
be securely enclosed to
protect it from loss, depredation, and damage. The aviation supplier will stage
mail in a secure area
while in its possession. The aviation supplier is not allowed to transport mail
in the cabs of its vehicles
except for mail containing live animals. 197    198    199    Aviation Supplier
Planned Accommodation - Day Network

200

201

202

   The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from
each origin daily. All mail accepted by the aviation supplier is subject to the
service commitments set
forth in this contract. 203   

204

205

206

   If the Postal Service tenders mail in excess of 105% of the Planned Capacity
for that Service Point,
the aviation supplier may refuse to transport the excess tender. If the volume
is accepted, the same
service requirements apply. 207   

208

209

210

   If the Postal Service tenders mail to the aviation supplier after the ‘All
Mail Due Aviation Supplier’
column as shown in Attachment 3: Operating Plan, Day Network, the aviation
supplier has the right to
refuse that volume. 211   

212

213

214

   Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column
in Attachment 3:
Operating Plan, Day Network, shall be subject to the same service commitments as
mail tendered at
or before the ‘All Mail Due Aviation Supplier’ column. 215    216   

 

Page 8 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

217    218    Aviation Supplier Planned Accommodation - Night Network

219

220

221

   The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from
each origin daily. All mail accepted by the aviation supplier is subject to the
service commitments set
forth in this contract. 222   

223

224

225

   If the Postal Service tenders mail in excess of 120% of the Planned Capacity
for that Service Point,
the aviation supplier may refuse to transport the excess tender. If the volume
is accepted, the same
service requirements apply. 226   

227

228

229

   If the Postal Service tenders mail to the aviation supplier after the ‘All
Mail Due Aviation Supplier’
column as shown in Attachment 4: Operating Plan, Night Network, the aviation
supplier has the right to
refuse that volume. 230    231    Mail accepted after the agreed upon ‘All Mail
Due Aviation Supplier’ column in Attachment 4:

232

233

   Operating Plan, Night Network, shall be subject to the same service
commitments as mail tendered at
or before the ‘All Mail Due Aviation Supplier’ column. 234    235    236   
Delivery - Day Network

237

238

   The aviation supplier will deliver mail to a destination Service Point by the
scheduled ‘Latest Delivery
Time to Postal Service’ column in Attachment 3: Operating Plan, Day Network. 239
   240    241    Delivery - Night Network

242

243

244

245

   The aviation supplier will deliver mail to a Service Point by the scheduled
’Latest Delivery Time to
Postal Service’ column in Attachment 4: Operating Plan, Night Network, on or
before the scheduled
delivery day (D+1) on Attachment 4: Operating Plan, Night Network. “D+1” is
defined as the day
following acceptance by the aviation supplier. 246    247 248    At destination,
the aviation supplier is required to unload the mail from the ULDs received,
scan, and
deliver the mail to the Postal Service. 249    250    251    Saturday Delivery -
Day Network 252    See Attachment 3: Operating Plan, Day Network, for details on
Saturday delivery. 253    254    255    Specific Delivery Instructions 256   
The aviation supplier shall: 257   

a.      Assist in loading and dispatching all outbound surface vehicles, as
required

258   

259

260

261

  

b.      Must develop a cooperative line of communication with the Postal Service
to ensure the timely
delivery and dispatch of mail. All efforts shall be made to provide an efficient
and effective
delivery to the Postal Service.

262    263    264    Boarding Priority - Day Network 265    The aviation
supplier must board accepted mail using the following mail boarding preference
order: 266   

a.      Registered (Con-Con) Mail

267    268   

b.      Lives

269    270   

c.      Perishables

271    272   

d.      HAZMAT, regardless of mail class

 

Page 9 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

273    274   

e.      Domestic Priority and Express Mail

275    276   

f.       First-Class Mail

277    278   

g.      All Other Mail

279   

280

281

   The Manager, Air Transportation Operations, or a Postal Service designee,
will determine if the Postal
Service should repossess any mail without exercising rights as described in the
section titled 282    Repossession of Mail by the Postal Service. 283    284   
285    Boarding Priority - Night Network 286    The aviation supplier must board
accepted mail using the following mail boarding preference order: 287   

a.      Express Mail

288   

b.      All other classes of mail

289    290    291    Repossession of Mail by the Postal Service

292

293

294

   The Postal Service may, at any time, require the aviation supplier to return
to the local Postal Service
representative or agent at a Service Point, any or all of the mail in its
possession at that location or the
Postal Service may take possession of such mail from the aviation supplier. 295
   296    297    Treatment of Exceptional Types of Mail 298   

1.      Tagging of Hazardous Material

299

300

  

The aviation supplier may carry mailable HAZMAT, subject to applicable law,
rules and
regulations, including, without limitation:

301    302   

a.      ORM-D Air

303

304

305

306

307

308

  

“ORM-D” stands for “Other Regulated Material-Class D.” ORM-D is a term developed
by
the Department of Transportation (DOT) that signifies the hazard class
associated with a
consumer commodity. Most hazardous materials accepted by the Postal Service for
mailing are classified as ORM-D. A package marked ORM-D meets the standards for
surface transportation only. “ORM-D-Air” signifies that the item meets the
requirements
for air and surface transportation.

309   

310

311

312

313

314

  

The Postal Service currently accepts limited quantity alternative marking
options (square
on point) for ORM-D and ORM-D-Air and plans to adopt mandatory effective dates
as
identified by the Department of Transportation. There are no intended changes to
quantity limits, package weights, or documentation requirements for these
mailable
materials.

315    316   

b.       Division Class 6.2

317

318

319

320

321

  

Division Class 6.2 materials are not permitted in international mail or domestic
mail,
except when they are intended for medical or veterinary use, research, or
laboratory
certification related to the public health. These materials are permitted only
when they are
properly prepared for mailing to withstand shocks, pressure changes, and other
conditions
related to ordinary handling in transit.

322    323   

c.       Division Class 9

324

325

326

327

328

  

Division Class 9 items are miscellaneous hazardous materials or substance
articles that
present a hazard during transportation but do not meet the definition of any
other hazard
class. Examples of miscellaneous hazardous materials (not all of which are
mailable)
include solid dry ice, elevated temperature substances, environmentally
hazardous
substances, life-saving appliances, and asbestos.

329   

 

Page 10 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

330   

d.      Hazardous and Dangerous Goods

331

332

333

334

335

336

337

338

339

  

The aviation supplier will accept all Dangerous Goods as defined in the Domestic
Mail
Manual, section 601.10. All Dangerous Goods will be tendered on the Night
Network.
The Postal Service will be in compliance with the current International Air
Transport
Association (IATA) allowed variations as listed for the aviation supplier. The
Postal
Service will tender all Dangerous Goods at least two hours prior to the tender
time shown
in Attachment 4: Operating Plan, Night Network. The Postal Service shall not
tender any
used sharps. Any future changes to Hazardous and Dangerous Goods requirements
will
be reviewed and must be acceptable to the aviation supplier prior to
implementation of the
changes.

340   

341

342

343

344

  

e.      All other hazardous material that is packaged and distributed in a
quantity and form
intended or suitable for retail sale and designed for consumption by individuals
for their
personal care or household use purposes; reference
http://pe.usps.gov/text/dmm300/601.htm#wp1065003.

345    346   

2.      Assignment of Hazardous Materials

347

348

  

a.      The tender of all hazardous materials will be performed a minimum of two
(2) hours prior
to the final tender time of the intended flight.

349    350   

b.      The desired flight assignment of HAZMAT is to non-stop or direct
flights.

351    352   

c.      No surcharge is offered for the transportation of HAZMAT mail.

353   

354

355

356

357

358

359

  

d.      A copy of the manifest and the assigned item MUST be handed to an
aviation supplier
representative a minimum of two (2) hours prior to the closeout time of the
intended flight.
The aviation supplier representative will be responsible for ensuring that the
information
on the postal manifest which includes the number of pieces, weight, and
appropriate
shipper’s certification detail is incorporated onto the aircraft load manifest
and pilot
notification paperwork as outlined in CFR 49, Part 175, Carriage by Aircraft.

360   

361

362

363

  

e.      Aviation supplier Refusal to Accept Hazardous Materials: If the aviation
supplier refuses
to accept a properly prepared HAZMAT item, it shall document the reasons leading
to the
refusal. Documentation will include:

364   

i.       Name and address of mailer and air carrier;

365   

ii.      The type and amount of hazardous material; and

366   

iii.     The reason for refusal.

367    368   

f.       HAZMAT Spills, Releases, Incidents, and Emergencies

369   

i.       While in the possession of the aviation supplier, but not on board an
aircraft:

370

371

372

373

374

375

376

377

  

Hazardous Material items which are damaged must not be boarded on the
aircraft. HAZMAT incidents which occur following the tender but prior to
boarding of the aircraft, or after unloading from an aircraft and before
delivery
to the Postal Service, causing injury, illness, significant property damage, or
disruption in operations will require the aviation supplier to enter the
required
information into the Mail Piece Incident Reporting Tool (MIRT), a Postal
Service intranet tool for the collection of information on leaking and other
non-
mailable items.

378    379   

ii.      While on board an aircraft:

380

381

382

383

384

385

  

Any incident which occurs while on board an aircraft will require the aviation
supplier to complete a Department of Transportation (DOT) Form F 5800.1
(01-2004), Hazardous Materials Incident Report. A copy of this form must be
sent to the COR within twenty-four (24) hours of the incident with all
information available. The incident type is not limited to hazardous material
and may include hazardous cargo spills which come in contact with the mail.

386   

 

Page 11 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

387    388    Perishable Mail and Live Mail

389

390

391

392

393

394

   The aviation supplier will be required to transport as mail perishable items
which the Postal Service
has accepted as mailable under Domestic Mail Manual (DMM) 601, sub section 9.0,
including live
animals as discussed at DMM 601 subsection 9.3. The Postal Service will notify
the aviation supplier
a minimum of two (2) hours prior to the ‘All Mail Due Aviation Supplier’ time as
listed in Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network, of
the intended flight
of known perishable mail, including live animals. 395   

396

397

   Attachment 11: Perishable Mail and Lives, details the requirements for
preparation and tender of
perishable mail and live animal shipments. 398    399    400    Registered Mail
401    The aviation supplier will accept Registered Mail provided in Con-Cons
for the Day Network only. 402   

403

404

   Registered Mail Con-Cons will be a part of the Planned Capacity and will be
tendered in accordance
with Attachment 3: Operating Plan, Day Network. 405   

406

407

   Upon request, the aviation supplier shall furnish the Postal Service the
following information
concerning Registered Mail: 408   

•    Aircraft number,

409   

•    Aircraft compartment location,

410   

•    Actual flight departure time, and

411   

•    Any accident or irregularity which occurs to a flight containing Registered
Mail.

412   

413

414

415

   Registered Mail Handling Units will have a D&R Tag affixed indicating the
final destination air stop.
This Handling Unit shall remain intact and shall not be opened by the aviation
supplier. The desired
routing for Registered Mail shipments will be to non-stop or direct flights
only. 416   

417

418

419

   The aviation supplier shall advise the U.S. Postal Inspection Service, local
Postal Service
representatives, and will send an email message to the COR of any Registered
Mail that does not
make its planned dispatch for disposition instructions. 420    421    422   
Offshore Capacity Requirement - Day Network

423

424

   The aviation supplier will make available at least the following daily
volumes into and out of the
following locations. 425    426   

Cube Based:

427   

[*] cube (Originating) and [*] cube Destinating Anchorage (ANC)

428   

[*] cube (Originating) and [*] cube Destinating Honolulu (HNL)

429   

[*] cube (Originating) and [*] cube Destinating San Juan (SJU)

430   

431

432

   The Postal Service may increase this capacity as needed through the planning
process through the
mutual agreement of the parties. 433   

434

435

436

437

438

439

   In the event that destinating offshore volumes exceed the volumes listed in
“Offshore Capacity
Requirement - Day Network” at the Aviation Supplier’s Memphis hub, the excess
volume will receive a
scan in Memphis that qualifies as a Delivery Scan. This scan will fulfill the
requirement that the
aviation supplier obtain a destination Delivery Scan under Payment Procedures.
The time of the scan
will also be used to measure performance under Performance Requirements and
Measurement and in
the assessment of reductions under Reduction of Payment. 440   

441

442

   All destinating offshore volume will move to the offshore destination as part
of the Aviation Supplier’s
services under this contract, on a first-in, first-out basis. The Aviation
Supplier is still responsible for

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 12 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

443

444

  

performing a Delivery Scan when the volume is tendered to the Postal Service at
the offshore

destination.

445    446    447    Volume Commitment - General Information 448    The Day
Network operating week is defined as Tuesday through Sunday inclusive (X1). 449
   450    The Night Network operating week is defined as Monday through Friday
inclusive (X67). 451   

452

453

  

The Postal Service is not obligated to request consistent capacity by day of the
week. Requests for

capacity are detailed in the Ordering Process sections.

454    455    The following constitute the only minimum volume guarantees under
this contract: 456   

•        Contract Volume Minimum of [*] cubic feet on the Day Network.

457   

•       The Contract Volume Minimum may be reduced in accordance with Clause
4-1:

458   

General Terms and Conditions, paragraph m, and Frequency Adjustment found in

459   

Part 3: Contract Clauses.

460    461   

[*]

462    463    464    465    466   

•        90% of Planned Capacity for the Night Network for each Operating Period

467   

468

469

470

  

Any monies due as a result of the Postal Service not meeting its Contract Volume
Minimum or its

Operating Period Volume Minimum as measured and calculated at the end of each
Operating Period

will be included as part of the Operating Period’s reconciliation process.

471   

472

473

474

475

  

On operating days where volume for lanes with Planned Capacity is withdrawn,
withheld, or not

transported under the Repossession of Mail by the Postal Service or Force
Majeure sections, that

volume will not be included in calculating the Operating Period Volume Minimum.
The Contract

Volume Minimum will be reduced for the Operating Period by the amount of that
volume.

476    477    478    Volume Commitment - Contract Volume Minimum - Day Network

479

480

481

  

A minimum of [*] cubic feet per operational day, averaged across six (6) days
per week, and measured

across each Operating Period, will constitute the Contract Volume Minimum
guaranteed to be paid by

the Postal Service.

482    483    484    Operating Period Volume Minimum - Day Network 485    [*]
486    487    488    489    490   

491

492

493

  

Mail that is not accepted by the aviation supplier due to late tender from the
Postal Service or in

excess of 105% of the Planned Capacity will not be counted towards the Operating
Period Volume

Minimum.

494    495    496    Operating Period Volume Minimum - Night Network 497    [*]
498   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 13 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

499    [*] 500    501    502    503    504    505    506    507    Volume
Commitment - Holiday - Day Network 508 509    Each holiday will be addressed
separately between the parties during the Ordering Process. The
holidays are: 510   

•   New Year’s Day (widely observed)

511   

•   Martin Luther King Day

512   

•   Presidents’ Day

513   

•   Memorial Day (widely observed)

514   

•   Independence Day (widely observed)

515   

•   Labor Day (widely observed)

516   

•   Columbus Day

517   

•   Veterans Day

518   

•   Thanksgiving (widely observed)

519   

•   Christmas (widely observed)

520    521 522    For purposes of Contract Volume Minimum and Operating Period
Volume Minimum calculations, the
following days will not be included: 523   

•   Widely observed holidays

524   

•   The day following the widely observed holidays that occur on a Monday

525   

•   Non-widely observed holidays that occur on a Monday

526    527 528    For purposes of Contract Volume Minimum and Operating Period
Volume Minimum calculations, the
following days will be included at a 50% volume level: 529   

•   The day following widely observed holidays not occurring on a Monday

530   

•   Non-widely observed holidays not occurring on a Monday

531   

•   The day after a non-widely observed holiday

532    533    534    Volume Commitment - Holiday - Night Network 535 536    Each
holiday will be addressed separately between the parties during the Ordering
Process. The
holidays are: 537   

•   New Year’s Day (widely observed)

538   

•   Martin Luther King Day

539   

•   Presidents’ Day

540   

•   Memorial Day (widely observed)

541   

•   Independence Day (widely observed)

542   

•   Labor Day (widely observed)

543   

•   Columbus Day

544   

•   Veterans’ Day

545   

•   Thanksgiving (widely observed)

546   

•   Christmas (widely observed)

547    548 549   

The widely observed holidays will not be included in the Operating Period Volume
Minimum

calculation.

550    551 552   

The non-widely observed holidays will be included at a 50% volume level in the
Operating Period

Volume Minimum calculation.

553   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 14 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

554    555    Operating Periods

556

557

558

   The Operating Periods are incorporated as Attachment 1: Postal Service
Operating Periods. No
Operating Period will exceed five weeks. The Peak Operating Periods are
designated in Attachment
1: Postal Service Operating Periods. 559    560    561    Ordering Process -
Non-Peak - Day Network

562

563

564

565

566

   The Postal Service will provide the aviation supplier mail volumes in
accordance with the identified
schedule specified below. The forecasting structure will specify each origin /
destination lane pair
including cubic feet by day of week for the pairs. The Postal Service will
request capacity based on
specific plans for a Tuesday / Wednesday plan, a Thursday / Friday plan, a
Saturday plan, and a
Sunday plan. 567    568    [*] 569    570    571    572    573    574    575   
576    577    578    579    580    581    582    583   

584

585

   Over the course of the Ordering Process for two (2) Operating Periods, the
Postal Service may reduce
volume down to the Contract Volume Minimum. 586   

587

588

   The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon
electronic origin / destination format. 589   

590

591

592

593

594

595

   Bypass containers will be allocated in lanes where the requested capacity is
greater than one hundred
and ten (110) percent of the cubic capacity of the ULD configuration for the
aircraft planned for the
Service Point provided there is sufficient space to flow the Bypass container
from the origin to the final
destination on the scheduled flights. To facilitate this process, the Postal
Service and the aviation
supplier will jointly agree upon both Bypass and Mixed containers to be built at
all origins during the
Ordering Process. 596    597    598    Ordering Process - Non-Peak - Night
Network

599

600

601

   The Postal Service will provide the aviation supplier mail volumes in
accordance with the identified
schedule specified below. The forecasting structure will specify each origin /
destination lane pair
including weight. 602    603    [*] 604    605    606    607    608    609   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 15 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

610    [*] 611    612   

613

614

   The request for capacity shall be presented to the aviation supplier in a
mutually agreed upon
electronic origin / destination format. 615    616    617    Ordering Process -
Peak - Day Network

618

619

620

621

622

623

   The Peak Operating Period will consist of four or five individual weeks,
measured and planned as
independent of each other. One of the five weeks of the Peak Operating Period
will include the week
of Christmas. As such, the requested volume capacity will include the Christmas
week. The
forecasting structure will specify each origin / destination lane pair including
weight or cubic feet by
day of week for the pairs. The Postal Service will request capacity based on
specific plans for a
Tuesday / Wednesday plan, a Thursday / Friday plan, a Saturday plan and a Sunday
plan. 624   

625

626

627

628

629

630

   The aviation supplier will make available at least [*] cubic feet of capacity
per week for the Peak
Operating Period for the Day Network. As a general planning guideline, the
historical volume
transported per day during the Peak Operating Period ranges between [*] to [*]
cubic feet. The Peak
season tab included in Attachment 2: Air Stops & Projected Volumes provides the
historic mail volume
in pounds by mail class by week during the Peak Operating Period. These volumes
are provided for
initial planning purposes and do not constitute a guarantee of volume for the
Peak Ordering Period. 631    632   

633

634

635

636

637

638

639

640

641

   For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for
capacity by lane, expressed in cubic feet, one hundred fifty (150) days prior to
the beginning of the
Peak Operating Period. The request for capacity shall be presented to the
aviation supplier in a
mutually agreed upon electronic origin / destination format. The aviation
supplier will reply to the
request by providing the Postal Service with its response expressed in cubic
feet one hundred twenty
(120) days prior to the start of the Peak Operating Period. The Postal Service
will communicate its
acceptance of the aviation supplier’s response ninety (90) days prior to the
commencement of the
Peak Operating Period. The Postal Service acceptance establishes the Planned
Capacity for the
Peak Operating Period. 642    643    The Operating Period Minimum Volume for
Peak will be [*] of the Planned Capacity. 644   

645

646

   The aviation supplier will guarantee space to accommodate up to 105% of the
Planned Capacity from
each origin daily. 647    648    649    Ordering Process - Peak - Night Network

650

651

652

653

   The Peak Operating Period will consist four or five individual weeks,
measured and planned as
independent of each other. One of the five weeks of the Peak Operating Period
will include the week
of Christmas. As such, the requested volume capacity will include the Christmas
week. The
forecasting structure will specify each origin / destination lane pair including
weight. 654   

655

656

657

658

659

660

661

662

663

   For the Peak Operating Period, the Postal Service will provide the aviation
supplier a request for
capacity by lane, expressed in pounds, one hundred fifty (150) days prior to the
beginning of the Peak
Operating Period. The request for capacity shall be presented to the aviation
supplier in a mutually
agreed upon electronic origin / destination format. The aviation supplier will
reply to the request by
providing the Postal Service with its response expressed in pounds one hundred
twenty (120) days
prior to the start of the Peak Operating Period. The Postal Service will
communicate its acceptance of
the aviation supplier’s response ninety (90) days prior to the commencement of
the Peak Operating
Period. The Postal Service acceptance establishes the Planned Capacity for the
Peak Operating
Period. 664    665    The Operating Period Minimum Volume for Peak will be [*]
of the Planned Capacity.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 16 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

666   

667

668

   The aviation supplier will guarantee space to accommodate up to 120% of the
Planned Capacity from
each origin daily. 669    670    671    Electronic Data Interchange (EDI)

672

673

674

675

   The aviation supplier will provide status and operational data as specified
in Attachment 7: Electronic
Data Interchange Service Requirements. The aviation supplier will use the EDI
methods specified in
the attachment to transmit and receive volume, and appropriate scans from its
system to the Postal
Service system. 676    677    678    Operational Condition Reports 679 680   
The aviation supplier shall submit reports of hub and Service Point operating
conditions on a daily
basis for the Day Network and the Night Network. 681   

682

683

684

685

686

   Some examples of these daily reports (more may be required) are: service
performance reports,
operations reports for departures / arrivals late due to mechanical issues,
operations reports for
departures / arrivals late due to weather and other issues, sort mail volume ,
mis-sent mail volume,
surface truck utilization, etc. The format of the report and the items reported
will be mutually agreed
upon by the COR and the aviation supplier. 687   

688

689

   In addition to these daily reports, the aviation supplier will coordinate
with and advise the COR of any
contingency plans to move mail delayed in transit, as soon as practical. 690   
691    The table below lists the reports required initially. 692   

 

Report Type

  

Name

  

Frequency

Operational Planning    [*]    Prior to Operating Period Operational Planning   
[*]    Prior to Operating Period Operational Planning    [*]    Prior to
Operating Period Operational Planning    [*]    Prior to Operating Period
Operational Planning    [*]    Prior to Operating Period Operational Planning   
[*]    Monthly Operational Reports    [*]    Tuesday through Sunday Operational
Reports    [*]    Monday through Friday Operational Reports    [*]    Tuesday
through Sunday Operational Reports    [*]   

Monday through Friday

Tuesday / Wednesday /

Operational Reports    [*]    Thursday / Saturday Operational Reports    [*]   
Monday through Thursday Operational Reports    [*]    Tuesday through Sunday
Operational Reports    [*]   

Tuesday / Wednesday /

Thursday / Saturday

Operational Reports    [*]    Tuesday through Sunday

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 17 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

Operational Reports    [*]    Tuesday through Sunday Operational Reports    [*]
   Monday through Friday Operational Reports    [*]    Monday through Friday
Operational Reports    [*]    Daily Operational Reports    [*]    Tuesday
through Sunday Operational Reports    [*]    Monday through Friday Operational
Reports    [*]    Tuesday through Sunday Operational Reports    [*]    Tuesday
through Sunday Operational Reports    [*]    Tuesday through Sunday

 

693    694    695    Dimensional Weight Reports

696

697

698

   The aviation supplier will provide a weekly report electronically for the Day
Network of the dimensional
weights [*]. This report will provide the following information for each Outside
Piece’s Handling Unit
D&R tag: 699   

•   Time of each Handling Unit through the sort

700   

•   The length of each Handling Unit

701   

•   The width of each Handling Unit

702   

•   The height of each Handling Unit

703   

•   The D&R tag of each Handling Unit

704    705    A sample of the report is below: 706    707   

Sorter’, ‘Time Stamp’,‘Length’,‘Width’,‘Height’,‘D&R Tag’

708   

‘AS002’,‘10170703012011’,‘1863’,‘1663’,‘1005’,‘1GBNP673BF’

709   

‘AS002’,‘10172003012011’,‘2413’,‘1107’,‘0460’,‘1ICK9H2YF/’

710   

‘AS002’,‘10172703012011’,‘3425’,‘1911’,‘0968’,‘15HPP8W7D6’

711   

‘AS002’,‘10175003012011’,‘1864’,‘1200’,‘1149’,‘1FZFOM73BX’

712   

‘AS002’,‘10175103012011’,‘2404’,‘1153’,‘0460’,‘17MKSORVBQ’

713    714    715    Scanning and Data Transmission

716

717

718

719

   All scanning data required to be presented to the Postal Service shall be in
an electronic format
acceptable to the Postal Service, containing all required data elements, and
reported within two (2)
hours after the occurrence of a reportable event. Available data will be
transmitted in EDI message
format at fifteen (15) minute intervals. 720   

721

722

   Scanning will be used to measure performance and serve as the basis for
payment for both the Day
Network and the Night Network. 723   

724

725

   Technical aspects of Electronic Data Interchange and the types of messaging
events are discussed in
Attachment 7: Electronic Data Interchange Service Requirements. 726   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 18 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

727

728

   The aviation supplier will be responsible for providing technology compatible
with Postal Service
systems for purposes of sending and receiving scanning data. 729   

730

731

   The aviation supplier will be responsible for performing the following scans
of D&R Tags and ULD
identification tags. 732   

a.      Possession or Load Scan of all Handling Units and ULDs at origin Service
Points, including

733   

Outside Handling Units

734    735   

b.      Load Scan that associates the ULD to an aircraft

736    737   

c.      [*]

738    739    740   

d.      [*]

741    742    743    744    745    746    747    748    749    750    751    752
   753    754    755    756    757    758    759    760    761    762    763   
764    765    766    767    768    769    770    771    772    773   

e.      [*]

774    775    776   

f.       Delivery Scan of each Handling Unit and ULD at the specified delivery
Service Point.

777    778    779    Performance Requirements and Measurement 780 781    Mail
delivery performance will be measured against the contract requirements based
upon transmitted
scan data. 782    783    Delivery performance requirements are:

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 19 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

784    785   

Day Network: [*]%

786    787   

Night Network: [*]%

788    789   

Peak Operating Period: [*]% for the Day and Night Networks

790    791 792 793    Delivery performance will be measured across an Operating
Period on a lane-by-lane basis, using
actual scan delivery time versus Required Delivery Time (RDT), as outlined in
Attachment 3:
Operating Plan, Day Network, and Attachment 4: Operating Plan, Night Network.
794    795    Delivery performance will be measured using the following
methodology: 796    797   

a.      The Postal Service will scan all Handling Units at origin.

798   

b.      The Postal Service will nest all Handling Units into ULDs at origin.

799   

c.      The Postal Service will tender the nested ULDs to the aviation supplier
at origin.

800   

d.      The aviation supplier will scan the ULDs with a Possession Scan at
origin.

801   

e.      The aviation supplier will scan all Handling Units processed through the
sort at the hub.

802   

f.       The aviation supplier will nest all Handling Units to ULDs departing
from the hub.

803   

g.      The aviation supplier will scan the ULDs as delivered to the Postal
Service upon arrival at

804   

destination.

805   

h.      The Postal Service will break the ULDs and scan / de-nest all Handling
Units.

806    807 808    Delivery performance will be measured for all ULDs and
Handling Units receiving at least a Delivery
Scan by the aviation supplier. 809    810 811 812 813    The Postal Service will
provide data to the aviation supplier via electronic files. The electronic file
will
show the nested date and time into the ULD, the possession time and date from
the aviation supplier,
the delivery time and date from the aviation supplier, and the de-nested break
time and date from the
Postal Service. Additionally, the files will show the weights of each Handling
Unit. 814    815    Delivery performance on a lane level basis will be
calculated as follows: 816    817    818    Total on-time Handling Units, by
lane, for the Operating Period, receiving a Delivery Scan 819    820    Divided
by 821    822    Total Handling Units, by lane, for the Operating Period,
receiving a Delivery Scan 823    824    825    Reduction of Payment 826 827 828
829 830    If the calculated delivery performance is less than the delivery
performance requirement, the late D&R
tags will be ordered chronologically by the RDT. The percentage of D&R tags
corresponding to the
difference between [*]% and the delivery performance requirement (i.e., [*]%
(Day Network), [*]% (Night
Network) or [*]% (Peak Operating Period)) will not be assessed a reduction in
payment. The remaining
late D&R tags will be assessed a reduction in payment as follows: 831    832 833
  

a.      All Handling Units delivered up to thirty (30) minutes late will be
subject to a [*]% reduction of the
Transportation Payment.

834    835 836   

b.      All Handling Units delivered from thirty-one (31) minutes up to one (1)
hour to late will be
subject to a [*]% reduction of the Transportation Payment.

837    838 839   

c.      All Handling Units delivered 1 hour and one minute late or later will be
subject to a [*]%
reduction of the Transportation Payment.

840   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

  

 

Page 20 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

841

842

843

   The reduction in payment will be based on a conversion of the weight of the
late Handling Units to
cubic feet by the applicable contract density and will be applied at the base or
the tier in which the late
delivery occurred. 844    845    846    Performance Management

847

848

   The aviation supplier and the Postal Service will meet once a quarter (at a
minimum) to discuss items
such as the following: 849    850   

a.      Cost Control

851   

b.      Holiday Operations and Planning

852   

c.      Aviation Supplier Performance

853   

d.      Peak Season Planning

854   

e.      Quality

855   

f.       Ramp Operations

856   

g.      Reconciliation of Irregularities

857   

h.      Security

858   

i.       Technology Issues

859   

j.       Tender and Delivery Hygiene

860   

k.      Volume Planning

861   

l.       Other Pertinent Topics

862    863    864    Sustainability 865    The aviation supplier must provide
following sustainability metrics at the times specified below: 866   

867

868

  

a.      All greenhouse gas emission estimates that are attributed to the
transport of Postal Service
mail products via air and (if applicable) ground transport by the aviation
supplier.

869   

i.       Emissions in a standard unit – CO2e

870

871

  

ii.      Total weight of Postal Service products contributing to the emissions
in the Calendar
Year.

872   

iii.    Total air miles travelled to transport the Postal Service products per
Calendar Year.

873

874

875

876

  

iv.     High level summary describing methodology which could include the basis
for the
Postal Service emissions allocation such as space, cost, weight, number of
packages
or other methods used to derive numbers. For example, estimates based on gallons
used, flight characteristics, or both.

877   

v.      Assurance letter of independent verification of Scope 1, 2, and 3 data.

878   

•   Scope 1: Emissions arising from when the aviation supplier burns fuel in its

879   

aircraft or its owned buildings

880   

•   Scope 2: Emissions from purchased electricity or steam.

881

882

  

•   Scope 3: Emissions arising from activities over which the aviation supplier

has less control.

883   

884

885

886

  

b.      Fiscal Year (October through September) and Calendar Year (January
through December)
greenhouse gas emissions data to be received by the Postal Service no later than
three (3)
months after the close of the fiscal and calendar year.

887   

888

889

890

   The aviation supplier will convene a meeting with the Postal Service no later
thirty (30) days after
contract award to discuss high level greenhouse gas emissions estimation
methodologies and network
boundaries. 891   

892

893

894

   The aviation supplier will hold quarterly meetings with the Postal Service to
discuss reporting
methodology developments, boundaries and notification of estimation methodology
or boundary
changes. 895    896   

 

Page 21 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

897    Security 898    See Attachment 8: Investigative / Security Protocol and
Guidelines. 899    900    901    Postal Service Employees Allowed Access

902

903

904

905

   The aviation supplier shall allow escorted Postal officials showing proper
credentials access to all
buildings, field areas, ground equipment being used to sort, stage, or transport
mail under this contract
or under any subcontract services performed under this contract. Government
regulations (e.g.,
Transportation Security Administration) will supersede this section. 906   

907

908

909

   The aviation supplier will allow unescorted access to Postal Service
employees stationed on the
aviation supplier’s premises pending compliance with all required processes.
Photography or
videotaping will not be permitted except as outlined in the security protocols.
910    911    912    Personnel Screening

913

914

915

   In general, the Postal Service accepts air carrier security program
requirements set forth by the
Transportation Security Administration (TSA). In addition to these, the Postal
Service also mandates
additional requirements. 916   

917

918

919

   The Postal Service is aware that the aviation supplier must implement its
human resources programs
in accordance with certain state laws and that in that respect there may be
certain deviations to the
literal application of some of the Postal Service requirements set forth herein.
920   

921

922

923

924

925

926

927

928

929

   In the event the aviation supplier establishes that a state law prohibits it
from requesting from its
employees or prospective employees any or all of the information requested in
responses to questions
21a through 21e of PS Form 2025, Contract Personnel Questionnaire, as required
by 1.c below, or
from certifying, as the result of a criminal records check, to any of the items
requested under 1.b,
Criminal History, below, the aviation supplier shall be relieved of its
contractual obligation to require
employees or prospective employees to respond to the portions of those questions
requesting the
prohibited information or to provide that information as part of its criminal
records check. In these
situations, the Postal Service Security Investigations Service Center (SISC)
shall conduct the required
criminal checks as outlined in 1.b. below. 930   

931

932

933

934

   To establish the existence and the extent of the prohibitory effect of any
such state law referenced
above, the aviation supplier shall provide to the SISC documentary evidence
(including a copy of the
state law) demonstrating the stated prohibition. The Postal Service’s
concurrence about the
prohibitory nature of a state law shall not be unreasonably withheld. 935   

936

937

938

   The Contracting Officer may, in consultation with the aviation supplier and
the U.S. Postal Inspection
Service, grant other appropriate deviations or implement alternate processes to
the standard U.S.
Postal Inspection Service requirements by letter. 939    940    Applicability

941

942

943

944

945

946

   Individuals providing services to the Postal Service under this contract
(including aviation suppliers,
employees of aviation suppliers, and subcontractors and their employees at all
levels), hereinafter,
“individuals,” who have been hired after the effective date of this contract and
whose duties will or
likely may involve handing the mail must obtain a security clearance from the
Postal Service, as
provided herein. Access to the mail as defined by 3.a below is permitted as soon
as the security
clearance package has been submitted to the SISC in Memphis. 947   

948

949

950

   If the aviation supplier commences a new operation (internally or with an
aviation supplier) for the
purpose of processing Postal volume, the employees hired since the effective
date of this contract will
be subject to Personnel Screening. 951   

952

953

   Access to the mail is permitted as soon as the security clearance package has
been submitted to the
SISC in Memphis. If the aviation supplier has ground handling services performed
at air stops by

 

Page 22 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

954

955

956

957

958

959

960

   another aviation supplier (subcontractor), and if, to the best knowledge of
the prime aviation supplier,
that subcontractor is in compliance with the provisions of this clause, the
prime aviation supplier may
certify that fact to the Contracting Officer in writing, and thereby be relieved
of the primary
responsibility for personnel screening. Prime aviation suppliers are in all
cases responsible for
meeting these screening requirements for all persons having access to the mail
who are their direct
employees. For example, if ABC, Inc. is an aviation supplier, and it performs
ground handling services
at one or more air stops for CDE, Inc., CDE must certify in writing that: 961   

962

963

964

  

I certify that at the following air stops ground handling services are being
performed by ABC,
and that to the best of my knowledge, ABC is an aviation supplier of air
transportation services
under contract number    . A listing of airports served by ABC is attached
hereto as follows.

965   

966

967

   Aviation suppliers must have clauses in their contracts with subcontractors
requiring adherence to the
Postal Service screening procedures contained in this contract. 968   

969

970

971

972

973

974

975

  

1.      Requirements: The aviation supplier, when employing individuals who will
or are likely to
handle the mail in the performance of their duties under this contract, must
provide the
following documentation as early as possible to the Security Investigations
Services Center
(SISC), 225 N. Humphreys Blvd., 4th floor, Memphis, Tennessee, 38161-0001 for
those
individual aviation supplier employees who will or are likely to handle the mail
in the
performance of their duties. (Form can be obtained by calling the SISC at (901)
747-7712 or
by email at Meg@uspis.gov.)

976

977

978

979

  

The items listed in sub-sections 1 through 4 and a through c below must be
completed prior to
the employee being granted permission to handle mail. For purposes of this
requirement, the
term “completed” means that all tasks have been done, and the required
submissions to the
SISC in Memphis have been made.

980   

981

982

  

1.      Completed PS Form 2181-C. This form must be dated within 90 days of
receipt by
the SISC.

983   

984

985

986

  

2.      PS Form 2025. Each item on the PS Form 2025 must be
addressed. Applicants
must provide their complete residential address, including city, state, and
ZIP+4. The
form must be signed and dated by the applicant within 90 days of receipt by the
SISC.

987   

988

989

990

991

992

993

994

  

3.      The aviation supplier must obtain and provide to the SISC two original
fingerprint
cards (FD-258) for each applicant. The signature of the applicant and the
individual
taking the prints must be on each FD-258. In lieu of submitting fingerprint
cards, a
FBI rap sheet may be submitted, provided it is dated within 90 days of receipt
by the
SISC. The Postal Inspection Service will provide additional fingerprint cards
for
aviation supplier use. These additional forms may be obtained by calling the
Memphis office at (901) 747-7712 or via email at Meg@uspis.gov

995   

996

997

998

999

  

4.      Certification and Transmittal Cover Sheet documenting Criminal History
records check
as required by subsection (b) below. The Certification and Transmittal cover
sheet
must include the administrative officer’s name, telephone number, facility name,
email
address and mailing address.

1000   

1001

1002

  

The aviation supplier is required to maintain all certifications required in
sections a., b., and c
for the length of the contract.

1003   

1004

1005

1006

1007

1008

1009

1010

  

a.      Drug Screening: The aviation supplier must certify that individuals
providing service
under this contract have passed a screening test for those substances identified
by the
Substance Abuse and Mental Health Services Administration (SAMHSA) as the five
(5)
most abused substances which are cocaine, marijuana, amphetamine /
methamphetamine, opiates, and phencyclidine (PCP). The tests must be performed
by a
SAMHSA approved certified laboratory. The drug test must meet the cut-off levels
established by SAMHSA. All drug screening tests must be completed within ninety
(90)

 

Page 23 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1011

1012

1013

1014

1015

  

days prior to having access to the mail since drug tests older than ninety (90)
days are
invalid and must be redone. The prime aviation suppliers and all subcontractors
must
maintain the name of the institution conducting the test and a document
indicating if the
employee passed or tested positive.

1016

1017

1018

1019

1020

1021

  

b.      Criminal History: The aviation supplier must certify, based upon a
criminal records
check (a state records check) of each employee through local agencies (state,
county, or
city) where the applicant has resided and worked for the past five (5) years
(this may
require multiple checks for applicants who live in one location and work in
another
location, or for applicants who have moved within that time period), that each
individual:

1022

1023

  

i.       Has not been convicted of a felony criminal violation in the past five
(5) years;

1024

1025

1026

1027

  

ii.      Has not been convicted of serious criminal charges (e.g. murder, rape,
robbery,
burglary, physical assaults, weapons violations, or drug charges [felony or
misdemeanor]);

1028

1029

  

iii.    Does not have any pending felony or serious criminal charges; and

1030

1031

  

iv.     Is not on parole for or probation for any felony or serious criminal
charges.

1032

1033

1034

1035

  

This will be documented on the Certification and Transmittal Cover Sheet. This
form is
provided under Personnel Security Administrative Instructions, and may be
reproduced by
the aviation supplier.

1036

1037

1038

1039

1040

  

c.      Citizenship: Certification of U.S. citizenship must be documented on PS
Form 2025,
Contract Personnel Questionnaire, or legal work status authorizing the
individual to work
in the United States is required. (I-9 Form, Employment Eligibility
Verification, is to be
used for non-citizens).

1041   

2.      Processing:

1042

1043

1044

1045

1046

1047

  

a.      The Postal Service agrees to use reasonable efforts to insure that
security clearance
decisions are issued within thirty (30) days after the aviation supplier submits
the required
documents and information to the SISC. The Postal Service, however, cannot
guarantee
that processing will be complete within thirty (30) days due to circumstances
beyond its
control.

1048

1049

  

b.      For each individual employed by the aviation supplier or any
subcontractor, the aviation
supplier will submit to the SISC:

1050

1051

1052

1053

1054

1055

1056

  

•   Full name

•   Social security number

•   Drug screening data (1.a)

•   Criminal history certifications (1.b)

•   Both sets of fingerprints (1.c)

•   Citizenship certifications (1.d)

1057

1058

1059

1060

1061

  

Upon receipt of the required documentation, the SISC will submit the fingerprint
cards
(1.c) to the Federal Bureau of Investigation, and perform a search of the
National Crime
Information Center (NCIC) Wants and Warrants and Inspection Service databases at
its
cost.

1062

1063

1064

1065

  

c.      In cases where an individual business entity is predominant at a given
airport, the
Contracting Officer in consultation with the Inspection Service may approve the
receipt of
screening documents from that entity.

1066

1067

  

d.      The aviation supplier shall maintain supporting documentation for the
drug screening
(1.a), criminal history inquiries (1.b), and citizenship verifications (1.d)
subject to review by

 

Page 24 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1068

1069

1070

  

the Postal Service, for the life of this contract in accordance with its
internal procedures,
advising the Inspection Service SISC on the Certification and Transmittal Cover
Sheet.

1071

1072

1073

1074

1075

  

At the employee’s local station, aviation suppliers are only required to
maintain a copy of
the Certification and Transmittal Cover Sheet. The Certification and Transmittal
Cover
Sheet is provided under Personnel Security Administrative Instructions and may
be
reproduced by the aviation supplier, as needed.

1076

1077

1078

  

Aviation suppliers currently maintaining security screening files under existing
Postal
Service contracts shall continue to maintain those files.

1079

1080

  

Submit all forms and certifications to:

1081

1082

1083

1084

1085

1086

  

Memphis SISC

Security Investigations Service Center

225 North Humphreys Boulevard

Fourth Floor, South

Memphis, TN 38161-0008

1087

1088

1089

1090

1091

1092

  

The Postal Service intends to make its best efforts to position itself to
eliminate the
requirement for its set of FD-258 forms, and other submissions to be determined,
through
cooperation with the Federal Aviation Administration, Transportation Security
Administration, and other agencies or associations to share relevant information
for its
regulatory purposes.

1093   

3.      Access to the Mail – Screening Requirements:

1094

1095

1096

1097

1098

1099

1100

1101

1102

  

“Access to the mail” refers to individuals who scan, transport, sort, load, and
unload mail to
and from ground equipment and to and from the aircraft. This includes employees
handling
sealed ULDs. This includes individuals who have direct supervisory duties in
directing the
transporting, sorting, loading, and unloading of mail to and from ground
equipment and
aircraft. Individuals providing services to the Postal Service under this
contract (including
aviation suppliers, employees of aviation suppliers, and subcontractors and
their employees at
any tier), hereinafter, “individuals,” who have access to the mail, must obtain
a security
clearance from the Postal Service before such access to the mail is granted.

1103   

4.      Denial:

1104

1105

1106

  

Persons who meet the following criteria are not permitted to have access to the
mail under this
contract:

1107

1108

1109

1110

  

a.      An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor
who has not received a security screening in accordance with the criteria listed
above
under Personnel Screening.

1111

1112

1113

1114

1115

  

b.      An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor
who has been convicted of, or is on probation or parole for, or under suspended
sentence
for assault, theft, or weapons charges or for the illegal use, possession, sale,
or transfer of
controlled substances during the past five (5) years.

1116

1117

1118

1119

1120

  

c.      An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor
who has been convicted of any criminal felony violation during the past five (5)
years, who
is on parole, probation, or suspended sentence for commission of a criminal
felony during
the past five (5) years.

1121

1122

1123

  

d.      An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor
who has ever been convicted of theft of mail or other Postal offense.

 

Page 25 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1124

1125

1126

  

e.      An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor
who has an active warrant or is on probation or is on parole.

1127

1128

1129

  

f.       An aviation supplier, subcontractor, or employee of an aviation
supplier or subcontractor
who has any pending felony or serious criminal charges.

1130

1131

1132

  

g.      Any other circumstance that in the determination of the Postal Service
makes the
individual unfit to provide services under this contract.

1133

1134

1135

  

In the event an employee is disqualified under the above criteria, the aviation
supplier has the
responsibility to insure that the employee’s duties no longer involve handling
mail.

1136   

5.      Appeal Process:

1137

1138

1139

1140

1141

  

An individual may appeal a decision to deny access made by the Postal Inspection
Service
SISC by sending a letter to the Inspector In Charge, Security and Crime
Prevention,
Washington, DC, within three (3) weeks of the date of the denial letter. An
individual may not
handle the mail during the appeal process. The letter must contain the following
information:

1142

1143

1144

  

a.      A statement that reconsideration of the decision is requested and the
basis on which it is
sought.

1145

1146

  

b.      Additional information on the appellant’s behalf.

1147

1148

  

c.      A copy of the denial letter.

1149

1150

1151

1152

1153

  

6.      Training: The Postal Service may, but is not required to, provide
orientation / training for
aviation suppliers during the term of this contract to clarify security
clearance requirements,
processes, and procedures necessary to fully implement this program.

1154

1155

   Payment Procedures 1156    Rates and Payment General

1157

1158

1159

1160

   The aviation supplier will be compensated based upon properly scanned ULDs
and Handling Units.
The payment for each ULD and Handling Unit will be based on the network (i.e.,
Day or Night)
to which the mail is assigned by the Postal Service. This process will allow for
automated payment.

1161

1162

1163

1164

1165

   [*] 1166    Scan Requirements

1167

1168

   All scan requirements listed below are specified in the Scanning and Data
Transmission section. 1169    Night Turn Scan Requirements

1170

1171

  

a.      Possession Scan of all ULDs and Handling Units at the origin

1172

1173

  

b.      Delivery Scan of all ULDs and Handling Units delivered at destination

1174    Day Turn Scan Requirements

1175

1176

1177

  

a.      The aviation supplier will conduct a Possession Scan of all ULDs and
Handling Units at the
origin.

1178

1179

1180

  

b.      The aviation supplier will conduct a Nest Scan associating the Handling
Unit with a ULD at the
hub.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 26 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1181

1182

1183

  

c.      The aviation supplier will conduct a Delivery Scan of all ULDs and
Handling Units delivered at
destination.

1184

1185

1186

1187

   The Hub Sort Scans will be paid in accordance with the pricing listed in
Attachment 10: Pricing for
Handling Units sorted at the hub on the Day Network for which scans are
provided. Hub Sort Scans
will not be paid for Handling Units assigned to a Bypass ULD or for the Night
Network.

1188

1189

1190

1191

1192

1193

   [*]

1194

1195

1196

1197

1198

   The base and tier pricing from Attachment 10: Pricing will be applied to the
volume measured in each
Operating Period as follows. Volume within the base will be paid at the Base
Rate. The portion of
volume exceeding the base volume and falling within the Tier 1 volume will be
paid at the Tier 1 rate.
A similar incremental process will be applied to volume that falls within
subsequent tiers.

1199

1200

   Payments will be made by Electronic Funds Transfer (EFT).

1201

1202

1203

1204

   [*]

1205

1206

1207

1208

1209

1210

   The aviation supplier will bill additional charges not covered within the
automated payments system on
a weekly basis. For correct and sufficient invoices received by noon Wednesday
of a given week, the
Postal Service will process them so as to generate a payment by Wednesday, three
(3) weeks
following the receipt of the invoice through the EFT process.

1211

1212

   Payment Processing - Day Network - Per Cube 1213    Invoicing

1214

1215

1216

   All invoices for the transportation of Handling Units or ULDs under this
contract will be paid by the
cubic foot and payment will be based on completing the required scans. 1217   
Mail Tendered in ULDs

1218

1219

1220

1221

   The Line Haul rate for each ULD will be comprised of two components: Non-Fuel
Line Haul and Fuel
Line Haul. The Non-Fuel Line Haul rate will include all of the transportation
and handling associated
with a ULD. Hub Sort Scanning rates are separate from the Non-Fuel Line Haul
rate.

1222

1223

1224

   ULD cubic feet will be paid at the agreed cubic feet size for each ULD type
described in Attachment
10: Pricing.

1225

1226

1227

1228

   The cubic feet paid will be based on the Postal assigned ULD type. If the
Postal ULD type is missing,
the aviation supplier’s ULD type will be used for invoicing. Any discrepancies
between the types of
ULD processed will be resolved during the Reconciliation Process.

1229

1230

1231

1232

1233

   The transportation payment for mixed ULDs will be based on the applicable
cubic feet of the
originating ULD. These transportation payments will be reduced for Handling
Units not receiving a
Delivery Scan by converting the weight of the Handling Units without a Delivery
Scan at the correct
destination to cubic feet by the applicable contract density.

1234

1235

1236

1237

   The transportation payment for bypass ULDs will be based on the applicable
cubic feet of the
originating ULD. These transportation payments will not be made for Bypass ULDs
without a Delivery
Scan at the correct destination.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 27 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1238

1239

1240

1241

1242

1243

   Recognizing operational inefficiencies filling the last ULD at every
location, the Postal Service will
incorporate within the daily invoice a daily credit based on the total cubic
feet of the mixed ULDs in the
Operating Plan divided by the total number of mixed ULDs in the Operating Plan
for each origin air
stop per day multiplied by 50%. The rate used will be the applicable base or
tier cubic foot rate used
at the beginning of the invoice day. 1244    Mail Tendered from Surface Trucks

1245

1246

1247

1248

1249

   If mail is tendered to the aviation supplier from a defined truck location as
identified in Attachments 3
and 4 at contract award, the invoiced cubic feet will be calculated by dividing
the Handling Unit’s
Postal Service assigned rounded weight by the applicable contract density. 1250
   Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

1251

1252

1253

1254

1255

   The aviation supplier will accept ad hoc trucks from the Postal Service at
the proposed hub locations.
The invoiced cubic feet for ad hoc trucks will be calculated by dividing the
Handling Unit’s Postal
Service assigned rounded weight by the applicable contract density. The Postal
Service will
incorporate ad hoc truck payments in the weekly electronic payment. 1256   
Aviation Supplier Surface Transportation – Not Included in the Transportation
Payment

1257

1258

1259

1260

   The aviation supplier will include a separate rate per mile for Highway
Transportation in Attachment
10: Pricing which will be applied when the Postal Service requires the aviation
supplier to operate
unplanned surface transportation of mail. 1261    Hub Sort Scan Charge

1262

1263

1264

1265

   The Postal Service will pay a Hub Sort Scan charge for mail sorted and
scanned at a hub per Handling
Unit (i.e., D&R Tag) as shown in Attachment 10: Pricing. This rate will not be
subject to an increase
for the full term of the contract.

1266

1267

1268

1269

   Handling Units sorted at a hub must receive a Hub Sort Scan for payment
purposes. The Postal
Service will not pay a Hub Sort Scan charge for sorts not supported by EDI scan
information. The
pieces scanned into a tendered Bypass container are not eligible to receive Hub
Sort Scan charges. 1270    Re-Labeling Charge

1271

1272

1273

1274

1275

   The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service
Handling Units at the hub for which the D&R tag is missing or becomes illegible.
The Postal Service
will also provide all equipment necessary to perform this function. The
re-labeling charge per Handling
Unit is shown in Attachment 10: Pricing.

1276

1277

   This rate will not be subject to an increase for the full term of the
contract.

1278

1279

1280

1281

1282

1283

   Payment to the aviation supplier for the transport of re-labeled Handling
Units will be based upon data
received from the Hub Scan plus (combined and matched with) the Delivery Scan
for the Handling
Unit. An average weight per Handling Unit will be established based upon the
previous month’s data
for average weight per Handling Unit, and for Handling Units that are not
properly scanned due to
conditions beyond the aviation supplier’s control.

1284

1285

   The average weight process is detailed in Attachment 15, Average Weights.

1286

1287

1288

1289

1290

1291

1292

   The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6:
Postal Furnished Property, and will be covered by Clause 2-22, Postal Service
Property. Attachment
6: Postal Furnished Property will be created upon successful installation of the
equipment. Upon
reasonable advance notice to the aviation supplier, the Postal Service shall be
permitted to perform
maintenance on any of the equipment located in an aviation supplier’s facility
listed in Attachment 6:
Postal Service Furnished Property.

1293

1294

   The Re-Labeling Process is described in Attachment 16, Re-labeling / Type M
Matching Process.

 

Page 28 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1295    Fuel Adjustment

1296

1297

1298

1299

1300

   There will be a monthly fuel adjustment to the Fuel Line Haul rate. Each
“month” is defined in
Attachment 1: Postal Service Operating Periods. The adjustment will become
effective on the first
operating day of each operating period after contract commencement. The
adjustment may be
upward or downward.

1301

1302

1303

1304

   The adjustment will be based on the U.S. Gulf Coast (USGC) prices for
Kerosene-type jet fuel
reported by the U.S. Department of Energy for the month that is two (2) months
prior to the
adjustment. The adjustment will be calculated and applied monthly.

1305

1306

1307

1308

   For example, assume the Fuel Line Haul rate is $0.10. If the June 20XX USGC
price for Kerosene-
type jet fuel is $2.68 per gallon and the July 20XX price is $3.00 per gallon,
then the adjustment for
September XX would be calculated as follows: 1309   

($3.00 / $2.68) = 1.12

1310

1311

  

1.12 x $0.10 = $0.11

1312

1313

   The new Fuel Line Haul rate would be $0.11 per cubic foot.

1314

1315

1316

   In August 20XX, if the USGC price is $2.70 per gallon, the calculation for
the October 20XX rate would
be: 1317   

($2.70 / $3.00) = 0.90

1318

1319

  

0.90 X $0.11 = $0.10 per cubic foot

1320

1321

   This calculation will be rounded after the decimal to four digits.

1322

1323

1324

   The proposal pricing should be based on the August 2012 U.S. Gulf Coast
Kerosene-type jet fuel
reported by the U.S. Department of Energy ($3.156 per gallon).

1325

1326

1327

1328

   Fuel will be adjusted for October 2013 based on the August 2013 U.S. Gulf
Coast Kerosene-type jet
fuel reported by the U.S. Department of Energy.

1329

1330

   Payment Processing - Night Network - Per Pound 1331    Invoicing

1332

1333

1334

1335

1336

1337

   All Handling Units tendered to the aviation supplier for the Night Network
will be paid by the pound and
payment will be based on required scanning. The weight will be derived from the
assigned rounded
weight of the Handling Unit. The Non-Fuel Line Haul rate will include all of the
transportation and
handling associated with a Handling Unit. The Fuel Line Haul rate for the Night
Network will not be
subject to a fuel adjustment. 1338    Re-Labeling Charge

1339

1340

1341

1342

1343

1344

   The Postal Service will pay an additional charge to the aviation supplier for
re-labeling Postal Service
Handling Units for which the D&R tag is missing or becomes illegible. The Postal
Service will also
provide all equipment necessary to perform this function. The re-labeling charge
per Handling Unit is
shown in Attachment 10: Pricing. This rate will not be subject to an increase
for the full term of the
contract.

1345

1346

1347

1348

1349

1350

   Payment to the aviation supplier for transport of re-labeled Handling Units
will be based upon data
received from the Hub Scan plus (combined and matched with) the Delivery Scan
for the Handling
Unit. An average weight per Handling Unit will be established based upon the
previous month’s data
for average weight per Handling Unit and for Handling Units that are not
properly scanned due to
conditions beyond the aviation supplier’s control.

 

Page 29 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

Mod 19

 

1351

1352

1353

1354

1355

1356

   The equipment to be supplied by the Postal Service for this function will be
listed in Attachment 6:
Postal Furnished Property, and will be covered by Clause 2-22, Postal Service
Property. Attachment
6 will be created upon successful installation of the equipment. Upon reasonable
advance notice to
the aviation supplier, the Postal Service shall be permitted to perform
maintenance on any of the
equipment located in an aviation supplier’s facility listed in Attachment 6.

1357

1358

1359

1360

1361

1362

   The payment for the Night Network re-labeled Handling Units will be adjusted
to reflect the percentage
of re-labeled Handling Units that have already been scanned. This percentage of
previously scanned
Handling Units will be mutually agreed upon by the Postal Service and the
aviation supplier through an
audit sampling of re-labeled Handling Units. Contingency Handling Units are
excluded from this
adjustment.

1363

1364

1365

   The average weight process is detailed in Attachment 15, Average Weights.
1366    Reconciliation Process

1367

1368

1369

1370

1371

1372

   Reconciliation of scanning and payment records between the Postal Service and
the aviation supplier
will be conducted in a scheduled meeting attended by the Postal Service and the
aviation supplier on
an Operating Period basis not more than ninety (90) days after the close of an
Operating Period, or a
time frame as agreed mutually by the parties. The following procedures will be
observed for the
reconciliation process:

1373

1374

1375

1376

  

a.      All data exchanges between the aviation supplier and the Postal Service
for the reconciliation
process will be performed electronically and sent to specified mailboxes
operated by each
organization. Each file will have an individually specified transmission
interval.

1377

1378

1379

1380

  

b.      For all files exchanged between the aviation supplier and the Postal
Service, any changes to
layout or data definition must be communicated to the receiving party at a
minimum of sixty
(60) calendar days prior to implementation, or sooner if mutually agreed.

1381

1382

  

c.      All file transfers must adhere to Postal Service Security and Privacy
rules.

1383

1384

  

d.      Supplemental Charges / Assessments may be assessed each Operating
Period. The charges
shall include but not be limited to the following:

1385   

i.       Operating Period Volume Minimum and Contract Volume Minimum

1386

1387

  

ii.      Non-achievement of performance standards

1388

1389

1390

1391

1392

1393

  

e.      Once the parties have mutually agreed on the Operating Period
reconciliation, both parties
agree that neither can re-open the Operating Period for further adjustments. By
mutually
agreeing to the Operating Period reconciliation, the parties thereby agree to
waive their right
to pursue a claim under the Contract Disputes Act based upon the Operating
Period
reconciliation.

1394

1395

1396

1397

1398

   In the event there is a catastrophic equipment or information system failure,
the aviation supplier will
provide electronic files to the Postal Service identifying all D&R Tags the
aviation supplier scanned
that were lost. The aviation supplier will notify the Contracting Officer and
the COR as soon as the
aviation supplier becomes aware of such a failure.

1399

1400

1401

1402

   If the Postal Service cannot produce D&R Tags, an emergency contingency will
be developed and
implemented. Such a plan will include specifications for operational and
information technology
issues, as well as payment.

 

Page 30 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1403

1404

1405

   Part 3: Contract Clauses 1406    Clause B-1: Definitions (March 2006)
(Tailored)

1407

1408

   For purposes of this Contract, the following terms shall have the following
meanings:

1409

1410

1411

1412

1413

  

1.      Acceptable Dangerous Goods and Acceptable Hazardous Material: Those
articles or
substances which satisfy the air transportation requirements for the
transportation of
Hazardous Goods set forth in Chapter 601.10.0 of the Domestic Mail Manual and
which are
not required by applicable federal regulation to be accessible to crew members
during flight.

1414

1415

1416

1417

1418

1419

1420

  

2.      Advertisement: A free or paid mass or targeted communication under the
control of a party
intended for the general public or a specific potential or existing customer,
the ultimate
purpose of which is to promote the sale of such party’s products or services,
including, but not
limited to, television, radio and internet commercials, out-of-home ads (e.g.,
billboards, sports
stadium displays, transit signs), direct mail ads, print ads and free standing
inserts in
newspapers, magazines, and electronic media.

1421

1422

1423

1424

  

3.      All Mail Due Aviation Supplier: A designated time predetermined when the
Postal Service
provides all mail to the aviation supplier as shown in Attachments 3: Operating
Plan, Day
Network, and Attachment 4: Operating Plan, Night Network

1425

1426

1427

  

4.      Aviation Supplier: The person or persons, partnership, or corporation
named that has been
awarded the contract.

1428

1429

1430

1431

  

5.      Bypass Container: A ULD of mail designated for delivery to destination
Service Point on the
network which is transferred directly from one aircraft to another without going
through the sort
operation.

1432

1433

1434

  

6.      Con-Con: (Convoy and Conveyance) The concentration in a container of
Registered Mail for
single, daily, daylight, or authorized night air dispatch

1435

1436

1437

1438

  

7.      Contract Volume Minimum: The volume (in cubic feet) per operational day,
averaged
across six (6) days per week, and measured across each Operating Period that is
guaranteed
by the Postal Service for the Day Network

1439

1440

1441

1442

1443

  

8.      Contracting Officer: The person executing this contract on behalf of the
Postal Service and
any other officer or employee who is a properly designated Contracting Officer;
the term
includes, except as otherwise provided in the contract, the authorized
representative of a
Contracting Officer acting within the limits of the authority conferred upon
that person.

1444

1445

1446

  

9.      Contracting Officer’s Representative (COR): A person who acts within the
limits of
authority delegated by the Contracting Officer.

1447

1448

1449

1450

  

10.    Contingency Handling Units: Handling Units entered into the
transportation network without
an appropriate D&R tag. These Handling Units are subsequently processed at the
aviation
supplier’s hub through the re-labeling process.

1451

1452

1453

1454

1455

1456

  

11.    Dangerous Goods (Hazardous Material): Articles or substances which are
capable of
posing a significant risk to health, safety or to property when transported by
air and which are
classified according to Section 3 (Classification) of the International Air
Transport Association
(IATA) Dangerous Good Regulations, regardless of variations, exceptions,
exemptions, or
limited quantity allowances.

1457

1458

  

12.    Day Network: Planned network that operates Tuesday through Sunday
primarily for the
transportation of the Priority and First Class Mail.

 

Page 31 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1459

1460

1461

1462

  

 

13.    Delivery: The hand-off, at a destination Service Point, of all mail to
the Postal Service in
accordance with contract requirements.

1463

1464

1465

  

14.    Delivery Scan: A scan performed by the aviation supplier that indicates
that the aviation
supplier has tendered volume to the Postal Service.

1466

1467

1468

  

15.    D&R (Dispatch and Routing) Tag: Bar coded tag that identifies the origin
and destination
airports, mail class, Handling Unit weight, and the assigned network air
carrier.

1469

1470

1471

  

16.    Exception Sort Scan: A Hub Scan performed on mail Handling Units that
require re-labeling
due to a missing or unreadable D&R tag.

1472

1473

  

17.    Express Mail: As defined in the U.S. Postal Service Domestic Mail Manual.

1474

1475

  

18.    Failure to Load: A failure to accept and load mail as specified in the
contract.

1476

1477

1478

  

19.    Failure to Protect: Is a failure to protect and safeguard mail from
depredation, rifling,
inclement weather, mistreatment, or other hazard while in the aviation
supplier’s control.

1479

1480

1481

1482

  

20.    Failure to Protect Postal Service Equipment: A failure to protect, return
or safeguard
Postal Service provided equipment. This includes MTE and Postal provided
scanning
equipment (if supplied by the Postal Service).

1483

1484

  

21.    First-Class Mail: As defined in the U.S. Postal Service Domestic Mail
Manual.

1485

1486

1487

1488

  

22.    Feeder: An aircraft normally used for local transport (for carriage of
cargo and / or containers)
to and from locations not scheduled to be serviced by primary aircraft from a
hub, directly
connecting these locations to a hub.

1489

1490

1491

  

23.    Ground Handling: Handling of mail, including unloading of mail from
aircraft or ground
vehicles, drayage, staging of mail, and loading of mail on receiving aircraft or
ground vehicles.

1492

1493

1494

  

24.    Handling Unit: A piece of mail (an outside) or a receptacle (such as
loose sacks, pouches,
trays, flat tubs) that contains multiple pieces of mail which is individually
processed.

1495

1496

1497

  

25.    Hub: A central sort facility that supports multiple markets via air and
ground networks on a
regional or national level by means of connecting flights and ground
transportation.

1498

1499

  

26.    Hub Sort Scan: A scan performed by the aviation supplier at a hub
location.

1500

1501

  

27.    Line Haul: Transporting mail by air between origin and destination
locations.

1502

1503

1504

  

28.    Live Animals: Animals accepted by the Postal Service in accordance with
Chapter 601.9.3 of
the Domestic Mail Manual.

1505

1506

1507

1508

  

29.    Mail: Product that carries U.S. postage and the receptacles in which it
is tendered for
transportation. The term includes supplies and empty mail transportation
equipment of the
U.S. Postal Service.

1509

1510

1511

  

30.    Mail Bags: Postal Service bags which are used by the Postal Service in
the transportation of
mail.

1512

1513

1514

1515

  

31.    Mis-delivered: Any mail delivered to the wrong destination. This
includes, but is not limited
to, mail placed in the wrong ULD, ULDs loaded onto an incorrect flight or truck,
and ULDs
incorrectly placarded.

 

Page 32 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1516

1517

1518

  

32.    Mixed Container: A Unit Load Device (ULD) containing mail for multiple
destinations that
requires sortation at the aviation supplier hub.

1519

1520

  

33.    Nest Scan: The scan that associates the Handling Unit with the ULD (air
container).

1521

1522

1523

  

34.    Night Network: Planned network that operates Monday through Friday,
primarily for the
transportation of Express Mail.

1524

1525

1526

  

35.    Operating Period: A scheduled period ranging from four (4) to five (5)
weeks as agreed
between the Postal Service and aviation supplier.

1527

1528

1529

  

36.    Operating Period Volume Minimum: The volume minimum resulting from the
Planned
Capacity established through the Ordering Process for the Day and Night
Networks.

1530

1531

  

37.    Overflow Mail: Mail that is tendered in excess of the Planned Capacity.

1532

1533

1534

1535

  

38.    Outsides: Individual mail piece, with dimensions no greater than 108
inches in combined
length and girth and with no single dimension greater than 84 inches which is
not otherwise
containerized and must be processed as a Handling Unit.

1536

1537

1538

  

39.    Package: Any box or envelope that is accepted by the Postal Service for
delivery to a
consignee.

1539

1540

1541

  

40.    Payment Week: The period each week of an Operating Period between 00:00
Saturday and
23:59 Friday.

1542

1543

  

41.    Perishables: Those items which are susceptible to decay, spoilage or
destruction.

1544

1545

1546

  

42.    Planned Capacity: Volume that the parties have agreed to by way of the
Ordering Process
for the Day and Night Networks.

1547

1548

1549

  

43.    Possession Scan: A scan performed by the aviation supplier that indicates
the aviation
supplier has accepted the volume from the Postal Service.

1550

1551

1552

  

44.    Priority Mail: Priority Mail and First-Class zone rated (Priority) mail
as defined in the U.S.
Postal Service Domestic Mail Manual, Chapter 3, Section 314.

1553

1554

1555

1556

1557

1558

1559

  

45.    Registered Mail: A mail piece which is mailed in accordance with the
requirements of
Chapter 501.2.0 of the Domestic Mail Manual. Registered Mail provides added
protection for
valuable or important mail. Registered Mail provides a receipt to the sender,
special security
between shipment points, a record of acceptance and delivery maintained by the
Postal
Service and, at the option of the mailer and for an additional fee, indemnity in
case of loss or
damage.

1560

1561

  

46.    Re-Possessed: Regain possession of assigned mail.

1562

1563

1564

1565

  

47.    Required Delivery Time (RDT): The latest delivery time to the Postal
Service as indicated in
Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating Plan,
Night
Network.

1566

1567

1568

1569

  

48.    Service Point: The physical location at which the aviation supplier must
hand-off mail to the
Postal Service or its duly appointed agent as specified in Attachment 3:
Operating Plan, Day
Network, and Attachment 4: Operating Plan, Night Network.

1570

1571

1572

  

49.    Tender: The drop-off, at an origin Service Point, of mail assigned by the
Postal Service to the
aviation supplier.

 

Page 33 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1573

1574

1575

  

50.    Tender Point: The physical location at which the Postal Service or its
duly appointed agent
provides mail to the aviation supplier.

1576

1577

1578

  

51.    Tender Time: The latest time at which the aviation supplier is required
to accept mail from
the Postal Service at an origin Service Point in accordance with contract
requirements.

1579

1580

1581

  

52.    Terminal Handling: The receipt, scanning, sorting, delivery and / or tug
and dolly
transportation of mail tendered under this contract.

1582

1583

1584

  

53.    Trans Log File: The Postal Service data file that contains, for each D&R
Tag, the actual
weight, origin, and destination market for each Handling Unit.

1585   

54.    Transportation Payment:: Four items are included in the Transportation
Payment:

1586   

a.      Non-Fuel Line Haul

1587   

b.      Fuel Line Haul

1588   

c.      Aircraft Ground Handling

1589

1590

  

d.      Scanning

1591

1592

  

55.    Trucking Location: Those Service Points to which mail volume is
transported via highway.

1593

1594

1595

  

56.    Unit Load Device (ULD): Airline container or pallet provided by the
aviation supplier

1596    Clause B-3: Contract Type (March 2006) (Tailored)

1597

1598

1599

   This Contract is a fixed-price, indefinite quantity with adjustments contract
for the purchase of
commercial services pursuant to 39 Code of Federal Regulations, Part 601 et seq.

1600

1601

1602

   This is not a requirements-type contract. 1603    Clause B-9: Claims and
Disputes (March 2006) (Tailored)

1604

1605

1606

  

a.      This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.
601-613) (“the Act” or
“CDA”).

1607

1608

1609

  

b.      Except as provided in the Act, all disputes arising under or relating to
this contract must be
resolved under this clause.

1610

1611

1612

1613

1614

1615

1616

1617

1618

1619

1620

  

c.      “Claim,” as used in this clause, means a written demand or written
assertion by one of the
contracting parties seeking, as a matter of right, the payment of money in a sum
certain, the
adjustment or interpretation of contract terms, or other relief arising under or
relating to this
contract. However, a written demand or written assertion by the aviation
supplier seeking the
payment of money exceeding $100,000 is not a claim under the Act until certified
as required
by subparagraph d.2 below. A voucher, invoice, or other routine request for
payment that is
not in dispute when submitted is not a claim under the Act. The submission may
be converted
to a claim under the Act by complying with the submission and certification
requirements of
this clause, if it is disputed either as to liability or amount is not acted
upon in a reasonable
time.

1621   

d.      

1622

1623

1624

1625

  

1.      A claim by the aviation supplier must be made in writing and submitted
to the
Contracting Officer for a written decision. A claim by the Postal Service
against the
aviation supplier is subject to a written decision by the Contracting Officer.

1626

1627

1628

  

2.      For aviation supplier claims exceeding $100,000, the aviation supplier
must submit
with the claim the following certification:

 

Page 34 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1629

1630

1631

1632

1633

1634

  

“I certify that the claim is made in good faith, that the supporting data are
accurate and complete to the best of my knowledge and belief, that the
amount requested accurately reflects the contract adjustment for which the
aviation supplier believes the Postal Service is liable, and that I am duly
authorized to certify the claim on behalf of the aviation supplier.”

1635

1636

1637

  

3.      The certification may be executed by any person duly authorized to bind
the aviation
supplier with respect to the claim.

1638

1639

1640

1641

1642

  

e.      For aviation supplier claims of $100,000 or less, the Contracting
Officer must, if requested in
writing by the aviation supplier, render a decision within 60 days of the
request. For aviation
supplier-certified claims over $100,000, the Contracting Officer must, within 60
days, decide
the claim or notify the aviation supplier of the date by which the decision will
be made.

1643

1644

1645

  

f.       The Contracting Officer’s decision is final unless the aviation
supplier appeals or files a suit as
provided in the Act.

1646

1647

1648

1649

1650

1651

1652

1653

  

g.      When a CDA claim is submitted by or against an aviation supplier, the
parties shall make a
good faith attempt to resolve the dispute, including an exchange of relevant
information toward
a mutual resolution. Accordingly, by mutual consent, the parties may agree to
use an
alternative dispute resolution (ADR) process to assist in resolving the claim. A
certification as
described in d (2) of this clause must be provided for any claim, regardless of
dollar amount,
before ADR is used. If either party declares the matter to be at an impasse, the
dispute will be
resolved through the CDA process as contemplated by Clause B-9.

1654   

h.      The Postal Service will pay interest in the amount found due and unpaid
from:

1655

1656

  

1.      The date the Contracting Officer receives the claim (properly certified,
if required); or

1657

1658

1659

  

2.      The date payment otherwise would be due, if that date is later, until
the date of
payment.

1660

1661

1662

  

i.       Simple interest on claims will be paid at a rate determined in
accordance with the Interest
clause.

1663

1664

1665

1666

1667

  

j.       The aviation supplier must proceed diligently with performance of this
contract, pending final
resolution of any request for relief, claim, appeal, or action arising under the
contract
regardless of the initiating party, and comply with any decision of the
Contracting Officer.

1668    Clause B-10: Pricing of Adjustments (March 2006) (Tailored)

1669

1670

1671

1672

1673

1674

   When costs are a factor in determining any contract price adjustment under
the Changes clause, the
process set forth in Clause 4-1.c will be followed. For any other provision of
this contract, the parties
agree to use the process set forth in Attachment 10: Pricing and in the Payment
Processing sections
of Part 1 for negotiating the adjustment. 1675    Clause B-15: Notice of Delay
(March 2006) (Tailored)

1676

1677

1678

1679

1680

1681

   Immediately upon becoming aware of any difficulties that might delay
deliveries under this contract,
the aviation supplier will notify the Postal Service in writing. The
notification must identify the
difficulties, the reasons for them, and the estimated period of delay
anticipated. Failure to give notice
may preclude later consideration of any request for an extension of contract
time.

 

Page 35 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1682    Clause B-22: Interest (March 2006) (Tailored)

1683

1684

1685

1686

1687

1688

   The Postal Service will pay interest on late payments and unearned prompt
payment discounts in
accordance with the Prompt Payment Act, 31 U.S.C. 3901 et. seq., as amended by
the Prompt
Payment Act Amendments of 1988, P.L. 100-496. The aviation supplier will pay
interest on any
payment to the Postal Service at a rate equivalent to the prevailing Contract
Disputes Act interest rate. 1689    Clause B-25: Advertising of Contract Awards
(March 2006)

1690

1691

1692

1693

1694

   Except with the Contracting Officer’s prior approval, the aviation supplier
agrees not to refer in its
commercial advertising to the fact that it was awarded a Postal Service contract
or to imply in any
manner that the Postal Service endorses its products. 1695    Clause B-30:
Permits and Responsibilities (March 2006) (Tailored)

1696

1697

1698

1699

1700

1701

1702

1703

1704

   The aviation supplier is responsible, without additional expense to the
Postal Service, for obtaining
any necessary licenses and permits, and for complying with any applicable
federal, state, and
municipal laws, codes, and regulations in connection with the performance of the
contract. The
aviation supplier is responsible for all damage to persons or property,
including environmental damage
that occurs as a result of its omission(s) or negligence. While in performance
of the contract, the
aviation supplier must take proper safety and health precautions to protect the
work, the workers, the
public, the environment, and the property of others. 1705    Clause B-39:
Indemnification (March 2006) (Tailored)

1706

1707

1708

1709

1710

1711

1712

1713

   The aviation supplier must save harmless and indemnify the Postal Service and
its officers, agents,
representatives, and employees from all claims, losses, damage, actions, causes
of action, expenses,
and/or liability resulting from, brought forth, or on account of any personal
injury or property damage
received or sustained by any person, persons, or property growing out of,
occurring, or attributable to
any work performed under or related to this contract, resulting in whole or in
part from negligent acts or
omissions of the aviation supplier, any subcontractor of the aviation supplier,
or any employee, agent,
or representative of the aviation supplier or of the aviation supplier’s
subcontractor.

1714

1715

1716

1717

1718

1719

1720

1721

   The Postal Service must save harmless and indemnify the aviation supplier and
its officers, agents,
representatives, and employees from all claims, losses, damage, actions, causes
of action, expenses,
and / or liability resulting from, brought forth, or on account of any personal
injury or property damage
received or sustained by any person, persons, or property growing out of,
occurring, or attributable to
any work performed under or related to this contract, resulting in whole or in
part from negligent acts or
omissions of the Postal Service, or any employee, agent, or representative of
the Postal Service. 1722    Clause B-45: Other Contracts (March 2006) (Tailored)

1723

1724

1725

1726

1727

1728

   The Postal Service may award other contracts for additional work, and the
aviation supplier must
cooperate fully with the other aviation suppliers and Postal Service employees.
The aviation supplier
must not commit or permit any act that will interfere with the performance of
work by any other aviation
supplier or by Postal Service employees. 1729    Clause B-65: Adjustments to
Compensation (March 2006) (Tailored)

1730

1731

1732

1733

1734

1735

1736

   Contract compensation may be adjusted, from time to time, by mutual agreement
of the aviation
supplier and the Contracting Officer. No adjustment to compensation will be made
for changes arising
from Clause 9-10: Service Contract Act or from Clause 9-12: Fair Labor Standards
Act and Service
Contract Act – Price Adjustment. Adjustments in compensation pursuant to this
clause shall be
memorialized by formal modification to the contract. All negotiations between
the parties shall be
conducted with respect to the implied covenant of good faith and fair dealing.

 

Page 36 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1737    1738    Clause B-69: Events of Default (March 2006) (Tailored)

1739

1740

1741

   The aviation supplier’s right to perform this contract is subject to
termination, in whole or in part, in the
event of any of the following events of default.

1742

1743

  

a.      The aviation supplier’s failure to perform service according to the
terms of the contract;

1744

1745

1746

  

b.      If the aviation supplier has been administratively determined to have
violated Postal laws and
regulations and other laws related to the performance of the service;

1747

1748

1749

  

c.      Failure to follow the instructions of the Contracting Officer that fall
within the scope of the
contract;

1750

1751

1752

1753

1754

  

d.      If the aviation supplier transfers or assigns his contract, except as
authorized herein, or
sublets the whole or a portion of this contract contrary to the applicable
provisions of the U.S.
Postal Service Supplying Principles and Practices or without any required
approval of the
Contracting Officer;

1755

1756

1757

  

e.      If the aviation supplier combines to prevent others from proposing for
the performance of
Postal Service contracts;

1758

1759

1760

1761

1762

  

f.       If the aviation supplier or corporate officer has been or is, during
the term of the contract,
convicted of a crime affecting his or her reliability or trustworthiness as a
mail transportation
aviation supplier, such as any form of fraud or embezzlement that has impacted
the Postal
Service or the U.S. Government;

1763

1764

1765

1766

  

g.      If at any time the aviation supplier, its principal owners, corporate
officers or personnel are
disqualified by law or regulation from performing services under this contract,
and upon notice
thereof, the aviation supplier fails to remove any such disqualification;

1767

1768

1769

  

h.      If the aviation supplier fails to provide any notification of a change
in corporate officers which
this contract may require; or

1770

1771

1772

  

i.       If the aviation supplier materially breaches any other requirement or
clause of this contract.

1773

1774

   Clause B-75: Accountability of the Aviation Supplier (Non-Highway) (March
2006) (Tailored)

1775

1776

1777

1778

1779

  

a.      The aviation supplier shall supervise its operations and the operations
of its subcontractors
that provide services under this contract personally or through representatives.
The aviation
supplier or its supervising representatives must be easily accessible in the
event of
emergencies or interruptions in service.

1780

1781

1782

1783

1784

1785

1786

1787

  

b.      In all cases, the aviation supplier shall be liable to the Postal
Service for the Postal Service’s
damages if mail is subject to loss, rifling, damage, wrong delivery,
depredation, and other
mistreatment while in the custody and control of the aviation supplier or its
subcontractors.
The aviation supplier shall also be accountable and answerable in damages for
the faithful
performance of all other obligations assumed under this contract, whether or not
it has
entrusted part or all of its performance to another, except for any failure to
perform that is
excused by the Force Majeure clause of this contract.

1788   

c.      The aviation supplier shall faithfully account for and deliver to the
Postal Service all:

1789   

1.      Mail,

1790   

2.      Moneys, and

1791

1792

  

3.      Other property of any kind belonging to or entrusted to the care of the
Postal Service,
that come into the possession of the aviation supplier during the term of this
contract.

 

Page 37 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1793

1794

1795

1796

1797

1798

  

 

d.      The aviation supplier shall, promptly upon discovery, refund (i) any
overpayment made by the
Postal Service for service performed, or (ii) any payment made by the Postal
Service for
service not rendered.

1799    Clause B-77: Protection of the Mail (Non-Highway) (March 2006)
(Tailored)

1800

1801

1802

1803

   The aviation supplier must protect and safeguard the mail from loss, theft,
or damage while it is in the
aviation supplier’s custody or control, and prevent unauthorized persons from
having access to the
mail. 1804   

a.      Classification of Irregularities

1805

1806

1807

1808

1809

  

The following classifications of irregularities are those that preclude the
Postal Service from
accomplishing its mission. The damage caused from these irregularities result in
actual
damage and degradation to its brand, and therefore, is associated with
liquidated damages as
stated:

1810   

1.      Failure to Protect

1811

1812

1813

1814

1815

  

Failure to protect the mail consists of: failure to protect or safeguard the
mail from
inclement weather, from damage caused by the mechanized sort, from acts of the
aviation supplier’s employees or contractors, and from loss, depredation, or
other
hazards while in the control or custody of the aviation supplier.

1816   

2.      Theft of Mail

  

1817

1818

1819

1820

1821

1822

  

The theft of mail can cause immeasurable damage to the Postal Service, both in
terms of actual economic loss to our customers and to the competitive standing
of our
products and services. The aviation supplier will support law enforcement
efforts to
prevent theft of mail, and will support enforcement officials in the
apprehension of
those who may be perpetrating such crimes.

1823   

b.      Damages and Liquidated Damages

1824

1825

1826

  

The following liquidated damages for damaged and unprotected mail are applicable
to the
associated classifications of irregularities:

1827   

1.      Damaged and Unprotected Mail

1828

1829

1830

1831

  

Liquidated damages may be assessed for damaged and unprotected mail. For
purposes of this section, damaged mail will consist of mail pieces whether
inside or
outside of Postal Service MTE. This category includes but may not be limited to:

1832   

i.       Failure to Protect – Causing Damage to Mail

1833

1834

1835

1836

1837

1838

1839

1840

1841

  

Failure to protect causing physical damage to the U.S. Mail or MTE for which
there may be damage assessed equal to the actual costs incurred by the
Postal Service necessary to remedy the situation and forward the mail onward
to its next processing or delivery operation. Such actual costs may include
items such as administrative time at an appropriate hourly rate for
documenting the irregular condition and implementing the damage, labor time
used to repossess the mail, unpack, sort, dry, repack / repackage, and re-
dispatch to a subsequent destination or processing operation.

1842

1843

1844

1845

  

If actual damages are not ascertainable, a liquidated damage may be
assessed as follows, taking into account the actual damage that may typically
result from such situations:

1846   

Per Letter Tray:

   [*] per letter tray 1847   

Per Flat Tub:

   [*] per flat tub 1848   

Per Mail Sack or Pouch:

   [*] per sack or pouch

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 38 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1849

1850

  

Per Outside Parcel:

   [*] per piece 1851   

ii.      Failure to Protect - Dropped or Abandoned Pouch or Piece

1852

1853

1854

  

When U.S. Mail is discovered unprotected in an unsecured location or on the
airport ramp, Liquidated Damages may be assessed at $50.00 per incident.

1855   

c.      Investigative Costs for Theft of Mail

1856

1857

1858

1859

1860

1861

1862

1863

1864

  

In cases where a mail theft is committed by the aviation supplier’s or its
subcontractor’s
personnel, actual investigative costs to the U.S. Postal Inspection Service
and/or the Office of
the Inspector General may be assessed as actual damages. These costs will be
reasonably
determined and may begin accruing only when a specific investigation begins on
the basis of
probable cause. The costs of routine surveillance not associated with a specific
theft or series
of thefts will not be assessed. In addition to allocable investigative expenses,
the Postal
Service may assess actual damages for loss of product value resulting from
insurance claims
where payouts to postal customers can be traced to the incident(s).

1865

1866

1867

1868

1869

1870

1871

1872

  

In addition to the above, in cases where mail theft occurs and the Postal
Service determines
that the aviation supplier’s failure to properly execute the mail handling
employee screening
requirements set forth in the Contract was a proximate cause of the theft, and
that by reason
of the theft it is necessary to conduct a complete audit of the aviation
supplier’s adherence to
the screening requirements with respect to the employment of other employees
subject to
those requirements, the Postal Service may assess an administrative damage in
the amount
of $5,000 in lieu of actual costs associated with that audit.

1873

1874

1875

1876

1877

1878

1879

1880

1881

  

Depending upon the circumstances of the incident, the Vice President, Network
Operations, in
consultation with the Postal Inspection Service or Office of the Inspector
General, and the
Contracting Officer, may determine that damages pursuant to this section are not
appropriate,
and may waive all or a portion of the amounts that may otherwise be due the
Postal Service
hereunder. Factors such as the seriousness of the misconduct, the aviation
supplier’s level of
cooperation in investigations, implementing corrective actions, and efforts
directed at loss
recovery will be considered in reaching that determination.

1882    Clause B-80: Laws and Regulations Applicable (March 2006) (Tailored)

1883

1884

1885

1886

1887

1888

1889

1890

1891

1892

   This contract and the services performed under it are subject to all
applicable federal, state, and local
laws and regulations. The aviation supplier assumes sole responsibility to
faithfully discharge all
duties and obligations imposed by such laws and regulations, and shall obtain
and pay for all permits,
licenses, and other authorities required to perform this contract. The aviation
supplier shall hold
harmless, save, and defend the Postal Service from any consequence of the
aviation supplier’s failure
to abide by all applicable federal, state, and local laws and regulations
(including but not limited to
regulations promulgated by the DOL and IRS) relating to the contract and
throughout the term of the
contract and any subsequent renewal periods. 1893    Clause B-81: Information or
Access by Third Parties (March 2006) (Tailored)

1894

1895

1896

1897

1898

1899

1900

   The Postal Service retains exclusive authority to release any or all
information about mail matter in the
custody of the aviation supplier and to permit access to that mail in the
custody of the aviation
supplier. All requests by non-postal individuals for information about mail
matter in the custody of the
aviation supplier or for access to mail in the custody of the aviation supplier
must be referred to the
Contracting Officer or his or her designee. 1901    Clause B-82: Access by
Officials (March 2006) (Tailored)

1902

1903

   The aviation supplier shall deny access to the cargo compartment of aircrafts
or a vehicle containing
mail therein to state or local officials except at a postal facility or in the
presence of a postal employee

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 39 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1904

1905

1906

1907

1908

1909

1910

   or a Postal Inspection Service officer, unless to prevent immediate damage to
the aircraft, vehicle, or
their contents. If authorized Federal law enforcement seeks access to the cargo
compartment of
aircrafts or vehicles contained mail therein, the aviation supplier shall notify
the Postal Inspection
Service before permitting access, unless to prevent immediate damage to the
aircraft, vehicle, or their
contents. 1911    Clause 1-1: Privacy Protection (July 2007) 1912    In addition
to other provisions of this contract, the aviation supplier agrees to the
following:

1913

1914

1915

1916

1917

1918

1919

1920

1921

1922

1923

  

a.      Privacy Act. If the aviation supplier operates a system of records on
behalf of the Postal
Service, the Privacy Act (5 U.S.C. 522a) and Postal Service regulations at 39
CFR Parts 266-
267 apply to those records. The aviation supplier is considered to operate a
system of
records if it manages records (including collecting, revising, or disseminating
records) from
which information is retrieved by the name of an individual or by some number,
symbol, or
other identifier assigned to the individual. The aviation supplier agrees to
comply with the Act
and the Postal Service regulations in designing, developing, and operating the
system of
records, including ensuring that records are current and accurate for their
intended use, and
incorporating adequate safeguards to prevent misuse or improper disclosure of
personal
information. Violations of the Act may subject the violator to criminal
penalties.

1924

1925

1926

1927

1928

  

b.      Customer or Employee Information. If the aviation supplier has access to
Postal Service
customer or employee information, including address information, whether
collected online or
offline by the Postal Service or by a aviation supplier acting on its behalf,
the aviation supplier
must comply with the following:

1929

1930

1931

1932

1933

  

1.      General. With regard to the Postal Service customer information to which
it has access
pursuant to this contract, the aviation supplier has that access as an agent of
the Postal
Service and must adhere to its postal privacy policy at
www.usps.com/common/docs/privpol.htm.

1934

1935

1936

1937

1938

1939

1940

1941

1942

1943

1944

1945

1946

1947

  

2.      Use, Ownership, and Nondisclosure. The aviation supplier may use Postal
Service
customer or employee information solely for purposes of this contract, and may
not collect
or use such information for non-Postal Service marketing, promotion, or any
other
purpose without the prior written approval of the Contracting Officer. The
aviation supplier
must restrict access to such information to those employees who need the
information to
perform work under this contract, and must ensure that each such employee
(including
subcontractors’ employees) sign a nondisclosure agreement, in a form suitable to
the
Contracting Officer, prior to being granted access to the information. The
Postal Service
retains sole ownership and rights to its customer or employee information.
Unless the
contract states otherwise, upon completion of the contract, the aviation
supplier must turn
over all Postal Service customer or employee information in its possession to
the Postal
Service, and must certify that no Postal Service customer or employee
information has
been retained unless otherwise authorized in writing by the Contracting Officer.

1948

1949

1950

1951

1952

1953

1954

1955

  

3.      Security Plan. When applicable, and unless waived in writing by the
Contracting Officer,
the aviation supplier must work with the Postal Service to develop and implement
a
security plan that addresses the protection of customer or employee information.
The
plan will be incorporated into the contract and followed by the aviation
supplier, and must,
at a minimum, address notification to the Postal Service of any security breach.
If the
contract does not include a security plan at the time of contract award, it must
be added
within 60 days after contract award.

1956

1957

1958

  

4.      Breach Notification. If there is a breach of any nature in the security
of Postal Service
data, including customer or employee data, the aviation supplier must follow the
breach
notification requirements included in the security plan discussed in (3) above.
The aviation

 

Page 40 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

1959

1960

1961

  

         supplier will be required to follow Postal Service policies regarding
breach notification to
customers and/or employees.

1962

1963

1964

1965

1966

1967

1968

1969

  

5.      Legal Demands for Information. If a legal demand is made for Postal
Service customer or
employee information (such as by subpoena), the aviation supplier must
immediately
notify the Contracting Officer and the nearest office of the Postal Inspection
Service. After
notification, the Postal Service will determine whether and to what extent to
comply with
the legal demand. Should the Postal Service agree to or unsuccessfully resist a
legal
demand, the aviation supplier may, with the written permission of the
Contracting Officer,
release the information specifically demanded.

1970

1971

1972

1973

1974

1975

1976

1977

  

c.      Online Assistance. If the aviation supplier assists in the design,
development, or operation of
a Postal Service customer Web site, or if it designs or places an ad banner,
button, or link on
a Postal Service Web site or any Web site on the Postal Service’s behalf, the
aviation supplier
must comply with the limitations in subparagraph b (1) above relating to ad
banners, buttons,
or links, and the use of cookies, web beacons, or other web analysis tools.
Exceptions to
these limitations require the prior written approval of the Contracting Officer
and the Postal
Service’s chief privacy officer.

1978

1979

1980

1981

1982

1983

1984

  

d.      Marketing E-Mail. If the aviation supplier assists the Postal Service in
conducting a marketing
e-mail campaign, the aviation supplier does so as an agent of the Postal Service
and must
adhere to the Postal Service policies set out in Postal Service Management
Instruction AS-
350-2004-4, Marketing E-mail. Aviation suppliers wishing to conduct marketing
email
campaigns to postal employees must first obtain the prior written approval of
the Contracting
Officer.

1985

1986

1987

  

e.      Audits. The Postal Service may audit the aviation supplier’s compliance
with the requirements
of this clause, including through the use of online compliance software.

1988

1989

1990

  

f.       Indemnification. The aviation supplier will indemnify the Postal
Service against all liability
(including costs and fees) for damages arising out of violations of this clause.

1991

1992

1993

1994

  

g.      Flow-down. The aviation supplier will flow this clause down to
subcontractors that would be
covered by any portion of this clause if they were the aviation supplier.

1995    Clause 1-5: Gratuities or Gifts (March 2006)

1996

1997

1998

  

a.      The Postal Service may terminate this contract for default if, after
notice and a hearing, the
Postal Service Board of Contract Appeals determines that the aviation supplier
or the aviation
supplier’s agent or other representative:

1999

2000

  

1.      Offered or gave a gratuity or gift (as defined in 5 CFR 2635) to an
officer or employee
of the Postal Service; and

2001

2002

2003

  

2.      Intended by the gratuity or gift to obtain a contract or favorable
treatment under a
contract.

2004

2005

2006

2007

  

b.      The rights and remedies of the Postal Service provided in this clause
are in addition to any
other rights and remedies provided by law or under this contract.

2008    Clause 1-6: Contingent Fees (March 2006)

2009

2010

2011

2012

2013

  

a.      The aviation supplier warrants that no person or selling agency has been
employed or
retained to solicit or obtain this contract for a commission, percentage,
brokerage, or
contingent fee, except bona fide employees or bona fide, established commercial
or selling
agencies employed by the aviation supplier for the purpose of obtaining
business.

 

Page 41 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2014

2015

2016

2017

2018

  

b.      For breach or violation of this warranty, the Postal Service has the
right to annul this contract
without liability or to deduct from the contract price or otherwise recover the
full amount of the
commission, percentage, brokerage fee, or contingent fee.

2019

2020

   Clause 1-11: Prohibition Against Contracting with Former Officers or PCES
Executives (March 2006) (Tailored)

2021

2022

2023

2024

2025

2026

2027

   During the performance of this contract, former Postal officers or Postal
Career Executive Service
(PCES) executives are prohibited from employment by the contractor as key
personnel, experts or
consultants, if such individuals, within two years after their retirement from
the Postal Service, would
be performing substantially the same duties as they performed during their
career with the Postal
Service. 2028    Clause 1-12: Use of Former Postal Service Employees (March
2006) (Tailored)

2029

2030

2031

2032

2033

2034

2035

2036

   During the term of this contract, the aviation supplier must identify any
former Postal Service officers
or Postal Career Executive Service (PCES) employees it proposes to be engaged,
directly or
indirectly, in contract performance. Such individuals may not commence
performance without the
Contracting Officer’s prior approval. If the Contracting Officer does not
provide such approval, the
aviation supplier must replace the proposed individual former employee with
another individual equally
qualified to provide the services called for in the contract. 2037    Clause
2-11: Postal Service Property - Fixed-Price (March 2006) (Tailored) 2038   

a.      Postal Service-Furnished Property

2039

2040

2041

2042

2043

2044

  

1.      The Postal Service will deliver to the aviation supplier, for use in
connection with and
under the terms of this contract, the property described as Postal
Service-furnished
property in the Schedule or specifications, together with any related
information the
aviation supplier may request that may reasonably be required for the intended
use of
the property (hereinafter referred to as “Postal Service-furnished property”).

2045

2046

2047

2048

2049

2050

2051

2052

2053

2054

  

2.      The contract delivery or performance dates are based on the expectation
that Postal
Service-furnished property suitable for use (except for property furnished “as
is”) will
be delivered at the times stated in the Schedule or, if not so stated, in
sufficient time to
enable the aviation supplier to meet these delivery or performance dates. If
Postal
Service-furnished property is not delivered by these times, the Contracting
Officer will,
upon timely written request from the aviation supplier, make a determination of
any
delay occasioned the aviation supplier and will equitably adjust the delivery or
performance dates or the contract price, or both, and any other contractual
provision
affected by the delay, in accordance with the Changes clause.

2055

2056

2057

2058

2059

2060

2061

2062

2063

  

3.      Except for Postal Service-furnished property furnished “as is,” if the
Postal Service-
furnished property is received in a condition not suitable for its intended use,
the
aviation supplier must notify the Contracting Officer and (as directed by the
Contracting Officer) either (a) return it at the expense of the Postal Service
or
otherwise dispose of it, or (b) effect repairs or modifications. Upon the
completion of
(a) or (b), the Contracting Officer (upon written request from the aviation
supplier) will
equitably adjust the delivery or performance dates or the contract price, or
both, and
any other affected contractual provision, in accordance with the Changes clause.

2064

2065

2066

2067

2068

  

4.      The provisions for adjustment in this paragraph a are exclusive, and the
Postal
Service is not liable to suit for breach of contract by reason of any delay in
delivery of
Postal Service-furnished property or its delivery in a condition not suitable
for its
intended use.

 

Page 42 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2069   

b.      Changes in Postal Service-Furnished Property

2070

2071

2072

2073

2074

2075

2076

  

1.      By written notice, the Contracting Officer may (a) decrease the property
provided or to
be provided by the Postal Service under this contract, or (b) substitute other
Postal
Service-owned property for the property to be provided by the Postal Service, or
to be
acquired by the aviation supplier for the Postal Service under this contract.
The
aviation supplier must promptly take any action the Contracting Officer may
direct
regarding the removal and shipping of the property covered by this notice.

2077

2078

2079

2080

2081

2082

2083

2084

2085

  

2.      In the event of any decrease in or substitution of property pursuant to
subparagraph
b.1 above, or any withdrawal of authority to use property provided under any
other
contract or lease, which property the Postal Service had agreed in the Schedule
to
make available for the performance of this contract, the Contracting Officer,
upon the
aviation supplier’s written request (or - if substitution causes a decrease in
the cost of
performance - on the Contracting Officer’s own initiative), will equitably
adjust any
contractual provisions affected by the decrease, substitution, or withdrawal, in
accordance with the Changes clause.

2086

2087

2088

2089

  

c.      Use of Postal Service Property. The Postal Service property, unless
otherwise provided in
this contract or approved by the Contracting Officer, must be used only for
performing this
contract.

2090

2091

2092

2093

2094

2095

2096

2097

2098

2099

2100

2101

2102

2103

2104

2105

  

d.      Utilization, Maintenance, and Repair of Postal Service Property. The
aviation supplier must
maintain and administer, in accordance with sound industrial practice, a program
or system for
the utilization, maintenance, repair, protection, and preservation of Postal
Service property
until it is disposed of in accordance with this clause. If any damage occurs to
Postal Service
property, the risk of which has been assumed by the Postal Service under this
contract, the
Postal Service will replace the items or the aviation supplier must make such
repairs as the
Postal Service directs; provided, however, that if the aviation supplier cannot
effect these
repairs within the time required, the aviation supplier will dispose of the
property in the manner
directed by the Contracting Officer. The contract price includes no compensation
to the
aviation supplier for performing any repair or replacement for which the Postal
Service is
responsible, and an equitable adjustment will be made in any contractual
provisions affected
by such repair or replacement made at the direction of the Postal Service, in
accordance with
the Changes clause. Any repair or replacement for which the aviation supplier is
responsible
under the provisions of this contract must be accomplished by the aviation
supplier at the
aviation supplier’s own expense.

2106

2107

2108

2109

2110

2111

  

e.      Risk of Loss. Unless otherwise provided in this contract, the aviation
supplier assumes the
risk of, and becomes responsible for, any loss or damage to Postal Service
property provided
under this contract upon its delivery to the aviation supplier or upon passage
of title to the
Postal Service as provided in paragraph i below, except for reasonable wear and
tear and
except to the extent that it is consumed in performing this contract.

2112

2113

2114

2115

  

f.       Access. The Postal Service, and any persons designated by it, must at
reasonable times
have access to premises where any Postal Service property is located, for the
purpose of
inspecting it.

2116

2117

2118

2119

2120

2121

2122

2123

2124

  

g.      Final Accounting for and Disposition of Postal Service Property. Upon
completion, or at such
earlier dates as may be fixed by the Contracting Officer, the aviation supplier
must submit, in a
form acceptable to the Contracting Officer, inventory schedules covering all
items of Postal
Service property not consumed in performing this contract (including any
resulting scrap) or
not previously delivered to the Postal Service, and will prepare for shipment,
deliver f.o.b.
origin, or dispose of this property, as the Contracting Officer may direct or
authorize. The net
proceeds of disposal will be credited to the contract price or will be paid in
such other manner
as the Contracting Officer may direct.

 

Page 43 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2125

2126

  

h.      Restoration of Aviation Supplier’s Premises and Abandonment. Unless
otherwise provided in
this contract, the Postal Service:

2127

2128

2129

  

1.      May abandon any Postal Service property in place, whereupon all
obligations of the
Postal Service regarding it will cease; and

2130

2131

2132

2133

2134

  

2.      Has no obligation with regard to restoration or rehabilitation of the
aviation supplier’s
premises, either in case of abandonment, disposition on completion of need or of
the
contract, or otherwise, except for restoration or rehabilitation costs properly
included
in an equitable adjustment under paragraph b or e above.

2135   

i.       Title.

2136

2137

2138

2139

2140

2141

2142

2143

  

1.      Title to all Postal Service-furnished property remains in the Postal
Service. To define
the obligations of the parties under this clause, title to each item of
facilities, special
test equipment, or special tooling (other than that subject to a special-tooling
clause)
acquired by the aviation supplier on behalf of the Postal Service under this
contract
will pass to and vest in the Postal Service when its use in the performance of
this
contract begins, or upon payment for it by the Postal Service, whichever is
earlier,
whether or not title was previously vested.

2144

2145

2146

2147

2148

  

2.      Title to all material purchased by the aviation supplier for whose cost
the aviation
supplier is entitled to be reimbursed as a direct item of cost under this
contract will
pass to and vest in the Postal Service upon delivery of the material to the
aviation
supplier by the vendor.

2149

2150

  

3.      Title to other material whose cost is reimbursable to the aviation
supplier under this
contract will pass to and vest in the Postal Service upon:

2151   

a)      Its issuance for use in the performance of this contract; or

2152

2153

  

b)      Reimbursement of its cost by the Postal Service, whichever occurs first.

2154

2155

2156

2157

2158

2159

2160

2161

2162

  

4.      All Postal Service-furnished property, together with all property
acquired by the
aviation supplier, title to which vests in the Postal Service under this
subsection i, is
subject to the provisions of this clause and is hereinafter collectively
referred to as
“Postal Service property.” Title to Postal Service property is not affected by
its
incorporation into or attachment to any property not owned by the Postal
Service, nor
does Postal Service property become a fixture or lose its identity as personal
property
by being attached to any real property.

2163    Clause 2-22: Value Engineering Incentive (March 2006) 2164   

a.      General.

2165

2166

2167

2168

  

The right of each party to improve its own methods for its own benefit, absent a
change to the
obligations of the other party which requires an modification to this Contract,
and to retain
such savings for itself is not affected by this clause.

2169

2170

2171

2172

2173

2174

2175

2176

  

The aviation supplier is encouraged to develop and submit Value Engineering
Change
Proposals (VECPs) voluntarily. The aviation supplier will share in savings
realized from an
accepted VECP as provided in paragraph (h) below. No document submitted by the
aviation
supplier shall be considered to be a VECP unless the aviation supplier
specifically marks on
the document that it is to be considered a VECP and contains a statement that
the aviation
supplier intends the document to be a VECP subject to the provisions of this
Clause of the
Contract.

2177   

b.      Definitions

2178   

1.      Value Engineering Change Proposal (VECP). A proposal that:

2179   

i.       Requires a change to the instant contract;

2180   

ii.      Results in savings to the instant contract; and

 

Page 44 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2181   

iii.    Does not involve a change in:

2182   

a)      Deliverable end items only;

2183

2184

  

b)      Test quantities due solely to results of previous testing under the
instant
contract; or

2185   

c)      Contract type only.

2186   

2187

2188

  

2.      Instant Contract. The contract under which a VECP is submitted. It does
not include
additional contract quantities.

2189   

2190

2191

2192

  

3.      Additional Contract Quantity. An increase in quantity after acceptance
of a VECP due
to contract modification, exercise of an option, or additional orders (except
orders
under indefinite-delivery contracts within the original maximum quantity
limitations).

2193   

2194

2195

2196

2197

  

4.      Postal Service Costs. Costs to the Postal Service resulting from
developing and
implementing a VECP, such as net increases in the cost of testing, operations,
maintenance, logistics support, or property furnished. Normal administrative
costs of
processing the VECP are excluded.

2198   

2199

2200

2201

  

5.      Instant Contract Savings. The estimated cost of performing the instant
contract
without implementing a VECP minus the sum of: (a) the estimated cost of
performance after implementing the VECP, and (b) Postal Service costs.

2202   

2203

2204

2205

2206

  

6.      Additional Contract Savings. The estimated cost of performance or
delivering
additional quantities without the implementation of a VECP minus the sum of (a)
the
estimated cost of performance after the VECP is implemented and (b) Postal
Service
cost.

2207   

2208

2209

2210

2211

  

7.      Aviation Supplier’s Development and Implementation Costs. Aviation
supplier’s cost
in developing, testing, preparing, and submitting a VECP. Also included are the
aviation supplier’s cost to make the contractual changes resulting from the
Postal
Service acceptance of the VECP.

2212    2213   

c.      Content. A VECP must include the following:

2214   

2215

2216

2217

2218

  

1.      A description of the difference between the existing contract
requirement and that
proposed, the comparative advantages and disadvantages of each, a justification
when an item’s function or characteristics are being altered, the effect of the
change
on the end item’s performance, and any pertinent objective test data.

2219   

2220

2221

  

2.      A list and analysis of the contract requirements that must be changed if
the VECP is
accepted, including any suggested specification revisions.

2222   

2223

2224

2225

2226

  

3.      A separate, detailed cost estimate for: (a) the affected portions of the
existing contract
requirement and, (b) the VECP. The cost reduction associated with the VECP must
take into account the aviation supplier’s allowable development and
implementation
costs.

2227   

2228

2229

  

4.      A description and estimate of costs the Postal Service may incur in
implementing the
VECP, such as test and evaluation and operating and support costs.

2230    2231   

5.      A prediction of any effects the proposed change would have on Postal
Service costs.

2232   

2233

2234

2235

  

6.      A statement of the time by which a contract modification accepting the
VECP must be
issued in order to achieve the maximum cost reduction, noting any effect on the
contract completion time or delivery schedule.

2236   

 

Page 45 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2237

2238

2239

  

7.      Identification of any previous submissions of the VECP to the Postal
Service,
including the dates submitted, purchasing offices, contract numbers, and actions
taken.

2240    2241   

d.      Submission. The aviation supplier must submit VECPs to the Contracting
Officer.

2242    2243   

e.      Postal Service Action

2244   

2245

2246

2247

2248

2249

  

1.      The Contracting Officer will give the aviation supplier written
notification of action
taken on a VECP within 60 days after receipt. If additional time is needed, the
Contracting Officer will notify the aviation supplier, within the 60-day period,
of the
expected date of a decision. The Postal Service will process VECPs expeditiously
but
will not be liable for any delay in acting upon a VECP.

2250   

2251

2252

  

2.      If a VECP is not accepted, the Contracting Officer will so notify the
aviation supplier,
explaining the reasons for rejection.

2253   

2254

2255

  

f.       Withdrawal. The aviation supplier may withdraw a VECP, in whole or in
part, at any time
before its acceptance.

2256    2257   

g.      Acceptance

2258   

2259

2260

2261

2262

2263

2264

  

1.      Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental
agreement modifying this contract and citing this clause. If agreement on price
(see
paragraph h below) is reserved for a later supplemental agreement, and if such
agreement cannot be reached, the disagreement is subject to the Claims and
Disputes clause of this contract, or another clause of the contract dealing with
disputes.

2265   

2266

2267

  

2.      Until a VECP is accepted by contract modification, both parties must
perform in
accordance with the existing contract.

2268   

2269

2270

2271

  

3.      The Contracting Officer’s decision to accept or reject all or any part
of a VECP is final
and not subject to the Claims and Disputes clause or otherwise subject to
litigation
under the Contract Disputes Act of 1978.

2272   

2273

2274

2275

2276

2277

2278

  

h.      Sharing. If a VECP is accepted, the aviation supplier and the Postal
Service shall negotiate
their respective shares of the contract savings. The contract savings are
calculated by
subtracting the estimated cost of performing the contract with the VECP, Postal
Service costs,
and the allowable development and implementation costs from the estimated cost
of
performing the contract without the VECP. Profit is excluded when calculating
contract
savings.

2279    2280   

i.       Data

2281   

2282

2283

  

1.      The aviation supplier may restrict the Postal Service’s right to use any
part of a VECP
or the supporting data by marking the following legend on the affected parts:

2284   

2285

2286

2287 2288 2289 2290 2291

  

“These data, furnished under the Value Engineering Incentive clause of contract,
may not be disclosed outside the Postal Service or duplicated, used, or
disclosed,
in whole or in part, for any purpose other than to evaluate a value engineering
change proposal submitted under the clause. This restriction does not limit the
Postal Service’s right to use information contained in these data if it has been
obtained or is otherwise available from the aviation supplier or from another
source without limitation.”

2292   

 

Page 46 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2293

2294

2295

2296

2297

  

2.      If a VECP is accepted, the aviation supplier hereby grants the Postal
Service
unlimited rights in the VECP and supporting data, except that, with respect to
data
qualifying and submitted as limited rights technical data, the Postal Service
will have
the rights specified in the contract modification implementing the VECP and will
appropriately mark the data.

2298    2299   

2300

2301

   Clause 3-1: Small, Minority, and Woman-owned Business Subcontracting
Requirements (March 2006)

2302

2303

2304

2305 2306 2307 2308 2309

  

a.      All aviation suppliers, except small businesses, must submit a
subcontracting plan that is
specific to this contract and that separately addresses subcontracting with
small, minority, and
woman-owned businesses. A plan approved by the Postal Service must be included
in and
made a part of the contract. Lack of an approved plan may make the aviation
supplier
ineligible for award. A subcontract is defined as any agreement (other than one
involving an
employer-employee relationship) entered into by a Postal Service aviation
supplier or
subcontractor calling for supplies or services required for performance of the
contract or
subcontract.

2310    2311   

b.      The aviation supplier’s subcontracting plan must include the following:

2312 2313 2314 2315 2316   

1.      Goals, in terms of percentages of the total amount of this contract that
the aviation
supplier will endeavor to subcontract to small, minority, and woman-owned
businesses. The aviation supplier must include all subcontracts that contribute
to
contract performance, and may include a proportionate share of supplies and
services
that are normally allocated as indirect costs.

2317    2318   

2.      A statement of the:

2319   

i.       Total dollars planned to be subcontracted under this contract; and

2320 2321   

ii.      Total of that amount planned to be subcontracted to small, minority,
and
woman-owned businesses.

2322    2323 2324 2325   

3.      A description of the principal types of supplies and services to be
subcontracted under
this contract, identifying the types planned for subcontracting to small,
minority, and
woman-owned businesses.

2326    2327   

4.      A description of the method used to develop the subcontracting goals for
this contract.

2328    2329 2330 2331 2332   

5.      A description of the method used to identify potential sources for
solicitation purposes
and a description of efforts the aviation supplier will make to ensure that
small,
minority, and woman-owned businesses have an equitable opportunity to compete
for
subcontracts.

2333    2334 2335 2336 2337   

6.      A statement as to whether the offer included indirect costs in
establishing
subcontracting goals for this contract and a description of the method used to
determine the proportionate share of indirect costs to be incurred with small,
minority,
and woman-owned businesses.

2338    2339 2340   

7.      The name of the individual employed by the aviation supplier who will
administer the
subcontracting program and a description of the individual’s duties.

2341    2342 2343 2344   

8.      Assurances that the aviation supplier will require all subcontractors
receiving
subcontracts in excess of $1,000,000 to adopt a plan similar to the plan agreed
to by
the aviation supplier.

2345    2346 2347 2348   

9.      A description of the types of records the aviation supplier will
maintain to demonstrate
compliance with the requirements and goals in the plan for this contract. The
records
must include at least the following:

 

Page 47 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2349

2350

  

 i.     Source lists, guides, and other data identifying small, minority, and
woman-
owned businesses;

2351

2352

  

ii.      Organizations contacted in an attempt to locate sources that are small,
minority, and woman-owned businesses;

2353

2354

2355

  

iii.    Records on each subcontract solicitation resulting in an award of more
than
$100,000, indicating whether small, minority, or woman-owned businesses
were solicited and if not, why not; and

2356

2357

  

iv.     Records to support subcontract award data, including the name, address,
and
business size of each subcontractor.

2358   

2359

2360

2361

  

c.      Reports. The aviation supplier must provide reports on subcontracting
activity under this
contract on a calendar-quarter basis. The report must be one of the types
described in Clause
3-2, Participation of Small, Minority, and Woman-owned Businesses.

2362    2363   

2364

2365

   Clause 3-2: Participation of Small, Minority, and Woman-owned Businesses
(March 2006)

2366

2367

2368

2369

  

a.      The policy of the Postal Service is to encourage the participation of
small, minority, and
woman-owned business in its purchases of supplies and services to the maximum
extent
practicable consistent with efficient contract performance. The aviation
supplier agrees to
follow the same policy in performing this contract.

2370   

2371

2372

  

b.      Subject to the agreement of the aviation supplier and the Postal
Service, the aviation supplier
will report subcontracting activity on one of the following bases:

2373   

1.      Showing the amount of money paid to subcontractors during the reporting
period;

2374

2375

  

2.      Showing subcontracting activity that is allocable to this contract using
generally
accepted accounting practices; or

2376   

3.      A combination of the methods listed above.

2377   

2378

2379

2380

2381

  

c.      The aviation supplier will submit a report to the Contracting Officer
within 15 calendar days
after the end of each calendar-year quarter, describing all subcontract awards
to small,
minority, or woman-owned businesses. The Contracting Officer may require more
frequent
reports.

2382    2383    2384    Clause 4-1: General Terms and Conditions (July 2007)
(Tailored) 2385   

a.      Inspection and Acceptance. Not applicable

2386   

2387

2388

2389

2390

2391

2392 2393 2394 2395 2396

  

b.      Assignment. If this contract provides for payments aggregating $10,000
or more, claims for
monies due or to become due from the Postal Service under it may be assigned to
a bank,
trust company, or other financing institution, including any federal lending
agency, and may
thereafter be further assigned and reassigned to any such institution. Any
assignment or
reassignment must cover all amounts payable and must not be made to more than
one party,
except that assignment or reassignment may be made to one party as agent or
trustee for two
or more parties participating in financing this contract. No assignment or
reassignment will be
recognized as valid and binding upon the Postal Service unless a written notice
of the
assignment or reassignment, together with a true copy of the instrument of
assignment, is filed
with:

2397   

1.      The Contracting Officer;

2398   

2.      The surety or sureties upon any bond; and

2399 2400   

3.      The office, if any, designated to make payment, and the Contracting
Officer has
acknowledged the assignment in writing.

2401 2402 2403   

4.      Assignment of this contract or any interest in this contract other than
in accordance
with the provisions of this clause will be grounds for termination of the
contract for
default at the option of the Postal Service.

2404   

 

Page 48 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2405   

c.      Changes

2406

2407

  

1.      The Contracting Officer may, in writing, without notice to any sureties,
order changes
within the general scope of this contract in the following:

2408

2409

  

  i.    Drawings, designs, or specifications when supplies to be furnished are
to be
specially manufactured for the Postal Service in accordance with them;

2410   

 ii.    Statement of work or description of services;

2411   

iii.    Method of shipment or packing;

2412   

iv.     Places of delivery of supplies or performance of services;

2413   

 v.    Delivery or performance schedule;

2414   

vi.     Postal Service furnished property or facilities.

2415   

2416

2417

  

2.      Changes pursuant to the Ordering Process and the Operating Period Volume
Minimum sections in Part 1- Statement of Work are not applicable under this
clause.

2418   

2419

2420

2421

2422

2423

  

3.      Any other written or oral order (including direction, instruction,
interpretation, or
determination) from the Contracting Officer that causes a change will be treated
as a
change order under this paragraph, provided that the aviation supplier gives the
Contracting Officer written notice stating: (a) the date, circumstances, and
source of
the order and (b) that the aviation supplier regards the order as a change
order.

2424   

2425

2426

  

4.      If any such change affects the cost of performance or the delivery
schedule, the
contract may be modified to effect an equitable adjustment.

2427   

2428

2429

2430

2431

  

5.      The aviation supplier’s claim for equitable adjustment must be asserted
within 60 days
of receiving a written change order, or on a date otherwise agreed to by the
parties in
writing. A later claim may be acted upon — but not after final payment under
this
contract — if the Contracting Officer decides that the facts justify such
action.

2432   

2433

2434

  

6.      Failure to agree to any adjustment is a dispute under Clause B-9, Claims
and
Disputes.

2435    2436   

d.      Reserved

2437    2438   

e.      Reserved

2439    2440   

f.       Reserved

2441    2442   

g.      Invoices

2443

2444

2445

2446

2447

2448

  

The Postal Service intends to certify payment for services based, in part, upon
collected
scanned data. For services based upon scanned data, the aviation supplier need
not submit
an invoice for payment. Rather, payment will be automatically processed, on a
weekly basis,
based on the scan data. In addition, certain supplemental charges (including,
but not limited
to, charges related to minimum guaranteed volumes, surface transportation, and
non-
achievement of performance standards) may be assessed under the contract.

2449   

2450

2451

2452

2453 2454 2455 2456 2457

  

Any service requiring invoicing must meet the requirements specified herein. The
aviation
supplier shall submit an original invoice (or electronic invoice if authorized)
to the Contracting
Officer’s Representative. All invoices must be submitted within ninety (90) days
from
completion of the service or the applicable Operating Period to be eligible for
payment.
Invoices received after ninety (90) days from completion of the service or
Operating Period will
be subject to a 10% deduction or a deduction of $10,000, whichever is less, as a
liquidated
damage. The aviation supplier shall allow at least twenty-eight (28) calendar
days before
submitting a second invoice to the Postal Service for the same service.

2458    2459 2460   

To ensure prompt payment, an original paper invoice (or electronic invoice, if
authorized) must
contain:

 

Page 49 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2461

2462

  

1.      Aviation supplier’s name, remit to address (including ZIP+4), contact
person and
phone number;

2463   

2.      Unique invoice number and invoice date;

2464   

3.      Contract number;

2465   

4.      A description of the supplies or services and the dates delivered or
performed;

2466   

5.      Points (air stops or facility) of shipment tender and delivery; if
applicable;

2467

2468

  

6.      Quantity, unit of measure, unit price(s) and extension(s) of the items
delivered; if
applicable;

2469   

7.      Payment terms, including any discounts offered;

2470

2471

  

8.      Name, title, and phone number of the person to be notified in the event
of a defective
invoice; and

2472

2473

  

9.      Any additional information required by the contract or specified by the
Contracting
Officer.

2474   

2475

2476

2477

2478

  

Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C.
3903) and
Office of Management and Budget (OMB) Circular A-125, Prompt Payment. Further
guidelines may be found in the Payment Processing and Reconciliation Process
sections of
Part I – Statement of Work.

2479   

2480

2481

2482

2483

2484

  

h.      Patent Indemnity. The aviation supplier will indemnify the Postal
Service and its officers,
employees and agents against liability, including costs for actual or alleged
direct or
contributory infringement of, or inducement to infringe, any United States or
foreign patent,
trademark, or copyright, arising out of the performance of this contract,
provided the aviation
supplier is reasonably notified of such claims and proceedings.

2485    2486   

i.       Payment

2487   

Payment will only be made for:

2488

2489

  

1.      Items that have been properly scanned and delivered to the correct
delivery
destination Service Points set forth in this contract, and

2490    2491   

2.      Other services and charges agreed upon by the parties.

2492   

2493

2494

2495

  

The Postal Service will make payment in accordance with the Prompt Payment Act
(31 U.S.C.
3903) and 5 CFR 1315. Payments under this contract may be made by the Postal
Service
either by electronic funds transfer or other method agreed upon by the parties.

2496   

2497

2498

2499

2500

2501

  

j.       Risk of Loss. The Postal Service shall be liable for all third-party
customer claims arising from
or in connection with the loss, damage, or delay of any mail transported under
this contract,
except to the extent of any insurance proceeds received by the aviation supplier
as a result of
a catastrophic loss of an aircraft or other transport vehicle and attributable
to Postal Service
mail.

2502   

2503

2504

2505

2506 2507 2508 2509 2510

  

k.      Taxes. The contract price includes all applicable federal, state, and
local taxes and duties
except the applicable Federal excise tax on the transportation of property via
air. The aviation
supplier is required to report to the Postal Service on an annual basis (October
1), the portion
of the rates listed in Attachment 10: Pricing that are subject to federal excise
tax. The Postal
Service shall hold harmless, save, and defend the aviation supplier from any
demand or claim
of, or on behalf of, the IRS or the United States based on the application of
federal excise
taxes applicable to the transportation services performed by the aviation
supplier under this
contract.

2511    2512   

l.       Termination on Notice.

2513    2514 2515 2516 2517   

1.      This contract does not contain a Termination for Convenience clause. In
lieu of a
Termination for Convenience, either party may terminate this contract without
cause
by providing advanced written notice to the non-terminating party and a
termination
fee as follows:

2518   

 

Page 50 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2519              

Advanced Notice

Provided

 

Postal Service

Termination Fee

 

Aviation Supplier

Termination Fee

        [*]   [*]   [*]      [*]   [*]   [*]      [*]   [*]   [*]      [*]   [*]
  [*]   

2520    2521   

2522

2523

  

2.      The terminating party must pay the termination fee corresponding to the
advanced
written notice within ninety (90) of the written notice of termination.

2524   

2525

2526

2527

2528

2529

2530

2531

2532

  

3.      If the aviation supplier terminates the contract under this provision,
the aviation
supplier guarantees to provide the Postal Service a daily average capacity
through the
effective date of the termination of not less than the daily average capacity
offered in
the two most recently completed Operating Periods prior to the date of the
receipt of
the notice of termination, or, if two Operating Periods have not been completed
when
the notice of termination is received, the daily average capacity offered shall
be at
least equal to the average daily capacity transported prior to the receipt of
the written
notice of termination.

2533   

2534

2535

2536

2537

  

4.      Either party’s termination under this provision shall not prejudice the
aviation
supplier’s right to payment for services rendered, but neither party shall be
liable to
the other for any other damages, fees, or payment except for the termination fee
above.

2538   

2539

2540

2541

  

5.      This clause does not apply to changes in service resulting from the
Postal Service
changing from six (6) days to less than six (6) days of delivery per week. If
such a
scenario should occur, refer to the Frequency Adjustment clause of this
contract.

2542   

2543

2544

2545

2546

2547

2548

2549

2550

2551

2552

2553

  

m.     Termination for Default. The Postal Service may terminate this contract,
or any part hereof,
for default if the aviation supplier fails to cure such default within thirty
(30) days of being
advised in writing of such by the Postal Service, or if the aviation supplier
fails to provide the
Postal Service, upon request, with adequate assurances of future performance. In
the event
of termination for default, the Postal Service will not be liable to the
aviation supplier for any
amount for supplies or services not provided, and the Postal Service shall have
any and all
rights and remedies provided by law, including the right to assess reasonable
excess re-
procurement costs. The Postal Service may withhold payment otherwise due the
aviation
supplier for services already performed in order to protect its interest in
recouping excess re-
procurement costs, and will promptly determine such costs so as to mitigate
damage to the
aviation supplier.

2554    2555   

n.      Title. Not applicable

2556   

2557

2558

2559

2560 2561 2562 2563 2564

  

o.      Warranty. The aviation supplier warrants and represents that the
services delivered under this
contract shall be in accordance with the requirements and performance standards
set forth in
the contract. With respect to services for which performance standards are set
forth in the
contract, the Postal Service’s exclusive remedy (other than termination for
default) shall be
price adjustments as provided in this contract. With respect to all other
services, the Postal
Service’s exclusive remedy (other than termination for default) shall be for the
aviation
supplier to promptly correct, replace, or otherwise cure such performance at no
cost to the
Postal Service.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

Page 51 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2565   

2566

2567

2568

  

p.      Limitation of Liability. Except as otherwise provided by an express or
implied warranty, the
supplier will not be liable to the Postal Service for consequential damages
resulting from any
defect or deficiencies in accepted items or services.

2569   

2570

2571

2572

  

q.      Other Compliance Requirements. The aviation supplier will comply with
all applicable
Federal, State, and local laws, executive orders, rules and regulations
applicable to its
performance under this contract.

2573   

2574

2575

  

r.       Order of Precedence. Any inconsistencies in this solicitation or
contract will be resolved by
giving precedence in the following order:

2576   

1.      Contract clauses;

2577   

2.      Statement of Work;

2578   

3.      Attachments to the Statement of Work;

2579   

4.      Solicitation provisions

2580   

5.      Form 8203;

2581   

6.      Other documents and attachments associated with the contract.

2582    2583   

s.      Incorporation by Reference. Not applicable

2584    2585   

t.       Shipping. Not applicable

2586    2587   

2588

2589

   Clause 4-2: Contract Terms and Conditions Required to Implement Policies,
Statutes, or Executive Orders (July 2009) (Tailored) 2590   

a.      Incorporation by Reference. Not applicable

2591    2592   

b.      Examination of Records.

2593

2594

2595

  

1.      Records. “Records” includes books, documents, accounting procedures and
practices, and other data, regardless of type and regardless of whether such
items are
in written form, in the form of computer data, or in any other form.

2596   

2597

2598

2599 2600 2601 2602 2603

  

2.      Examination of Costs. If this is a cost-type contract, the aviation
supplier must
maintain, and the Postal Service will have the right to examine and audit all
records
and other evidence sufficient to reflect properly all costs claimed to have been
incurred or anticipated to be incurred directly or indirectly in performance of
this
contract. This right of examination includes inspection at all reasonable times
of the
aviation supplier’s plants, or parts of them, engaged in the performance of this
contract.

2604    2605 2606 2607 2608 2609   

3.      Cost or Pricing Data. If the aviation supplier is required to submit
cost or pricing data
in connection with any pricing action relating to this contract, the Postal
Service, in
order to evaluate the accuracy, completeness, and currency of the cost or
pricing
data, will have the right to examine and audit all of the aviation supplier’s
records,
including computations and projections directly, related to:

2610   

a.      The proposal for the contract, subcontract, or modification;

2611   

b.      Pricing of the contract, subcontract, or modification; or

2612   

c.      Performance of the contract, subcontract or modification.

2613    2614 2615 2616 2617   

4.      Reports. If the aviation supplier is required to furnish cost, funding
or performance
reports, the Contracting Officer or any authorized representative of the Postal
Service
will have the right to examine and audit the supporting records and materials,
for the
purposes of evaluating:

2618 2619   

a.      The effectiveness of the aviation supplier’s policies and procedures to
produce data compatible with the objectives of these reports; and

2620   

b.      The data reported.

 

Page 52 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2621   

2622

2623

2624

2625

2626

  

5.      Availability. The aviation supplier must maintain and make available at
its office at all
reasonable times the records, materials, and other evidence described in
(b)(1)-(4) of
this clause, for examination, audit, or reproduction, until three years after
final
payment under this contract or any longer period required by statute or other
clauses
in this contract. In addition:

2627

2628

2629

  

a.      If this contract is completely or partially terminated, the aviation
supplier must
make available the records related to the work terminated until three years
after any resulting final termination settlement; and

2630   

2631

2632

2633

2634

  

b.      The aviation supplier must make available records relating to appeals
under
the claims and disputes clause or to litigation or the settlement of claims
arising under or related to this contract. Such records must be made
available until such appeals, litigation or claims are finally resolved.

2635    2636    2637    Clause 4-7: Records Ownership (March 2006)

2638

2639

2640

2641

   Notwithstanding any state law providing for retention of rights in the
records, the aviation supplier
agrees that the Postal Service may, at its option, demand and take without
additional compensation all
records relating to the services provided under this agreement. The aviation
supplier must turn over
all such records upon request but may retain copies of documents produced by the
aviation supplier. 2642    2643    2644    Clause 6-1: Contracting Officer’s
Representative (March 2006)

2645

2646

2647

2648

   The Contracting Officer will appoint a Contracting Officer’s representative
(COR), responsible for the
day-to-day administration of the contract, who will serve as the Postal
Service’s point of contact with
the aviation supplier on all routine matters. A copy of the notice of
appointment defining the COR’s
authority will be furnished to the aviation supplier upon award of the contract.
2649   

2650

2651

2652

2653

  

a.      The COR may be changed at any time by the Postal Service without prior
notice to the
aviation supplier, but notification of the change, including the name and
address of the
successor COR, will be promptly provided to the aviation supplier by the
Contracting Officer in
writing.

2654    2655   

b.      The responsibilities and limitations of the COR are as follows:

2656

2657

2658

2659

  

1.      The COR is responsible for the operational and administrative aspects of
the contract
and technical liaison with the aviation supplier. The COR is responsible also
for the
final inspection and acceptance of aviation supplier performance and submitted
reports and has other responsibilities as specified by the contract.

2660   

2661

2662

2663

2664

2665

  

2.      The COR is not authorized to make any commitments or otherwise obligate
the Postal
Service or authorize any changes affecting the contract price, terms, or
conditions.
Any aviation supplier request for changes must be referred to the Contracting
Officer
directly or through the COR. No such changes may be made without the Contracting
Officer’s express prior authorization.

2666   

2667

2668

  

3.      The COR may place orders for the aviation supplier to transport and
process mail in
accordance with the provisions of the contract at the agreed-upon rate only.

2669    2670    2671    Clause 9-1: Convict Labor (March 2006)

2672

2673

2674

   In connection with the work under this contract, the aviation supplier agrees
not to employ any person
undergoing sentence of imprisonment, except as provided by E.O. 11755,
December 28, 1973, as
amended and 18 USC 3621 and 3622. 2675   

 

Page 53 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2676   

2677

2678

   Clause 9-2: Contract Work Hours and Safety Standards Act - Overtime
Compensation (March 2006)

2679

2680

2681

2682

2683

  

a.      No aviation supplier or subcontractor contracting for any part of the
contract work may require
or permit any laborer or mechanic to work more than 40 hours in any workweek on
work
subject to the provisions of the Contract Work Hours and Safety Standards Act,
unless the
laborer or mechanic receives compensation at a rate not less than
one-and-one-half times the
laborer’s or mechanic’s basic rate of pay for all such hours worked in excess of
40 hours.

2684   

2685

2686

2687

2688

2689

2690

  

b.      Violation, Liability for Unpaid Wages, and Liquidated Damages. In the
event of any violation
of paragraph a above, the aviation supplier and any subcontractor responsible
for the violation
are liable to any affected employee for unpaid wages. The aviation supplier and
subcontractor
are also liable to the Postal Service for liquidated damages, which will be
computed for each
laborer or mechanic at $10 for each day on which the employee was required or
permitted to
work in violation of paragraph a above.

2691   

2692

2693

2694

2695

2696

2697

2698

  

c.      Withholding for Unpaid Wages and Liquidated Damages. The Contracting
Officer may
withhold from the aviation supplier, from any moneys payable to the aviation
supplier or
subcontractor under this or any other contract with the same aviation supplier,
or any other
federally assisted contract subject to the Contract Work Hours and Safety
Standards Act held
by the same aviation supplier, sums as may administratively be determined
necessary to
satisfy any liabilities of the aviation supplier or subcontractor for unpaid
wages and liquidated
damages pursuant to paragraph b above.

2699   

2700

2701

2702

2703

2704

2705

2706

2707

2708

2709

2710

  

d.      Records. The aviation supplier or subcontractor must maintain for 3
years from the
completion of the contract for each laborer and mechanic (including watchmen and
guards)
working on the contract payroll records which contain the name, address, social
security
number, and classification(s) of each such employee, hourly rates of wages paid,
number of
daily and weekly hours worked, deductions made, and actual wages paid. The
aviation
supplier or subcontractor must make these records available for inspection,
copying, or
transcription by authorized representatives of the Contracting Officer and the
Department of
Labor, and must permit such representatives to interview employees during
working hours on
the job. (The Department of Labor information collection and record keeping
requirements in
this paragraph d have been approved by the Office of Management and Budget under
OMB
control numbers 1215-0140 and 1215-0017.)

2711    2712 2713   

e.      Subcontracts. The aviation supplier must insert paragraphs a through d
of this clause in all
subcontracts, and must require their inclusion in all subcontracts at any tier.

2714    2715    2716    Clause 9-7: Equal Opportunity (March 2006) (Tailored)
2717    During the performance of this contract, the contractor agrees as
follows:

2718

2719

2720

2721

2722 2723 2724 2725 2726

  

1.      The contractor may not discriminate against employees or applicants for
employment because
of race, color, religion, sex, or national origin. The contractor will take
affirmative action to
ensure that applicants are employed, and that employees are treated during
employment,
without regard to race, color, religion, sex, or national origin. Such action
shall include, but not
be limited to the following: Employment, upgrading, demotion, or transfer;
recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and
selection for training, including apprenticeship. The contractor agrees to post
in conspicuous
places, available to employees and applicants for employment, notices to be
provided by the
Contracting Officer setting forth the provisions of this nondiscrimination
clause.

2727    2728 2729 2730   

2.      The contractor, in all solicitations or advertisements for employees
placed by or on behalf of
the contractor, state that all qualified applicants will receive consideration
for employment
without regard to race, color, religion, sex, or national origin.

2731   

 

Page 54 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2732

2733

2734

2735

2736

2737

  

3.      The contractor will send to each labor union or representative of
workers with which he has a
collective bargaining agreement or other contract or understanding, a notice,
provided by the
agency Contracting Officer, advising the labor union or workers’ representative
of the
contractor’s commitments under section 202 of Executive Order 11246 of
September 24,
1965, and must post copies of the notice in conspicuous places available to
employees and
applicants for employment.

2738   

2739

2740

2741

  

4.      The contractor will comply with all provisions of Executive Order (EO)
11246 of September 24,
1965, as amended, and of the rules, regulations, and relevant orders of the
Secretary of
Labor.

2742   

2743

2744

2745

2746

2747

  

5.      The contractor will furnish all information and reports required by
Executive Order, 11246 of
September 24, 1964, and by the rules, regulations, and orders of the Secretary
of Labor, or
pursuant thereto, and will permit access to his books, records, and accounts by
the
contracting agency and the Secretary of Labor for purposes of investigation to
ascertain
compliance with such rules, regulations, and orders.

2748   

2749

2750

2751

2752

2753

2754

2755

  

6.      In the event of the contractor’s non-compliance with the
non-discrimination clauses of this
contract or with any of such rules, regulations, or orders, this contract may be
canceled,
terminated, or suspended, in whole or in part and the contractor may be declared
ineligible for
further Government contracts in accordance with procedures authorized in
Executive Order
11246 of September 24, 1965, and such other sanctions may be imposed and
remedies
invoked as provided in Executive Order 11246 of September 24, 1965, or by rule,
regulation,
or order of the Secretary of Labor, or as otherwise provided by law.

2756   

2757

2758

2759

2760

2761

2762 2763 2764 2765 2766

  

7.      The contractor will include the provisions of paragraphs (1) through (7)
in every subcontract or
purchase order under this contract unless exempted by rules, regulations, or
orders of the
Secretary of Labor issued pursuant to section 204 of Executive Order 11246 of
September 24,
1965, so that such provisions will be binding upon each subcontractor or vendor.
The
contractor will take such action with respect to any subcontract or purchase
order as may be
directed by the Secretary of Labor as a means of enforcing such provisions
including
sanctions for noncompliance, provided, however, that in the event the contractor
becomes
involved in, or is threatened with, litigation with a subcontractor or vendor as
a result of such
direction, the contractor may request the United States to enter into such
litigation to protect
the interest of the United States.

2767    2768    2769 2770    Clause 9-9: Equal Opportunity Preaward Compliance
of Subcontracts (March
2006) (Tailored) 2771 2772 2773    The aviation supplier may not enter into a
first-tier subcontract for an estimated or actual amount of $1
million or more without obtaining in writing from the Contracting Officer a
clearance that the proposed
subcontractor is in compliance with equal opportunity requirements and therefore
eligible for award. 2774    2775    2776    Clause 9-10: Service Contract Act
(March 2006) 2777 2778 2779   

a.      This contract is subject to the Service Contract Act of 1965, as amended
(41 U.S.C. 351 et
seq.), and to the following provisions and all other applicable provisions of
the Act and
regulations of the Secretary of Labor issued under the Act (29 CFR Part 4).

2780    2781   

b.      

2782 2783 2784 2785 2786   

1)      Each service employee employed in the performance of this contract by
the aviation
supplier or any subcontractor must be: a) paid not less than the minimum
monetary
wages and b) furnished fringe benefits in accordance with the wages and fringe
benefits determined by the Secretary of Labor or an authorized representative,
as
specified in any wage determination attached to this contract.

2787   

 

Page 55 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2788    2789   

2)      

2790

2791

2792

2793

2794

2795

2796

2797

2798

2799

2800

2801

  

a)      If a wage determination is attached to this contract, the Contracting
Officer
must require that any class of service employees not listed in it and to be
employed under the contract (that is, the work to be performed is not
performed by any classification listed in the wage determination) be
classified by the aviation supplier so as to provide a reasonable relationship
(that is, appropriate level of skill comparison) between the unlisted
classifications and the classifications in the wage determination. The
conformed class of employees must be paid the monetary wages and
furnished the fringe benefits determined under this clause. (The information
collection requirements contained in this paragraph b have been approved
by the Office of Management and Budget under OMB control number 1215-
0150.)

2802   

2803

2804

2805

2806

2807

2808

2809

2810

2811

2812

2813

2814

2815

2816

2817

2818

  

b)      The conforming procedure must be initiated by the aviation supplier
before
the performance of contract work by the unlisted class of employees. A
written report of the proposed conforming action, including information
regarding the agreement or disagreement of the authorized representative
of the employees involved or, if there is no authorized representative, the
employees themselves, must be submitted by the aviation supplier to the
Contracting Officer no later than 30 days after the unlisted class of
employees performs any contract work. The Contracting Officer must
review the proposed action and promptly submit a report of it, together with
the agency’s recommendation and all pertinent information, including the
position of the aviation supplier and the employees, to the Wage and Hour
Division, Employment Standards Administration, U.S. Department of Labor,
for review. Within 30 days of receipt, the Wage and Hour Division will
approve, modify, or disapprove the action, render a final determination in
the event of disagreement, or notify the Contracting Officer that additional
time is necessary.

2819   

2820

2821

2822

2823

2824

  

c)      The final determination of the conformance action by the Wage and Hour
Division will be transmitted to the Contracting Officer, who must promptly
notify the aviation supplier of the action taken. The aviation supplier must
give each affected employee a written copy of this determination, or it must
be posted as a part of the wage determination.

2825    2826   

d)      

2827

2828

2829

2830

2831

2832

2833

2834

2835

2836 2837 2838 2839 2840

  

i.       The process of establishing wage and fringe benefit rates bearing a
reasonable relationship to those listed in a wage determination
cannot be reduced to any single formula. The approach used may
vary from determination to determination, depending on the
circumstances. Standard wage and salary administration practices
ranking various job classifications by pay grade pursuant to point
schemes or other job factors may, for example, be relied upon.
Guidance may also be obtained from the way various jobs are rated
under federal pay systems (Federal Wage Board Pay System and the
General Schedule) or from other wage determinations issued in the
same locality. Basic to the establishment of conformable wage rates
is the concept that a pay relationship should be maintained between
job classifications on the basis of the skill required and the duties
performed.

2841   

 

Page 56 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2842   

2843

2844

2845

2846

2847

2848

2849

2850

2851

2852

2853

2854

2855

2856

  

ii.      If a contract is modified or extended or an option is exercised, or if
a
contract succeeds a contract under which the classification in
question was previously conformed pursuant to this clause, a new
conformed wage rate and fringe benefits may be assigned to the
conformed classification by indexing (that is, adjusting) the previous
conformed rate and fringe benefits by an amount equal to the
average (mean) percentage increase change in the wages and fringe
benefits specified for all classifications to be used on the contract that
are listed in the current wage determination, and those specified for
the corresponding classifications in the previously applicable wage
determination. If these conforming actions are accomplished before
the performance of contract work by the unlisted class of employees,
the aviation supplier must advise the Contracting Officer of the action
taken, but the other procedures in b.2(c) above need not be followed.

2857   

2858

2859

2860

  

iii.    No employee engaged in performing work on this contract may be
paid less than the currently applicable minimum wage specified under
section 6(a)(1) of the Fair Labor Standards Act of 1938, as amended.

2861   

2862

2863

2864

2865

2866

2867

2868

  

e)      The wage rate and fringe benefits finally determined pursuant to b.2 (a)
and
(b) above must be paid to all employees performing in the classification
from the first day on which contract work is performed by them in the
classification. Failure to pay unlisted employees the compensation agreed
upon by the interested parties and/or finally determined by the Wage and
Hour Division retroactive to the date the class of employees began contract
work is a violation of the Service Contract Act and this contract.

2869   

2870

2871

2872

2873

  

f)      Upon discovery of failure to comply with b.2 (a) through (e) above, the
Wage and Hour Division will make a final determination of conformed
classification, wage rate, and / or fringe benefits that will be retroactive to
the date the class of employees commenced contract work.

2874   

2875

2876

2877

2878

2879

2880

  

3)      If, as authorized pursuant to section 4(d) of the Service Contract Act,
the term of this
contract is more than one year, the minimum monetary wages and fringe benefits
required to be paid or furnished to service employees will be subject to
adjustment
after one year and not less often than once every two years, pursuant to wage
determinations to be issued by the Wage and Hour Division, Employment Standards
Administration of the Department of Labor.

2881   

2882

2883

2884

2885

2886

  

c.      The aviation supplier or subcontractor may discharge the obligation to
furnish fringe benefits
specified in the attachment or determined conformably to it by furnishing any
equivalent
combinations of bona fide fringe benefits, or by making equivalent or
differential payments in
cash in accordance with the applicable rules set forth in Subpart D of 29 CFR
Part 4, and not
otherwise.

2887    2888   

d.      

2889

2890

2891 2892 2893 2894 2895

  

1)      In the absence of a minimum-wage attachment for this contract, neither
the aviation
supplier nor any subcontractor under this contract may pay any person performing
work under the contract (regardless of whether they are service employees) less
than
the minimum wage specified by section 6(a)(1) of the Fair Labor Standards Act of
1938. Nothing in this provision relieves the aviation supplier or any
subcontractor of
any other obligation under law or contract for the payment of a higher wage to
any
employee.

2896   

 

Page 57 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2897    2898   

2)      

2899

2900

2901

2902

2903

2904

2905

2906

2907

2908

2909

2910

2911

  

a)      If this contract succeeds a contract subject to the Service Contract
Act,
under which substantially the same services were furnished in the same
locality, and service employees were paid wages and fringe benefits
provided for in a collective bargaining agreement, in the absence of a
minimum wage attachment for this contract setting forth collectively
bargained wage rates and fringe benefits, neither the aviation supplier nor
any subcontractor under this contract may pay any service employee
performing any of the contract work (regardless of whether or not the
employee was employed under the predecessor contract), less than the
wages and fringe benefits provided for in the agreement, to which the
employee would have been entitled if employed under the predecessor
contract, including accrued wages and fringe benefits and any prospective
increases in wages and fringe benefits provided for under the agreement.

2912   

2913

2914

2915

2916

2917

2918

2919

2920

2921

  

b)      No aviation supplier or subcontractor under this contract may be
relieved of
the foregoing obligation unless the limitations of section 4.1(b) of 29 CFR
Part 4 apply or unless the Secretary of Labor or an authorized
representative finds, after a hearing as provided in section 4.10 of 29 CFR
Part 4, that the wages and/or fringe benefits provided for in the agreement
vary substantially from those prevailing for services of a similar character in
the locality, or determines, as provided in section 4.11 of 29 CFR Part 4,
that the agreement applicable to service employees under the predecessor
contract was not entered into as a result of arm’s-length negotiations.

2922   

2923

2924

2925

2926

2927

2928

2929

2930

2931

2932

2933

2934

2935

2936

2937

  

c)      If it is found in accordance with the review procedures in 29 CFR 4.10
and/or 4.11 and Parts 6 and 8 that wages and/or fringe benefits in a
predecessor aviation supplier’s collective bargaining agreement vary
substantially from those prevailing for services of a similar character in the
locality, and/or that the agreement applicable to service employees under
the predecessor contract was not entered into as a result of arm’s-length
negotiations, the Department will issue a new or revised wage
determination setting forth the applicable wage rates and fringe benefits.
This determination will be made part of the contract or subcontract, in
accordance with the decision of the Administrator, the Administrative Law
Judge, or the Board of Service Contract Appeals, as the case may be,
irrespective of whether its issuance occurs before or after award (53 Comp.
Gen. 401 (1973)). In the case of a wage determination issued solely as a
result of a finding of substantial variance, it will be effective as of the date
of
the final administrative decision.

2938   

2939

2940

2941

2942

2943

2944

2945

  

e.      The aviation supplier and any subcontractor under this contract must
notify each service
employee starting work on the contract of the minimum monetary wage and any
fringe
benefits required to be paid pursuant to the contract, or must post the wage
determination
attached to this contract. The poster provided by the Department of Labor
(Publication WH
1313) must be posted in a prominent and accessible place at the worksite.
Failure to comply
with this requirement is a violation of section 2(a) (4) of the Act and of this
contract.
(Approved by the Office of Management and Budget under OMB control number
1215-0150.)

2946   

2947

2948 2949 2950 2951 2952

  

f.       The aviation supplier or subcontractor may not permit services called
for by this contract to be
performed in buildings or surroundings or under working conditions provided by
or under the
control or supervision of the aviation supplier or subcontractor that are
unsanitary or
hazardous or dangerous to the health or safety of service employees engaged to
furnish these
services, and the aviation supplier or subcontractor must comply with the safety
and health
standards applied under 29 CFR Part 1925.

2953   

 

Page 58 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

2954   

g.      

2955

2956

2957

2958

2959

2960

2961

  

1)      The aviation supplier and each subcontractor performing work subject to
the Act must
maintain for 3 years from the completion of the work records containing the
information specified in (a) through (f) following for each employee subject to
the Service Contract Act and must make them available for inspection and
transcription
by authorized representatives of the Wage and Hour Division, Employment
Standards
Administration of the U.S. Department of Labor (approved by the Office of
Management and Budget under OMB control numbers 1215-0017 and 1215-0150):

2962   

a)      Name, address, and social security number of each employee.

2963   

2964

2965

2966

  

b)      The correct work classification, rate or rates of monetary wages paid
and
fringe benefits provided, rate or rates of fringe benefit payments in lieu
thereof, and total daily and weekly compensation of each employee.

2967    2968   

c)      The number of daily and weekly hours so worked by each employee.

2969   

2970

2971

  

d)      Any deductions, rebates, or refunds from the total daily or weekly
compensation of each employee.

2972   

2973

2974

2975

2976

2977

2978

  

e)      A list of monetary wages and fringe benefits for those classes of
service
employees not included in the wage determination attached to this contract
but for whom wage rates or fringe benefits have been determined by the
interested parties or by the Administrator or authorized representative
pursuant to paragraph b above. A copy of the report required by b.2 (b)
above is such a list.

2979   

2980

2981

  

f)      Any list of the predecessor aviation supplier’s employees furnished to
the
aviation supplier pursuant to section 4.6(1) (2) of 29 CFR Part 4.

2982   

2983

2984

  

2)      The aviation supplier must also make available a copy of this contract
for inspection or
transcription by authorized representatives of the Wage and Hour Division.

2985   

2986

2987

2988

2989

2990

2991

  

3)      Failure to make and maintain or to make available the records specified
in this
paragraph g for inspection and transcription is a violation of the regulations
and
this contract, and in the case of failure to produce these records, the
Contracting Officer,
upon direction of the Department of Labor and notification of the aviation
supplier,
must take action to suspend any further payment or advance of funds until the
violation ceases.

2992   

2993

2994

2995

  

4)      The aviation supplier must permit authorized representatives of the Wage
and Hour
Division to conduct interviews with employees at the worksite during normal
working
hours.

2996   

2997

2998

2999

3000

3001

3002

  

h.      The aviation supplier must unconditionally pay to each employee subject
to the Service
Contract Act all wages due free and clear and without subsequent deduction
(except as
otherwise provided by law or regulations, 29 CFR Part 4), rebate, or kickback on
any account.
Payments must be made no later than one pay period following the end of the
regular pay
period in which the wages were earned or accrued. A pay period under the Act may
not be of
any duration longer than semimonthly.

3003   

3004

3005

3006 3007 3008 3009 3010

  

i.       The Contracting Officer must withhold or cause to be withheld from the
Postal Service aviation
supplier under this or any other contract with the aviation supplier such sums
as an
appropriate official of the Department of Labor requests or the Contracting
Officer decides
may be necessary to pay underpaid employees employed by the aviation supplier or
subcontractor. In the event of failure to pay employees subject to the Act wages
or fringe
benefits due under the Act, the Postal Service may, after authorization or by
direction of the
Department of Labor and written notification to the aviation supplier, suspend
any further

 

Page 59 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3011

3012

3013

3014

  

payment or advance of funds until the violations cease. Additionally, any
failure to comply with
the requirements of this clause may be grounds for termination of the right to
proceed with the
contract work. In this event, the Postal Service may enter into other contracts
or arrangements
for completion of the work, charging the aviation supplier in default with any
additional cost.

3015   

3016

3017

3018

  

j.       The aviation supplier agrees to insert this clause in all subcontracts
subject to the Act. The
term “aviation supplier,” as used in this clause in any subcontract, is deemed
to refer to the
subcontractor, except in the term “aviation supplier.”

3019   

3020

3021

3022

3023

3024

3025

  

k.      Service employee means any person engaged in the performance of this
contract other than
any person employed in a bona fide executive, administrative, or professional
capacity, as
those terms are defined in Part 541 of Title 29, Code of Federal Regulations, as
of July 30,
1976, and any subsequent revision of those regulations. The term includes all
such persons
regardless of any contractual relationship that may be alleged to exist between
an aviation
supplier or subcontractor and them.

3026    3027   

l.       

3028

3029

3030

3031

3032

3033

3034

3035

3036

3037

3038

3039

3040

  

1)      If wages to be paid or fringe benefits to be furnished service employees
employed by
the aviation supplier or a subcontractor under the contract are provided for in
a
collective bargaining agreement that is or will be effective during any period
in which
the contract is being performed, the aviation supplier must report this fact to
the
Contracting Officer, together with full information as to the application and
accrual of
these wages and fringe benefits, including any prospective increases, to service
employees engaged in work on the contract, and furnish a copy of the agreement.
The report must be made upon starting performance of the contract, in the case
of
collective bargaining agreements effective at the time. In the case of
agreements or
provisions or amendments thereof effective at a later time during the period of
contract performance, they must be reported promptly after their negotiation.
(Approved by the Office of Management and Budget under OMB control number
1215-0150.)

3041   

3042

3043

3044

3045

3046

3047

3048

3049

3050 3051 3052 3053 3054

  

2)      Not less than 10 days before completion of any contract being performed
at a Postal
facility where service employees may be retained in the performance of a
succeeding
contract and subject to a wage determination containing vacation or other
benefit
provisions based upon length of service with a aviation supplier (predecessor)
or
successor (section 4.173 of Regulations, 29 CFR Part 4), the incumbent aviation
supplier must furnish to the Contracting Officer a certified list of the names
of all
service employees on the aviation supplier’s or subcontractor’s payroll during
the last
month of contract performance. The list must also contain anniversary dates of
employment on the contract, either with the current or predecessor aviation
suppliers
of each such service employee. The Contracting Officer must turn over this list
to the
successor aviation supplier at the commencement of the succeeding contract.
(Approved by the Office of Management and Budget under OMB control number
1215-0150.)

3055    3056 3057   

m.     Rulings and interpretations of the Service Contract Act of 1965, as
amended, are contained in
Regulations, 29 CFR Part 4.

3058    3059   

n.      

3060 3061 3062 3063   

1)      By entering into this contract, the aviation supplier and its officials
certify that neither
they nor any person or firm with a substantial interest in the aviation
supplier’s firm are
ineligible to be awarded government contracts by virtue of the sanctions imposed
pursuant to section 5 of the Act.

3064    3065 3066   

2)      No part of this contract may be subcontracted to any person or firm
ineligible for
award of a government contract pursuant to section 5 of the Act.

3067   

 

Page 60 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3068

3069

  

3)      The penalty for making false statements is prescribed in the U.S.
Criminal Code, 18
U.S.C. 1001.

3070   

3071

3072

3073

3074

3075

  

o.      Notwithstanding any of the other provisions of this clause, the
following employees may be
employed in accordance with the following variations, tolerances, and
exemptions, which the
Secretary of Labor, pursuant to section 4(b) of the Act before its amendment by
Public Law
92-473, found to be necessary and proper in the public interest or to avoid
serious impairment
of the conduct of government business:

3076   

3077

3078

3079

3080

3081

3082

3083

3084

3085

  

1)      Apprentices, student-learners, and workers whose earning capacity is
impaired by
age, or physical or mental deficiency or injury may be employed at wages lower
than
the minimum wages otherwise required by section 2(a)(1) or 2(b)(1) of the
Service
Contract Act without diminishing any fringe benefits or cash payments in lieu
thereof
required under section 2(a)(2) of the Act, in accordance with the conditions and
procedures prescribed for the employment of apprentices, student-learners,
handicapped persons, and handicapped clients of sheltered workshops under
section
14 of the Fair Labor Standards Act of 1938, in the regulations issued by the
Administrator (29 CFR Parts 520, 521, 524, and 525).

3086   

3087

3088

3089

3090

3091

3092

3093

3094

  

2)      The Administrator will issue certificates under the Service Contract Act
for the
employment of apprentices, student-learners, handicapped persons, or handicapped
clients of sheltered workshops not subject to the Fair Labor Standards Act of
1938, or
subject to different minimum rates of pay under the two Acts, authorizing
appropriate
rates of minimum wages (but without changing requirements concerning fringe
benefits or supplementary cash payments in lieu thereof), applying procedures
prescribed by the applicable regulations issued under the Fair Labor Standards
Act of
1938 (29 CFR Parts 520, 521, 524, and 525).

3095    3096 3097 3098   

3)      The Administrator will also withdraw, annul, or cancel such certificates
in accordance
with the regulations in Parts 525 and 528 of Title 29 of the Code of Federal
Regulations.

3099   

3100

3101

3102

3103

3104

3105

3106

3107

3108

3109

3110

3111

3112

  

p.      Apprentices will be permitted to work at less than the predetermined
rate for the work they
perform when they are employed and individually registered in a bona fide
apprenticeship
program registered with a State Apprenticeship Agency recognized by the U.S.
Department of
Labor, or if no such recognized agency exists in a state, under a program
registered with the
Bureau of Apprenticeship and Training, Employment and Training Administration,
U.S.
Department of Labor. Any employee not registered as an apprentice in an approved
program
must be paid the wage rate and fringe benefits contained in the applicable wage
determination
for the journeyman classification of work actually performed. The wage rates
paid apprentices
may not be less than the wage rate for their level of progress set forth in the
registered
program, expressed as the appropriate percentage of the journeyman’s rate
contained in the
applicable wage determination. The allowable ratio of apprentices to journeymen
employed
on the contract work in any craft classification may not be greater than the
ratio permitted to
the aviation supplier for its entire workforce under the registered program.

3113   

3114

3115 3116 3117 3118 3119

  

q.      An employee engaged in an occupation in which he or she customarily and
regularly receives
more than $30 a month tips may have the amount of tips credited by the employer
against the
minimum wage required by section 2(a) (1) or section 2(b) (1) of the Act in
accordance with
section 3(m) of the Fair Labor Standards Act and Regulations, 29 CFR Part 531.
However, the
amount of this credit may not exceed $1.24 per hour beginning January 1, 1980,
and $1.34
per hour after December 31, 1980. To utilize this proviso:

3120 3121   

1)      The employer must inform tipped employees about this tip credit
allowance before the
credit is utilized;

3122   

 

Page 61 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3123

3124

3125

  

2)      The employees must be allowed to retain all tips (individually or
through a pooling
arrangement and regardless of whether the employer elects to take a credit for
tips
received);

3126   

3127

3128

3129

3130

  

3)      The employer must be able to show by records that the employee receives
at least
the applicable Service Contract Act minimum wage through the combination of
direct
wages and tip credit (approved by the Office of Management and Budget under OMB
control number 1214-0017); and

3131   

3132

3133

  

4)      The use of tip credit must have been permitted under any predecessor
collective
bargaining agreement applicable by virtue of section 4(c) of the Act.

3134   

3135

3136

3137

3138

3139

  

r.       Disputes arising out of the labor standards provisions of this contract
are not subject to the
Claims and Disputes clause but must be resolved in accordance with the
procedures of the
Department of Labor set forth in 29 CFR Parts 4, 6, and 8. Disputes within the
meaning of this
clause include disputes between the aviation supplier (or any of its
subcontractors) and the
Postal Service, the U.S. Department of Labor, or the employees or their
representatives.

3140    3141   

3142

3143

   Clause 9-12: Fair Labor Standards Act and Service Contract Act - Price
Adjustment (February 2010)

3144

3145

  

a.      The aviation supplier warrants that the contract prices do not include
allowance for any
contingency to cover increased costs for which adjustment is provided under this
clause.

3146   

3147

3148

3149

3150

3151

3152

3153

  

b.      The minimum prevailing wage determination, including fringe benefits,
issued under the
Service Contract Act of 1965 by the Department of Labor (DOL), current at least
every two
years after the original award date, current at the beginning of any option or
renewal period, or
in the case of a significant change in labor requirements, applies to this
contract and any
exercise of an option or renewal of this contract. When no such determination
has been made
as applied to this contract, the minimum wage established in accordance with the
Fair Labor
Standards Act applies to any exercise of an option or renewal of this contract.

3154   

3155

3156

3157

3158

3159

3160

3161

3162

3163

3164

3165

3166

3167

  

c.      When, as a result of the determination of minimum prevailing wages and
fringe benefits
applicable (1) every two years after original award date, (2) at the beginning
of any option or
renewal period, or (3) in the case of a significant change in labor
requirements, an increased
or decreased wage determination is applied to this contract, or when as a result
of any
amendment to the Fair Labor Standards Act enacted after award that affects
minimum wage,
and whenever such a determination becomes applicable to this contract under law,
the
aviation supplier increases or decreases wages or fringe benefits of employees
working on the
contract to comply, the aviation supplier and the Contracting Officer will
negotiate whether and
to what extent either party will absorb the costs of the wage change. Any
resulting change in
contract price is limited to increases or decreases in wages or fringe benefits,
and the
concomitant increases or decreases in Social Security, unemployment taxes, and
workers’
compensation insurance, but may not otherwise include any amount for general and
administrative costs, overhead, or profit.

3168   

3169

3170

3171

3172

3173

3174 3175 3176 3177 3178

  

d.      The aviation supplier or Contracting Officer may request a contract
price adjustment within 30
days of the effective date of a wage change. If a request for contract price
adjustment has
been made, and the parties have not reached an agreement within thirty days of
that request,
the Contracting Officer should issue a unilateral change order in the amount
considered to be
a fair and equitable adjustment. The aviation supplier may then either accept
the amount, or
the aviation supplier may file a claim under Clause B-9: Claims and Disputes
unless the
Contracting Officer and aviation supplier extend this period in writing. Upon
agreement of the
parties, the contract price or unit price labor rates will be modified in
writing. Pending
agreement on or determination of any such adjustment and its effective date, the
aviation
supplier must continue performance.

 

Page 62 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3179   

3180

3181

3182

  

e.      The Contracting Officer or the Contracting Officer’s authorized
representative must, for 3
years after final payment under the contract, be given access to and the right
to examine any
directly pertinent books, papers, and records of the aviation supplier.

3183    3184   

3185

3186

   Clause 9-13: Affirmative Action for Workers with Disabilities (March 2006)
(Tailored)

3187

3188

3189

3190

3191

3192

  

a.      The contractor will not discriminate against any employee or applicant
for employment
because of physical or mental disability in regard to any position for which the
employee or
applicant for employment is qualified. The contractor agrees to take affirmative
action to
employ, advance in employment, and otherwise treat qualified individuals with
disabilities
without discrimination based on their physical or mental disability in all
employment practices,
including the following:

3193   

1.      Recruitment, advertising, and job application procedures;

3194   

3195

3196

  

2.      Hiring, upgrading, promotion, award of tenure, demotion, transfer,
layoff, termination,
right of return from layoff and rehiring

3197    3198   

3.      Rates of pay or any other form of compensation and changes in
compensation

3199   

3200

3201

  

4.      Job assignments, job classifications, organizational structures,
position descriptions,
lines of progression, and seniority lists

3202    3203   

5.      Leaves of absence, sick leave, or any other leave

3204

3205

  

6.      Fringe benefits available by virtue of employment, whether or not
administered by the
contractor

3206   

3207

3208

3209

  

7.      Selection and financial support for training, including apprenticeship,
professional
meetings, conferences, and other related activities, and selection for leaves of
absence to pursue training

3210    3211   

8.      Activities sponsored by the contractor including social or recreational
programs; and

3212    3213   

9.      Any other term, condition, or privilege of employment.

3214   

3215

3216

  

b.      The contractor agrees to comply with the rules, regulations, and
relevant orders of the
Secretary of Labor issued pursuant to the Rehabilitation Act of 1973, as
amended.

3217   

3218

3219

3220

  

c.      In the event of the contractor’s noncompliance with the requirements,
actions for
noncompliance may be taken in accordance with the rules, regulations, and
relevant orders of
the Secretary of Labor issued pursuant to the act.

3221   

3222

3223

3224

3225

3226 3227 3228 3229 3230

  

d.      The contractor agrees to post in conspicuous places, available to
employees and applicants
for employment, notices in a form to be prescribed by the Deputy Assistant
Secretary for
Federal Contract Compliance Programs, provided by or through the Contracting
Officer. Such
notices shall state the rights of applicants and employees as well as the
contractor’s obligation
under the law to take affirmative action to employ and advance in employment
qualified
employees and applicants with disabilities. The contractor must ensure that
applicants and
employees with disabilities are informed of the contents of the notice (e.g.,
the contractor may
have the notice read to a visually disabled individual, or may lower the posted
notice so that it
might be read by a person in a wheelchair).

3231    3232 3233 3234   

e.      The contractor will notify each labor organization or representative of
workers with which it has
a collective bargaining agreement or other understanding that the contractor is
bound by the
terms of section 503 of the Rehabilitation Act of 1973, as amended, and is
committed to take

 

Page 63 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3235

3236

  

         affirmative action to employ and advance in employment individuals with
physical or mental
disabilities.

3237   

3238

3239

3240

3241

3242

3243

3244

  

f.       The contractor must include the provisions of this clause in every
subcontract or purchase
order in excess of $10,000, unless exempted by the rules, regulations, or orders
of the
Secretary issued pursuant to section 503 of the Act, as amended, so that such
provisions will
be binding upon each subcontractor or vendor. The contractor will take such
action with
respect to any subcontract or purchase order as the Deputy Assistant Secretary
for Federal
Contract Compliance Programs may direct to enforce such provisions, including
action for
noncompliance.

3245    3246   

3247

3248

3249

   Clause 9-14: Equal Opportunity for Disabled Veterans, Recently Separated
Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans
(February 2010) (Tailored)

3250

3251

3252

3253

3254

3255

3256

3257

  

a.      The contractor will not discriminate against any employee or applicant
for employment
because he or she is a disabled veteran, recently separated veteran, other
protected veteran,
or Armed Forces service medal veteran in regard to any position for which the
employee or
applicant for employment is qualified. The contractor agrees to take affirmative
action to
employ, advance in employment and otherwise treat qualified individuals without
discrimination based on their status as a disabled veteran, recently separated
veteran, other
protected veteran, or Armed Forces service medal veteran in all employment
practices,
including the following:

3258    3259   

1.      Recruitment, advertising, and job application procedures;

3260   

3261

3262

  

2.      Hiring, upgrading, promotion, award of tenure, demotion, transfer,
layoff, termination,
right of return from layoff and rehiring;

3263    3264   

3.      Rates of pay or any other form of compensation and changes in
compensation;

3265   

3266

3267

  

4.      Job assignments, job classifications, organizational structures,
position descriptions,
lines of progression, and seniority lists;

3268    3269   

5.      Leaves of absence, sick leave, or any other leave;

3270   

3271

3272

  

6.      Fringe benefits available by virtue of employment, whether or not
administered by the
contractor;

3273   

3274

3275

3276

  

7.      Selection and financial support for training, including apprenticeship,
and on-the-job
training under 38 U.S.C. 3687, professional meetings, conferences, and other
related
activities, and selection for leaves of absence to pursue training;

3277    3278   

8.      Activities sponsored by the contractor including social or recreational
programs; and

3279    3280   

9.      Any other term, condition, or privilege of employment.

3281   

3282

3283

3284

3285

3286 3287 3288 3289 3290

  

b.      The contractor agrees to immediately list all employment openings which
exist at the time of
the execution of this contract and those which occur during the performance of
this contract,
including those not generated by this contract and including those occurring at
an
establishment of the contractor other than the one where the contract is being
performed, but
excluding those of independently operated corporate affiliates, with the
appropriate
employment service delivery system where the opening occurs. Listing employment
openings
with the state workforce agency job bank or with the local employment service
delivery system
where the opening occurs will satisfy the requirement to list jobs with the
appropriate
employment service delivery system.

3291   

 

Page 64 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3292   

3293

3294

3295

3296

3297

3298

3299

3300

  

c.      Listing of employment openings with the appropriate employment service
delivery system
pursuant to this clause shall be made at least concurrently with the use of any
other
recruitment source or effort and shall involve the normal obligations which
attach to the
placing of a bona fide job order, including the acceptance of referrals of
veterans and
nonveterans. The listing of employment openings does not require the hiring of
any particular
job applicants or from any particular group of job applicants, and nothing
herein is intended to
relieve the contractor from any requirements in Executive orders or regulations
regarding
nondiscrimination in employment.

3301   

3302

3303

3304

3305

3306

3307

3308

  

d.      Whenever a contractor, other than a state or local governmental
contractor, becomes
contractually bound to the listing provisions in paragraphs 2 and 3 of this
clause, it shall advise
the state workforce agency in each state where it has establishments of the name
and location
of each hiring location in the state. As long as the contractor is contractually
bound to these
provisions and has so advised the state agency, there is no need to advise the
state agency of
subsequent contracts. The contractor may advise the state agency when it is no
longer bound
by this contract clause.

3309   

3310

3311

3312

3313

3314

  

e.      The provisions of paragraphs 2 and 3 of this clause do not apply to the
listing of employment
openings which occur and are filled outside of the 50 states, the District of
Columbia, the
Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, the
Commonwealth of the Northern Mariana Islands, Wake Island, and the Trust
Territories of the
Pacific Islands.

3315    3316   

f.       As used in this clause:

3317   

3318

3319

3320

3321

3322

  

1.      All employment openings includes all positions except executive and
senior
management, those positions that will be filled from within the contractor’s
organization, and positions lasting three days or less. This term includes
full-time
employment, temporary employment of more than three days’ duration, and
part-time
employment.

3323   

3324

3325

3326

3327

3328

3329

3330

3331

3332

3333

3334

3335

3336

  

2.      Executive and senior management means: (1) Any employee (a) compensated
on a
salary basis at a rate of not less than $455 per week (or $380 per week, if
employed
in American Samoa by employers other than the Federal Government), exclusive of
board, lodging or other facilities; (b) whose primary duty is management of the
enterprise in which the employee is employed or of a customarily recognized
department or subdivision thereof; (c) who customarily and regularly directs the
work
of two or more other employees; and (d) who has the authority to hire or fire
other
employees or whose suggestions and recommendations as to the hiring, firing,
advancement, promotion or any other change of status of other employees are
given
particular weight; or (2) any employee who owns at least a bona fide 20-percent
equity interest in the enterprise in which the employee is employed, regardless
of
whether the business is a corporate or other type of organization, and who is
actively
engaged in its management.

3337   

3338

3339 3340 3341 3342 3343

  

3.      Positions that will be filled from within the contractor’s organization
means
employment openings for which no consideration will be given to persons outside
the
contractor’s organization (including any affiliates, subsidiaries, and parent
companies)
and includes any openings which the contractor proposes to fill from regularly
established “recall” lists. The exception does not apply to a particular opening
once
an employer decides to consider applicants outside of his or her own
organization.

3344    3345 3346   

g.      The contractor agrees to comply with the rules, regulations, and
relevant orders of the
Secretary of Labor issued pursuant to the Act.

3347   

 

Page 65 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3348

3349

3350

  

h.      In the event of the contractor’s noncompliance with the requirements of
this clause, actions for
noncompliance may be taken in accordance with the rules, regulations, and
relevant orders of
the Secretary of Labor issued pursuant to the Act.

3351   

3352

3353

3354

3355

3356

3357

3358

3359

3360

3361

  

i.       The contractor agrees to post in conspicuous places, available to
employees and applicants
for employment, notices in a form to be prescribed by the Deputy Assistant
Secretary for
Federal Contract Compliance, provided by or through the Contracting Officer.
Such notices
shall state the rights of applicants and employees as well as the contractor’s
obligation under
the law to take affirmative action to employ and advance in employment qualified
employees
and applicants who are disabled veterans, recently separated veterans, other
protected
veterans, or Armed Forces service medal veterans. The contractor must ensure
that
applicants or employees who are disabled veterans are informed of the contents
of the notice
(e.g., the contractor may have the notice read to a visually disabled
individual, or may lower
the posted notice so that it might be read by a person in a wheelchair).

3362   

3363

3364

3365

3366

3367

3368

  

j.       The contractor will notify each labor organization or representative of
workers with which it has
a collective bargaining agreement or other contract understanding, that the
contractor is
bound by the terms of the Vietnam Era Veterans’ Readjustment Assistance Act of
1974, as
amended, and is committed to take affirmative action to employ and advance in
employment
qualified disabled veterans, recently separated veterans, other protected
veterans, and Armed
Forces service medal veterans.

3369   

3370

3371

3372 3373 3374 3375 3376

  

k.      The contractor will include the provisions of this clause in every
subcontract or purchase order
of $100,000 or more, unless exempted by the rules, regulations, or orders of the
Secretary
issued pursuant to the Vietnam Era Veterans’ Readjustment Assistance Act of
1974, as
amended, so that such provisions will be binding upon each subcontractor or
vendor. The
contractor will take such action with respect to any subcontract or purchase
order as the
Deputy Assistant Secretary for Federal Contract Compliance may direct to enforce
such
provisions, including action for noncompliance.

3377    3378    3379    Contract Term 3380 3381 3382    The contract base period
of performance will be October 1, 2013, through September 30, 2020, with
two, five year renewal periods to be exercised by mutual agreement of the
parties. The Night Network
will begin operation on September 30, 2013; the Day Network will begin operation
on October 1, 2013. 3383    3384    3385    Renewal Process 3386    [*] 3387   
3388    3389    3390    3391    Amendments or Modifications 3392 3393 3394    In
order to be binding upon the Postal Service or the aviation supplier, any
amendment or modification
of this Contract must be in writing signed by the Contracting Officer on behalf
of the Postal Service
and an officer of the aviation supplier authorized to bind the company. 3395   
3396    3397    Assignment 3398 3399 3400 3401    Neither Party shall, directly
or indirectly (whether by succession, merger, or otherwise) assign,
delegate, novate, or otherwise transfer this Contract or any of its rights or
obligations hereunder,
without the prior written approval of the other. However, the aviation supplier
may assign this contract
to any of its internal business affiliates upon written notice to the Postal
Service. 3402   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 66 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3403    3404    Bankruptcy

3405

3406

3407 3408 3409 3410 3411

   In the event the aviation supplier enters into proceedings relating to
bankruptcy, whether voluntary or
involuntary, the aviation supplier will furnish, by certified mail, written
notification of the bankruptcy to
the Contracting Officer responsible for administering the contract. The
notification must be furnished
within five days of the initiation of the bankruptcy proceedings. The
notification must include the date
on which the bankruptcy petition was filed, the court in which the petition was
filed, and a list of Postal
Service contracts and Contracting Officers for all Postal Service contracts for
which final payment has
not yet been made. This obligation remains in effect until final payment under
this contract. 3412    3413    3414    Confidentiality 3415 3416 3417 3418   

a.      During the term of this contract and until the earlier of five (5) years
after such termination or
until such time as the information is no longer confidential as described below,
each party
shall treat as confidential and appropriately safeguard and shall not use for
the benefit of any
person or corporation other than the other party:

3419    3420 3421   

1.      Written information identified in writing as confidential or oral
information promptly
confirmed in writing as being confidential;

3422    3423 3424 3425 3426   

2.      Written information or oral information disclosed by the parties during
the negotiation
of this contract and written information or oral information promptly confirmed
in
writing as confidential pertaining to a party’s pricing, business or assets
which is
received at any time from a party that is identified in writing; or

3427    3428 3429 3430   

3.      Any information or knowledge concerning the methods of operation,
promotion, sale,
or distribution used by a party which may be communicated to the other party or
which
a party may otherwise acquire by virtue of its performance of this Agreement.

3431    3432 3433   

b.      Notwithstanding the provisions of subparagraphs 1 through 3, above,
neither party shall be
required to obtain prior written approval before providing information regarding
this contract:

3434    3435 3436   

1.       To Members of Congress serving on a committee or subcommittee with
oversight
responsibility of the Postal Service;

3437    3438   

2.       In response to legal process or otherwise required by law;

3439    3440 3441   

3.       In response to a request from the Department of Justice Antitrust
Division attorneys or
economists in pursuit of a non-public investigation; or

3442    3443 3444 3445   

4.       In response to requests submitted to the Postal Service under the
Freedom of
Information Act. In this regard, the Postal Service shall follow the procedures
promulgated at 39 CFR Section 265.8.

3446    3447   

c.      Information shall not be considered confidential if it is:

3448   

1.       Generally known to the trade or public;

3449   

2.       Rightfully possessed by a party prior to the effective date of this
contract;

3450   

3.       Received by a party from a third party which rightfully possesses it;

3451   

4.       Independently developed by the other party; or

3452 3453   

5.       Releasable pursuant to Postal Service regulations addressing how
information is
maintained by the Postal Service.

3454    3455   

 

Page 67 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3456    Entire Agreement

3457

3458

3459

   This Contract, together with all Attachments, constitutes the entire
agreement and understanding
between the Parties in connection with the subject matter described, and
supersedes and cancels all
previous negotiations, commitments, and writings related to the subject matter.
3460    3461    3462    Force Majeure

3463

3464

3465

3466

   Both the Postal Service and the aviation supplier shall be excused from their
obligations for volume
guarantees or service performance, respectively, under this Contract, and
neither Party shall be liable
to the other or any other person or entity for loss, damage, delay, mis-delivery
or non-delivery of
shipments transported pursuant to this Contract, resulting in whole or in part
from any of the following: 3467   

3468

3469

3470

3471

  

a.      When there occurs a State or Federal government-declared State of
Emergency and / or
instructions by a government agency that has actual or apparent powers or
authority
(including, but not limited to, the Federal Aviation Administration (FAA) or the
Transportation
Security Administration (TSA)) to order airport closures or limitations on
airport activity;

3472   

3473

3474

3475

3476

3477

3478

  

b.      When the failure to meet contractual obligations results in whole or in
part from public
enemies, terrorist acts, criminal acts of any person or entity, public
authorities acting with
actual or apparent authority (including U.S. Postal Inspectors), civil
commotion, hazards
incident to a state of war, national disruptions in transportation networks or
operations (of any
mode) of the aviation supplier, Postal Service, or any other entity, strikes,
natural disasters, or
disruption or failure of third-party communication and information systems; or

3479    3480   

c.      When there exist any conditions that present a danger to each Party’s
personnel.

3481   

3482

3483

3484

3485

  

d.      In every case the failure to perform must be beyond the control and
without the fault or
negligence of the party claiming that its performance is excused. Each Party is
required to
continue and attempt to recommence performance to the greatest extent possible
without
delay.

3486   

3487

3488

3489

3490

3491

3492

3493

3494

3495 3496 3497 3498 3499

   It is the responsibility of the Party asserting the Force Majeure event to
formally declare that a Force
Majeure event has taken place within twenty-four (24) hours of the event, except
when the event
occurs on a Friday, Saturday or Sunday. Declaration of a Force Majeure event
that occurs on a Friday,
Saturday, or Sunday must be made by the close of business on the following
Monday, except when
the Monday falls on a holiday, then it must be declared by the close of business
on the following
Tuesday. The party declaring the Force Majeure event must document the
circumstances of the event
in writing to the Contracting Officer’s Representative, who will review the
information with the
Manager, Air Transportation Operations, and relevant aviation supplier
officials. In the absence of a
formal request for relief under this clause, all appropriate volume guarantees
and performance
standards will remain in force. Except for the calculation of the service
levels, nothing in this section
shall relieve or excuse the aviation supplier of its service obligations.
Subsequent to a Force Majeure
event being declared, the declaring party must provide reasonable, written
documentation with
sufficient detail to support the declaration. 3500    3501 3502 3503    If, as a
result of the occurrence of one of the foregoing events, the aviation supplier
is excused from
performance, and the Postal Service is excused from meeting its minimum volume
commitment for the
identified period, the Parties will meet to agree upon the pro-rata adjustments
to be made. 3504    3505 3506 3507    On days where mail volume is withdrawn,
withheld, or not transported under this provision, the
minimum volume commitment for the identified period will be reduced for that
period by the amount of
that volume. 3508    3509   

 

Page 68 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3510    Frequency Adjustment

3511

3512

3513

3514

3515

3516

   If, during the term of this contract, the Postal Service decides to reduce,
in whole or in part, the
number of delivery days, for any mail type it provides, to fewer than six (6)
per week, the Postal
Service reserves the right to effectuate a change in delivery days by adjusting
the Statement of Work
of this contract, including, but not limited to, the annual number of operating
days or the frequency of
service hereunder. The parties agree that such an adjustment does not constitute
a partial termination
of the contract, nor will it give rise to an equitable adjustment. 3517   

3518

3519

3520

3521

3522

3523

3524

   If the number of delivery days is reduced, in whole or in part, to five (5)
and the Postal Service decides
to reduce the number of operating days under this contract, in whole or in part,
to five (5), the parties
agree to reduce the Contract Volume Minimum calculation. The Contract Volume
Minimum calculation
will be reduced by the average daily volume for the previous twelve (12) months
excluding the weeks
of Peak associated with the removed day of service without adjustment to the
tier structure, the
contract rate, or be subject to any other price-related adjustment. The monies
associated with the
volume removed from the calculation will be eliminated. 3525   

3526

3527

3528

   If the number of delivery days is reduced to fewer than five (5), and the
Postal Service decides to
reduce the number of operating days under this contract, in whole or in part, to
fewer than five (5), the
parties will negotiate an equitable adjustment if necessary. 3529   

3530

3531

3532

   No later than 120 days prior to the effective date of such reduction in
delivery days, the parties shall
commence discussions as to how to implement the change. Within 90 days of such
notice, the
supplier must implement the changes outlined above. 3533    3534    3535   
Notices

3536

3537

3538

3539 3540 3541 3542 3543

   Any notice, report, demand, acknowledgement or other communication which
under the terms of this
Contract or otherwise must be given or made by either Party, unless specifically
otherwise provided in
this Contract, shall be in the English language and in writing, and shall be
given or made by express
delivery service with proof of delivery, certified air mail (return receipt
requested). The parties may
also send a copy of the same communication through electronic mail, facsimile
with acknowledgement
of receipt/proof of receipt, or personal delivery. If a party sends a copy of
the official correspondence
by electronic mail or facsimile, the correspondence shall not be deemed received
until the receiving
party confirms receipt. 3544    3545 3546 3547 3548    Such notice, report,
demand, acknowledgement or other communication shall be deemed to have
been given or made in the case of express delivery service with tracking and
tracing capability on the
date of signature of the proof of delivery, and in the case of certified mail on
the fifth business day in
the place of receipt after the date sent. 3549    3550    The notice address for
the Postal Service shall be: 3551   

U.S. Postal Service

3552   

Air Transportation CMC

3553   

Attention: Manager

3554   

475 L’Enfant Plaza SW, Room 1P 650

3555   

Washington, DC 20260-0650

3556    3557    The notice address for the aviation supplier shall be: 3558   

Federal Express Corporation

3559   

Attention: Vice President, Postal Transportation Management

3560   

3610 Hacks Cross Road

3561   

Building A 1st Floor

3562   

Memphis, TN 38125-8800

3563    3564   

 

Page 69 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

Mod 19

 

3565    Severability

3566

3567

3568

3569

3570

3571

  

a.      If any term, provision, covenant or condition of this Contract is held
by a court or Board of
competent jurisdiction or by a request, direction or indication of an agency or
department of a
Governmental Body having subject matter jurisdiction to be invalid or
unenforceable, the
remainder of the provisions shall continue in full force and effect unless the
rights and
obligations of the parties have been materially altered or abridged by such
invalidation or
unenforceability.

3572   

3573

3574

3575

3576

3577

3578

  

b.      If a material provision of this Contract is materially altered or
abridged as the result of a final
and binding order of a Governmental Body having subject matter jurisdiction,
then the Postal
Service and the aviation supplier will meet to negotiate in good faith to reach
a mutually
satisfactory modification to this Contract. If the Parties are unable to reach a
mutually
satisfactory resolution, then either Party may declare the negotiations to be at
an impasse and
the parties shall resolve the dispute in accordance with the provisions of this
contract.

3579   

3580

3581

  

c.      Notwithstanding the foregoing, the Parties agree to make their best
efforts to oppose any
changes requested by a Governmental Body to any material provision of this
Contract.

3582    3583    3584    Third Party Governmental Delays

3585

3586 3587 3588 3589 3590

   If, during the term of this contract, a governmental entity with subject
matter jurisdiction enacts laws,
promulgates regulations, or issues orders mandating that the aviation supplier
screen mail dispatched
for transportation by aircraft within the United States for bombs, explosives,
or other hazardous
materials, and aviation supplier does not have a method for otherwise complying
at no additional cost
to the Postal Service, either party may, at no cost to the other party, suspend
performance under the
contract during the period in which such screening is actually required to be
accomplished. 3591    3592 3593 3594 3595    Within fourteen (14) days of the
enactment of any law, promulgation of any regulation, or issuance of
any order referenced above, the parties shall commence negotiations in an
attempt to modify this
contract to address any adverse impacts and / or other concerns asserted by one
or both parties that
may arise as a result of additional screening requirements. 3596    3597 3598
3599    If the parties cannot agree upon such a modification within 180 days, or
within such longer period as
the parties may mutually agree, the contract and all orders hereunder may be
terminated at no cost to
either party. 3600    3601    3602    Waiver of Breach 3603 3604    No waiver of
breach of any of the provisions of this Contract shall be construed to be a
waiver of any
succeeding breach of the same or any other provision.

 

Page 70 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Part 4: List of Attachments

Mod 19

 

Part 4 - List of Attachments and Forms

 

Attachments:     Attachment 1   Postal Service Operating Periods, dated June 27,
2014   Attachment 2   Air Stops & Projected Volumes, dated January 8, 2013  
Attachment 3   Operating Plan, Day Network, dated June 27, 20141   Attachment 4
  Operating Plan, Night Network, dated June 27, 20141   Attachment 5   Reserved
  Attachment 6   Postal Furnished Property, April 16, 2013   Attachment 7  
Electronic Data Interchange Service Requirements, dated September 1, 2012  
Attachment 8   Investigative / Security Protocol and Guidelines, dated July 2012
  Attachment 9   Wage Determination, dated October 31, 2012   Attachment 10  
Pricing, dated June 27, 20141   Attachment 11   Perishable Mail and Lives, April
22, 2013   Attachment 12   Reserved   Attachment 13   Service Contract Act Wage
Determinations, dated April 17, 20131   Attachment 14   Contract Density, dated
June 27, 20141   Attachment 15   Average Weight Process, dated June 27, 20141  
Attachment 16   Re-labeling Process, dated June 27, 20141   Attachment 17  
Handling Unit Types, dated June 27, 20141

Forms:       DOT Form F 5800.1     Hazardous Materials Incident Report   I-9
Form     Employment Eligibility Verification   PS Form 2025     Contract
Personnel Questionnaire   PS Form 8203     Order / Solicitation / Offer / Award
  US Treasury Form 941     Quarterly Federal Tax Return

 

1 

Included herein

 

Page 71 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

Exercised Option 1 and 2

Attachment 3

Operating Plan, Day Network

June 27, 2014

Tuesday through Sunday

 

          Originating Operation     

Air Cargo Network Origin City

   Service
Point    ALL Mail Due
Aviation Supplier
Tuesday through Saturday   ALL Mail Due
Aviation Supplier
Sunday

1

  

ALBUQUERQUE NM

   ABQ    [*]   [*]

2

  

ANCHORAGE AK

   ANC    [*]   [*]

3

  

ATLANTA GA

   ATL    [*]   [*]

4

  

AUSTIN TX

   AUS    [*]   [*]

5

  

BALTIMORE MD

   BWI    [*]   [*]

6

  

BILLINGS MT

   BIL    [*]   [*]

7

  

BIRMINGHAM AL

   BHM    [*]   [*]

8

  

BOISE ID AMF

   BOI    [*]   [*]

9

  

BOSTON MA

   BOS    [*]   [*]

10

  

CHARLESTON WV

   CRW    [*]   [*]

11

  

CHARLOTTE NC

   CLT    [*]   [*]

12

  

CHICAGO IL

   ORD    [*]   [*]

13

  

CINCINNATI OH

   CVG    [*]   [*]

14

  

CLEVELAND OH

   CLE    [*]   [*]

15

  

COLUMBUS OH

   CMH    [*]   [*]

16

  

DALLAS TX

   DFW    [*]   [*]

17

  

DENVER CO

   DEN    [*]   [*]

18

  

DES MOINES IA

   DSM    [*]   [*]

19

  

DETROIT MI

   DTW    [*]   [*]

20

  

DULLES VA

   IAD    [*]   [*]

21

  

EL PASO TX

   ELP    [*]   [*]

22

  

FARGO ND

   GFK    [*]   [*]

23

  

GRAND RAPIDS MI

   GRR    [*]   [*]

24

  

GREAT FALLS MT

   GTF    [*]   [*]

25

  

GREENSBORO NC

   GSO    [*]   [*]

26

  

HONOLULU HI

   HNL    [*]   [*]

27

  

HOUSTON TX

   IAH    [*]   [*]

28

  

INDIANAPOLIS IN

   IND    [*]   [*]

29

  

JACKSON MS

   JAN    [*]   [*]

30

  

JACKSONVILLE FL

   JAX    [*]   [*]

31

  

KANSAS CITY MO

   MCI    [*]   [*]

32

  

KNOXVILLE TN

   TYS    [*]   [*]

33

  

LAS VEGAS NV

   LAS    [*]   [*]

34

  

LITTLE ROCK AR

   LIT    [*]   [*]

35

  

LOS ANGELES CA

   LAX    [*]   [*]

36

  

LOUISVILLE KY

   SDF    [*]   [*]

37

  

LUBBOCK TX

   LBB    [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 75 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

          Originating Operation     

Air Cargo Network Origin City

   Service
Point    ALL Mail Due
Aviation Supplier
Tuesday through Saturday   ALL Mail Due
Aviation Supplier
Sunday

38

  

MEMPHIS TN

   MEM    [*]   [*]

39

  

MIAMI FL

   MIA    [*]   [*]

40

  

MILWAUKEE WI

   MKE    [*]   [*]

41

  

MINNEAPOLIS MN

   MSP    [*]   [*]

42

  

MOBILE AL

   MOB    [*]   [*]

43

  

NASHUA NH

   MHT    [*]   [*]

44

  

NASHVILLE TN

   BNA    [*]   [*]

45

  

NEW ORLEANS LA

   MSY    [*]   [*]

46

  

NEWARK NJ

   EWR    [*]   [*]

47

  

NORFOLK VA

   ORF    [*]   [*]

48

  

NY METRO

   JFK    [*]   [*]

49

  

OAKLAND CA

   OAK    [*]   [*]

50

  

OKLAHOMA CITY OK

   OKC    [*]   [*]

51

  

OMAHA NE

   OMA    [*]   [*]

52

  

ONTARIO CA

   ONT    [*]   [*]

53

  

ORLANDO FL

   MCO    [*]   [*]

54

  

PHILADELPHIA PA

   PHL    [*]   [*]

55

  

PHOENIX AZ

   PHX    [*]   [*]

56

  

PITTSBURGH PA

   PIT    [*]   [*]

57

  

PORTLAND OR

   PDX    [*]   [*]

58

  

QUAD CITIES IL

   MLI    [*]   [*]

59

  

RALEIGH NC

   RDU    [*]   [*]

60

  

RENO NV

   RNO    [*]   [*]

61

  

RICHMOND VA

   RIC    [*]   [*]

62

  

ROCHESTER NY

   ROC    [*]   [*]

63

  

SACRAMENTO CA

   SMF    [*]   [*]

64

  

SALT LAKE CITY UT

   SLC    [*]   [*]

65

  

SAN ANTONIO TX

   SAT    [*]   [*]

66

  

SAN DIEGO CA

   SAN    [*]   [*]

67

  

SAN FRANCISCO CA

   SFO    [*]   [*]

68

  

SAN JUAN PR

   SJU    [*]   [*]

69

  

SEATTLE WA

   SEA    [*]   [*]

70

  

SHREVEPORT LA

   SHV    [*]   [*]

71

  

SIOUX FALLS SD

   FSD    [*]   [*]

72

  

SPOKANE WA

   GEG    [*]   [*]

73

  

SPRINGFIELD MA

   BDL    [*]   [*]

74

  

SPRINGFIELD MO

   SGF    [*]   [*]

75

  

SPRINGFIELD IL

   SPI    [*]   [*]

76

  

ST. LOUIS MO

   STL    [*]   [*]

77

  

TAMPA FL

   TPA    [*]   [*]

78

  

TUCSON AZ

   TUS    [*]   [*]

79

  

TULSA OK

   TUL    [*]   [*]

80

  

WICHITA KS

   ICT    [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 76 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

Exercised Option 1 and 2

Attachment 3

Operating Plan, Day Network

June 27, 2014

Tuesday through Sunday

 

     Destinating Operation     

Air Cargo Network Destination City

   Service
Point    Required
Delivery Time to
Postal Service
Tuesday - Friday   Required
Delivery Time to
Postal Service
Saturday   Required
Delivery Time to
Postal Service
Sunday

1

  

ALBUQUERQUE NM

   ABQ    [*]   [*]   [*]

2

  

ANCHORAGE AK

   ANC    [*]   [*]   [*]

3

  

ATLANTA GA

   ATL    [*]   [*]   [*]

4

  

AUSTIN TX

   AUS    [*]   [*]   [*]

5

  

BALTIMORE MD

   BWI    [*]   [*]   [*]

6

  

BILLINGS MT

   BIL    [*]   [*]   [*]

7

  

BIRMINGHAM AL

   BHM    [*]   [*]   [*]

8

  

BOISE ID

   BOI    [*]   [*]   [*]

9

  

BOSTON MA

   BOS    [*]   [*]   [*]

10

  

CHARLESTON WV

   CRW    [*]   [*]   [*]

11

  

CHARLOTTE NC

   CLT    [*]   [*]   [*]

12

  

CHICAGO IL

   ORD    [*]   [*]   [*]

13

  

CINCINNATI OH

   CVG    [*]   [*]   [*]

14

  

CLEVELAND OH

   CLE    [*]   [*]   [*]

15

  

COLUMBUS OH

   CMH    [*]   [*]   [*]

16

  

DALLAS TX

   DFW    [*]   [*]   [*]

17

  

DENVER CO

   DEN    [*]   [*]   [*]

18

  

DES MOINES IA

   DSM    [*]   [*]   [*]

19

  

DETROIT MI

   DTW    [*]   [*]   [*]

20

  

DULLES VA

   IAD    [*]   [*]   [*]

21

  

EL PASO TX

   ELP    [*]   [*]   [*]

22

  

FARGO ND P&DC

   GFK    [*]   [*]   [*]

23

  

GRAND RAPIDS MI

   GRR    [*]   [*]   [*]

24

  

GREAT FALLS MT

   GTF    [*]   [*]   [*]

25

  

GREENSBORO NC

   GSO    [*]   [*]   [*]

26

  

HONOLULU HI

   *HNL    [*]   [*]   [*]

27

  

HOUSTON TX

   IAH    [*]   [*]   [*]

28

  

INDIANAPOLIS IN

   IND    [*]   [*]   [*]

29

  

JACKSON MS

   JAN    [*]   [*]   [*]

30

  

JACKSONVILLE FL

   JAX    [*]   [*]   [*]

31

  

KANSAS CITY MO

   MCI    [*]   [*]   [*]

32

  

KNOXVILLE TN

   TYS    [*]   [*]   [*]

33

  

LAS VEGAS NV

   LAS    [*]   [*]   [*]

34

  

LITTLE ROCK AR

   LIT    [*]   [*]   [*]

35

  

LOS ANGELES CA

   LAX    [*]   [*]   [*]

36

  

LOUISVILLE KY

   SDF    [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 77 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

     Destinating Operation     

Air Cargo Network Destination City

   Service
Point    Required
Delivery Time to
Postal Service
Tuesday - Friday   Required
Delivery Time to
Postal Service
Saturday   Required
Delivery Time to
Postal Service
Sunday

37

  

LUBBOCK TX

   LBB    [*]   [*]   [*]

38

  

MEMPHIS TN

   MEM    [*]   [*]   [*]

39

  

MIAMI FL

   MIA    [*]   [*]   [*]

40

  

MILWAUKEE WI

   MKE    [*]   [*]   [*]

41

  

MINNEAPOLIS MN

   MSP    [*]   [*]   [*]

42

  

MOBILE AL

   BFM    [*]   [*]   [*]

43

  

NASHUA NH

   MHT    [*]   [*]   [*]

44

  

NASHVILLE TN

   BNA    [*]   [*]   [*]

45

  

NEW ORLEANS LA

   MSY    [*]   [*]   [*]

46

  

NEWARK NJ

   EWR    [*]   [*]   [*]

47

  

NORFOLK VA

   ORF    [*]   [*]   [*]

48

  

NY METRO

   JFK    [*]   [*]   [*]

49

  

OAKLAND CA

   OAK    [*]   [*]   [*]

50

  

OKLAHOMA CITY OK

   OKC    [*]   [*]   [*]

51

  

OMAHA NE

   OMA    [*]   [*]   [*]

52

  

ONTARIO CA

   ONT    [*]   [*]   [*]

53

  

ORLANDO FL

   MCO    [*]   [*]   [*]

54

  

PHILADELPHIA PA

   PHL    [*]   [*]   [*]

55

  

PHOENIX AZ

   PHX    [*]   [*]   [*]

56

  

PITTSBURGH PA

   PIT    [*]   [*]   [*]

57

  

PORTLAND OR

   PDX    [*]   [*]   [*]

58

  

QUAD CITIES IL

   MLI    [*]   [*]   [*]

59

  

RALEIGH NC

   RDU    [*]   [*]   [*]

60

  

RENO NV

   RNO    [*]   [*]   [*]

61

  

RICHMOND VA

   RIC    [*]   [*]   [*]

62

  

ROCHESTER

   ROC    [*]   [*]   [*]

63

  

SACRAMENTO CA

   SMF    [*]   [*]   [*]

64

  

SALT LAKE CITY

   SLC    [*]   [*]   [*]

65

  

SAN ANTONIO

   SAT    [*]   [*]   [*]

66

  

SAN DIEGO

   SAN    [*]   [*]   [*]

67

  

SAN FRANCISCO CA

   SFO    [*]   [*]   [*]

68

  

SAN JUAN PR**

   * SJU    [*]   [*]   [*]

69

  

SEATTLE WA

   SEA    [*]   [*]   [*]

70

  

SHREVEPORT LA

   SHV    [*]   [*]   [*]

71

  

SIOUX FALLS SD

   FSD    [*]   [*]   [*]

72

  

SPOKANE WA

   GEG    [*]   [*]   [*]

73

  

SPRINGFIELD MA

   BDL    [*]   [*]   [*]

74

  

SPRINGFIELD MO

   SGF    [*]   [*]   [*]

75

  

SPRINGFIELD IL

   SPI    [*]   [*]   [*]

76

  

ST. LOUIS MO

   STL    [*]   [*]   [*]

77

  

TAMPA FL

   TPA    [*]   [*]   [*]

78

  

TUCSON AZ

   *TUS    [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 78 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

     Destinating Operation     

Air Cargo Network Destination City

   Service
Point    Required
Delivery Time to
Postal Service
Tuesday - Friday   Required
Delivery Time to
Postal Service
Saturday   Required
Delivery Time to
Postal Service
Sunday

79

  

TULSA OK

   TUL    [*]   [*]   [*]

80

  

WICHITA KS

   ICT    [*]   [*]   [*]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

[*]     

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

[*]     

[*]     

[*]     

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 79 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

Exercised Option 1 and 2

Attachment 3

Operating Plan, Day Network

June 27, 2014

Tender and Delivery Process Codes

 

A    Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE B
   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs
C    Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to
Ramp D    Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs
from Plant E    Postal Service Deck loads    J    Aviation Supplier Delivers
ULDs to Plant K    Aviation Supplier Deck Loads      

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery
Code

1

  

ALBUQUERQUE NM

   ABQ    A, B    H

2

  

ANCHORAGE AK

   ANC    A, B    H

3

  

ATLANTA GA

   ATL    A, B    H

4

  

AUSTIN TX

   AUS    A, B    H

5

  

BALTIMORE MD

   BWI    A, B    H

6

  

BILLINGS MT

   BIL    A, B    H

7

  

BIRMINGHAM AL

   BHM    E    K

8

  

BOISE ID

   BOI    A, B    H

9

  

BOSTON MA

   BOS    A, B    H

10

  

CHARLESTON WV

   CRW    A, B    H

11

  

CHARLOTTE NC

   CLT    A, B    H

12

  

CHICAGO IL

   ORD    A, B    H

13

  

CINCINNATI OH

   CVG    A, B    H

14

  

CLEVELAND OH

   CLE    A, B    H

15

  

COLUMBUS OH

   CMH    A, B    H

16

  

DALLAS TX

   DFW    A, B    H

17

  

DENVER CO

   DEN    A, B    H

18

  

DES MOINES IA

   DSM    A, B    H

19

  

DETROIT MI

   DTW    A, B    H

20

  

DULLES VA

   IAD    A, B    H

21

  

EL PASO TX

   ELP    A, B    H

22

  

FARGO ND

   GFK    A, B    H

23

  

GRAND RAPIDS MI

   GRR    A, B    H

24

  

GREAT FALLS MT

   GTF    A, B    Origin Only

25

  

GREENSBORO NC

   GSO    A, B    H

26

  

HONOLULU HI

   HNL    A, B    H

27

  

HOUSTON TX

   IAH    A, B    H

28

  

INDIANAPOLIS IN

   IND    A, B    H

29

  

JACKSON MS

   JAN    E    K

30

  

JACKSONVILLE FL

   JAX    A, B    H

31

  

KANSAS CITY MO

   MCI    A, B    H

32

  

KNOXVILLE TN

   TYS    A, B    H

33

  

LAS VEGAS NV

   LAS    A, B    H

 

Page 80 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

Modification 19

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery
Code

34

  

LITTLE ROCK AR

   LIT    E    K

35

  

LOS ANGELES CA

   LAX    A, B    H

36

  

LOUISVILLE KY

   SDF    A, B    H

37

  

LUBBOCK TX

   LBB    A, B    H

38

  

MEMPHIS TN

   MEM    E    K

39

  

MIAMI FL

   MIA    A, B    H

40

  

MILWAUKEE WI

   MKE    A, B    H

41

  

MINNEAPOLIS MN

   MSP    A, B    H

42

  

MOBILE AL

   MOB    A, B    H

43

  

NASHUA NH

   MHT    A, I    J

44

  

NASHVILLE TN

   BNA    E    K

45

  

NEW ORLEANS LA

   MSY    A, B    H

46

  

NEWARK NJ

   EWR    A, B    H

47

  

NORFOLK VA

   ORF    A, B    H

48

  

NY METRO

   JFK    A, I    J

49

  

OAKLAND CA

   OAK    A, B    H

50

  

OKLAHOMA CITY OK

   OKC    A, B    H

51

  

OMAHA NE

   OMA    A, B    H

52

  

ONTARIO CA

   ONT    A, B    H

53

  

ORLANDO FL

   MCO    A, B    H

54

  

PHILADELPHIA PA

   PHL    A, B    H

55

  

PHOENIX AZ

   PHX    A, B    H

56

  

PITTSBURGH PA

   PIT    A, B    H

57

  

PORTLAND OR

   PDX    A, B    H

58

  

QUAD CITIES IL

   MLI    E    Origin Only

59

  

RALEIGH NC

   RDU    A, B    H

60

  

RENO NV

   RNO    A, B    H

61

  

RICHMOND VA

   RIC    A, B    H

62

  

ROCHESTER NY

   ROC    A, I    J

63

  

SACRAMENTO CA

   SMF    A, B    H

64

  

SALT LAKE CITY

   SLC    A, B    H

65

  

SAN ANTONIO TX

   SAT    A, B    H

66

  

SAN DIEGO CA

   SAN    A, B    H

67

  

SAN FRANCISCO CA

   SFO    A, B    H

68

  

SAN JUAN PR

   SJU    A, B    H

69

  

SEATTLE WA

   SEA    A, B    H

70

  

SHREVEPORT LA

   SHV    A, B    H

71

  

SIOUX FALLS SD

   FSD    A, B    H

72

  

SPOKANE WA

   GEG    A, B    H

73

  

SPRINGFIELD MA

   BDL    A, B    H

74

  

SPRINGFIELD MO

   SGF    E    Origin Only

75

  

SPRINGFIELD IL

   SPI    E    Origin Only

76

  

ST. LOUIS MO

   STL    E    K

77

  

TAMPA FL

   TPA    A, B    H

78

  

TUCSON AZ

   TUS    A, B    H

79

  

TULSA OK

   TUL    A, B    H

80

  

WICHITA KS

   ICT    A, B    H

 

Page 81 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

Exercised Option 1 and 2

Attachment 4

Operating Plan, Night Network

June 27, 2014

 

               Originating
Operations    Destinating Operations   

Air Cargo Network City

   Service
Point    ALL Mail Due
Aviation
Supplier
Monday -
Friday    Required Delivery
Time to Postal
Service
Tuesday - Friday    Required
Delivery Time to
Postal Service
Saturday 1    ALBANY NY    ALB    [*]    [*]    [*] 2    ALBUQUERQUE NM    ABQ
   [*]    [*]    [*] 3    ALLENTOWN PA    ABE    [*]    [*]    [*] 4   
ANCHORAGE AK    ANC    [*]    [*]    [*] 5    AMARILLO TX    AMA    [*]    [*]
   [*] 6    APPLETON WI    ATW    [*]    [*]    [*] 7    ATLANTA GA    ATL   
[*]    [*]    [*] 8    AUSTIN TX    AUS    [*]    [*]    [*] 9    BALTIMORE MD
   BWI    [*]    [*]    [*] 10    BANGOR ME    BGR    [*]    [*]    [*] 11   
BATON ROUGE LA    LFT/MSY    [*]
   [*]    [*] 12    BEND OR    RDM    [*]    [*]    [*] 13    BILLINGS MT    BIL
   [*]    [*]    [*] 14    BIRMINGHAM AL    BHM    [*]    [*]    [*] 15   
BISMARK ND    BIS    [*]    [*]    [*] 16    BOISE ID    BOI    [*]    [*]   
[*] 17    BOSTON MA    BOS    [*]    [*]    [*] 18    BOZEMAN MT    BZN    [*]
   [*]    [*] 19    BRISTOL TN / VA    TRI    [*]    [*]    [*] 20    BUFFALO NY
   BUF    [*]    [*]    [*] 21    BURBANK CA    BUR    [*]    [*]    [*] 22   
BURLINGTON VT    BTV    [*]    [*]    [*] 23    BUTTE MT    BTM    [*]    [*]   
[*] 24    CASPER WY    CPR    [*]    [*]    [*] 25    CEDAR RAPIDS IA    CID   
[*]    [*]    [*] 26    CHARLESTON WV    HTS    [*]    [*]    [*] 27   
CHARLOTTE NC    CLT    [*]    [*]    [*] 28    CHATTANOOGA TN    CHA    [*]   
[*]    [*] 29    CHEYENNE WY    CYS    [*]    [*]    [*] 30    CHICAGO IL
(O’Hare)    ORD    [*]    [*]    [*] 31    CINCINNATI OH    CVG    [*]    [*]   
[*] 32    CLEVELAND OH    CLE    [*]    [*]    [*] 33    COLORADO SPRINGS CO   
COS    [*]    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 82 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

               Originating
Operations    Destinating Operations   

Air Cargo Network City

   Service
Point    ALL Mail Due
Aviation
Supplier
Monday -
Friday    Required Delivery
Time to Postal
Service
Tuesday - Friday    Required
Delivery Time to
Postal Service
Saturday 34    COLUMBIA SC    CAE    [*]    [*]    [*] 35    COLUMBUS OH    CMH
   [*]    [*]    [*] 36    DALLAS TX    DFW    [*]    [*]    [*] 37    DAYTON OH
   DAY    [*]    [*]    [*] 38    DENVER CO    DEN    [*]    [*]    [*] 39   
DES MOINES IA    DSM    [*]    [*]    [*] 40    DETROIT MI    DTW    [*]    [*]
   [*] 41    DULLES VA    IAD    [*]    [*]    [*] 42    DULUTH MN    DLH    [*]
   [*]    [*] 43    DURANGO CO    DRO    [*]    [*]    [*] 44    EL PASO TX   
ELP    [*]    [*]    [*] 45    ELMIRA NY    ELM    [*]    [*]    [*] 46   
EUGENE OR    EUG    [*]    [*]    [*] 47    FAIRBANKS AK    FAI    [*]    [*]   
[*] 48    FLINT MI    FNT    [*]    [*]    [*] 49    FORT MYERS FL    RSW    [*]
   [*]    [*] 50    FORT WAYNE IN    FWA    [*]    [*]    [*] 51    FRESNO CA   
FAT    [*]    [*]    [*] 52    FT LAUDERDALE FL    FLL    [*]    [*]    [*] 53
   GRAND FORKS ND    GFK    [*]    [*]    [*] 54    GRAND JUNCTION CO    GJT   
[*]    [*]    [*] 55    GRAND RAPIDS MI    GRR    [*]    [*]    [*] 56    GREAT
FALLS MT    GTF    [*]    [*]    [*] 57    GREENSBORO NC    GSO    [*]    [*]   
[*] 58    GREENVILLE SC    GSP    [*]    [*]    [*] 59    HARRISBURG PA    MDT
   [*]    [*]    [*] 60    HARTFORD CT    BDL    [*]    [*]    [*] 61    HELENA
MT    HLN    [*]    [*]    [*] 62    HONOLULU HI    HNL    [*]    [*]    [*] 63
   HOUSTON TX    IAH    [*]    [*]    [*] 64    HUNTSVILLE AL    HSV    [*]   
[*]    [*] 65    INDIANAPOLIS IN    IND    [*]    [*]    [*] 66    JACKSON MS   
JAN    [*]    [*]    [*] 67    JACKSONVILLE FL    JAX    [*]    [*]    [*] 68   
JFK NY    JFK    [*]    [*]    [*] 69    KALISPELL MT    FCA    [*]    [*]   
[*] 70    KANSAS CITY MO    MCI    [*]    [*]    [*] 71    KNOXVILLE TN    TYS
   [*]    [*]    [*] 72    LAS VEGAS NV    LAS    [*]    [*]    [*] 73    LITTLE
ROCK AR    LIT    [*]    [*]    [*] 74    LONG BEACH CA    LGB    [*]    [*]   
[*] 75    LOS ANGELES CA    LAX    [*]    [*]    [*] 76    LOUISVILLE KY    SDF
   [*]    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 83 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

               Originating
Operations    Destinating Operations   

Air Cargo Network City

   Service
Point    ALL Mail Due
Aviation
Supplier
Monday -
Friday    Required Delivery
Time to Postal
Service
Tuesday - Friday    Required
Delivery Time to
Postal Service
Saturday 77    LUBBOCK TX    LBB    [*]    [*]    [*] 78    MADISON WI    MSN   
[*]    [*]    [*] 79    MANCHESTER NH    MHT    [*]    [*]    [*] 80    MCALLEN
TX    MFE    [*]    [*]    [*] 81    MEDFORD OR    MFR    [*]    [*]    [*] 82
   MEMPHIS TN    MEM    [*]    [*]    [*] 83    MIAMI FL    MIA    [*]    [*]   
[*] 84    MILWAUKEE WI    MKE    [*]    [*]    [*] 85    MINNEAPOLIS MN    MSP
   [*]    [*]    [*] 86    MINOT ND    MOT    [*]    [*]    [*] 87    MISSOULA
MT    MSO    [*]    [*]    [*] 88    MOBILE AL    MOB    [*]    [*]    [*] 89   
NASHVILLE TN    BNA    [*]    [*]    [*] 90    NEW ORLEANS LA    MSY    [*]   
[*]    [*] 91    NEWARK NJ    EWR    [*]    [*]    [*] 92    NORFOLK VA    ORF
   [*]    [*]    [*] 93    OAKLAND CA    OAK    [*]    [*]    [*] 94    OKLAHOMA
CITY OK    OKC    [*]    [*]    [*] 95    OMAHA NE    OMA    [*]    [*]    [*]
96    ONTARIO CA    ONT    [*]    [*]    [*] 97    ORANGE CNTY AIRPORT    SNA   
[*]    [*]    [*] 98    ORLANDO FL    MCO    [*]    [*]    [*] 99    PALM BEACH
FL    PBI    [*]    [*]    [*] 100    PASCO WA    PSC    [*]    [*]    [*] 101
   PEORIA IL    PIA    [*]    [*]    [*] 102    PHILADELPHIA PA    PHL    [*]   
[*]    [*] 103    PHOENIX AZ    PHX    [*]    [*]    [*] 104    PITTSBURGH PA   
PIT    [*]    [*]    [*] 105    POCATELLO ID    PIH    [*]    [*]    [*] 106   
PORTLAND ME    PWM    [*]    [*]    [*] 107    PORTLAND OR    PDX    [*]    [*]
   [*] 108    PRESQUE ISLE ME    PQI    [*]    [*]    [*] 109    PROVIDENCE RI
   PVD    [*]    [*]    [*] 110    RALEIGH NC    RDU    [*]    [*]    [*] 111   
RAPID CITY SD    RAP    [*]    [*]    [*] 112    RENO NV    RNO    [*]    [*]   
[*] 113    RICHMOND VA    RIC    [*]    [*]    [*] 114    ROANOKE VA    ROA   
[*]    [*]    [*] 115    ROCHESTER MN    RST    [*]    [*]    [*] 116   
ROCHESTER NY    ROC    [*]    [*]    [*] 117    ROCK SPRINGS WY    RKS    [*]   
[*]    [*] 118    SACRAMENTO CA    SMF    [*]    [*]    [*] 119    SALIBURY MD
   SBY    [*]    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 84 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

               Originating
Operations    Destinating Operations   

Air Cargo Network City

   Service
Point    ALL Mail Due
Aviation
Supplier
Monday -
Friday    Required Delivery
Time to Postal
Service
Tuesday - Friday    Required
Delivery Time to
Postal Service
Saturday 120    SALT LAKE CITY UT    SLC    [*]    [*]    [*] 121    SAN ANTONIO
TX    SAT    [*]    [*]    [*] 122    SAN DIEGO CA    SAN    [*]    [*]    [*]
123    SAN FRANCISCO CA    SFO    [*]    [*]    [*] 124    SAN JOSE CA    SJC   
[*]    [*]    [*] 125    SAN JUAN PR    SJU    [*]    [*]    [*] 126    SAVANNAH
GA    SAV    [*]    [*]    [*] 127    SEATTLE WA    SEA    [*]    [*]    [*] 128
   SHREVEPORT LA    SHV    [*]    [*]    [*] 129    SIOUX CITY IA    SUX    [*]
   [*]    [*] 130    SOUIX FALLS SD    FSD    [*]    [*]    [*] 131    SOUTH
BEND IN    SBN    [*]    [*]    [*] 132    SPOKANE WA    GEG    [*]    [*]   
[*] 133    SPRINGFIELD MO    SGF    [*]    [*]    [*] 134    ST CLOUD MN    STC
   [*]    [*]    [*] 135    ST LOUIS MO    STL    [*]    [*]    [*] 136   
STEWART NY    SWF    [*]    [*]    [*] 137    SYRACUSE NY    SYR    [*]    [*]
   [*] 138    TALLAHASSEE FL    TLH    [*]    [*]    [*] 139    TAMPA FL    TPA
   [*]    [*]    [*] 140    TRAVERSE CITY MI    TVC    [*]    [*]    [*] 141   
TUCSON AZ    TUS    [*]    [*]    [*] 142    TULSA OK    TUL    [*]    [*]   
[*] 143    TWIN FALLS ID    TWF    [*]    [*]    [*] 144    WATERLOO IA    ALO
   [*]    [*]    [*] 145    WAUSAU WI    CWA    [*]    [*]    [*] 146   
WENATCHEE WA    EAT    [*]    [*]    [*] 147    WICHITA KS    ICT    [*]    [*]
   [*] 148    YAKIMA WA    YKM    [*]    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 85 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

Exercised Option 1 and 2

Attachment 4

Operating Plan, Night Network

June 27, 2014

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 1    ALBANY NY    ALB    D    D 2    ALBURQUERQUE NM   
ABQ    D    D 3    ALLENTOWN PA    ABE    D    Origin Only 4    AMARILLO TX   
AMA    D    Origin Only 5    ANCHORAGE AK    ANC    D    D 6    APPLETON WI   
ATW    D    D 7    ATLANTA GA    ATL    E    D 8    AUSTIN (Air Stop) TX    AUS
   D    D 9    BALTIMORE MD    BWI    D    D 10    BANGOR ME    BGR    D    D 11
   BATON ROUGE LA    BTR    D    D 12    BEND OR    RDM    D    Origin Only 13
   BILLINGS MT    BIL    D    D 14    BIRMINGHAM AL    BHM    D    D 15   
BISMARK ND    BIS    D    Origin Only 16    BOISE ID    BOI    E    F 17   
BOSTON MA    BOS    D    D 18    BOZEMAN MT    BZN    D    Origin Only 19   
BRISTOL TN / VA    TRI    D    Origin Only 20    BUFFALO NY    BUF    D    D 21
   BURBANK CA    BUR    D    D 22    BURLINGTON VT    BTV    D    D 23    BUTTE
MT    BTM    D    Origin Only 24    CASPER WY    CPR    D    Origin Only 25   
CEDAR RAPIDS IA    CID    D    D 26    CHARLESTON WV    CRW    D    D 27   
CHARLOTTE NC    CLT    D    D 28    CHATTANOOGA P&DC TN    CHA    D    D 29   
CHEYENNE WY    CYS    D    Origin Only 30    CHICAGO IL    ORD    D    D 31   
CINCINNATI OH    CVG    D    D

 

Page 86 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 32    CLEVELAND OH    CLE    D    D 33    COLORADO SPRINGS
CO    COS    D    D 34    COLUMBIA SC    CAE    D    D 35    COLUMBUS OH    CMH
   D    D 36    DALLAS TX    DFW    D    D 37    DAYTON OH    DAY    D    D 38
   DENVER CO    DEN    D    D 39    DES MOINES IA    DSM    D    D 40    DETROIT
MI    DTW    D    D 41    DULLES VA    IAD    D    D 42    DULUTH MN    DLH    D
   D 43    DURANGO CO    DRO    D    Origin Only 44    EL PASO TX    ELP    D   
D 45    ELM NY    ELM    D    D 46    EUGENE OR    EUG    D    Origin Only 47   
FAIRBANKS AK    FAI    D    Origin Only 48    FLINT P&DC MI    FNT    D    D 49
   FORT MYERS P&DC FL    RSW    E    F 50    FORT WAYNE IN P&DC    FWA    D    D
51    FRESNO CA    FAT    D    D 52    FT LAUDERDALE FL    FLL    D    F 53   
GRAND FORKS ND    GFK    D    D 54    GRAND JUNCTION CO    GJT    D    Origin
Only 55    GRAND RAPIDS MI    GRR    D    D 56    GREAT FALLS MT    GTF    D   
D 57    GREENSBORO NC    GSO    D    D 58    GREENVILLE SC    GSP    D    D 59
   HARRISBURG PA    MDT    D    D 60    HARTFORD CT    BDL    D    D 61   
HELENA MT    HLN    D    Origin Only 62    HONOLULU HI    HNL    D    D 63   
HOUSTON TX    IAH    D    D 64    HUNTSVILLE P&DF AL    HSV    D    D 65   
INDIANAPOLIS IN    IND    D    D 66    JACKSON MS    JAN    C    C 67   
JACKSONVILLE FL    JAX    E    F 68    JFK NY    JFK    BD    D 69    KALISPELL
MT    FCA    D    Origin Only 70    KANSAS CITY MO    MCI    D    D 71   
KNOXVILLE TN    TYS    D    D 72    LAS VEGAS NV    LAS    D    D 73    LITTLE
ROCK AR    LIT    C    C 74    LONG BEACH CA    LGB    D    Origin Only 75   
LOS ANGELES CA    LAX    D    D 76    LOUISVILLE KY    SDF    D    D 77   
LUBBOCK TX    LBB    D    D 78    MADISON WI    MSN    D    D 79    MANCHESTER
NH    MHT    D    D

 

Page 87 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 80    MCALLEN TX    MFE    D    Origin Only 81    MEDFORD
OR    MFR    D    Origin Only 82    MEMPHIS TN    MEM    D    D 83    MIAMI FL
   MIA    D    F/D 84    MILWAUKEE WI    MKE    D    D 85    MINNEAPOLIS MN   
MSP    D    D 86    MINOT ND    MOT    D    Origin Only 87    MISSOULA MT    MSO
   D    Origin Only 88    MOBILE AL    MOB    D    D 89    NASHVILLE TN    BNA
   D    D 90    NEW ORLEANS LA    MSY    D    D 91    NEWARK NJ    EWR    E    F
92    NORFOLK VA    ORF    D    D 93    OAKLAND CA    OAK    D    D 94   
OKLAHOMA CITY OK    OKC    D    D 95    OMAHA NE    OMA    D    D 96    ONTARIO
CA    ONT    D    D 97    ORANGE COUNTY AIRPORT    SNA    D    Origin Only 98   
ORLANDO FL    MCO    A    D 99    PALM BEACH FL    PBI    D    D (T-F) / G (Sat)
100    PASCO WA    PSC    D    Origin Only 101    PEORIA MPO IL    PIA    D    D
102    PHILADELPHIA PA    PHL    D    D 103    PHOENIX AZ    PHX    D    D 104
   PITTSBURGH PA    PIT    D/E    D 105    POCATELLO ID    PIH    D    Origin
Only 106    PORTLAND ME    PWM    D    D 107    PORTLAND OR    PDX    D    D 108
   PRESQUE ISLE ME    PQI    D    D 109    PROVIDENCE RI    PVD    D    D 110   
RALEIGH NC    RDU    D    D 111    RAPID CITY SD    RAP    D    Origin Only 112
   RENO NV    RNO    D    D 113    RICHMOND VA    RIC    D    D 114    ROANOKE
VA    ROA    D    D 115    ROCHESTER MN    RST    D    D 116    ROCHESTER NY   
ROC    D    D 117    ROCK SPRINGS WY    RKS    D    Origin Only 118   
SACRAMENTO CA    SMF    D    D 119    SALISBURY    SBY    D    Origin Only 120
   SALT LAKE CITY UT    SLC    E    F 121    SAN ANTONIO TX    SAT    D    D 122
   SAN DIEGO CA    SAN    D    D 123    SAN FRANCISCO CA    SFO    E/D    F/D
124    SAN JOSE CA    SJC    D    D 125    SAN JUAN PR    SJU    D    D 126   
SAVANNAH P&DF GA    SAV    D    D 127    SEATTLE WA    SEA    D    D

 

Page 88 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

Modification 19

 

    

Air Cargo Network City

   Service
Point    Tender
Code    Delivery Code 128    SHREVEPORT LA    SHV    D    D 129    SIOUX CITY IA
   SUX    D    Origin Only 130    SOUIX FALLS SD    FSD    D    D 131    SOUTH
BEND IN P&DC    SBN    D    D 132    SPOKANE WA    GEG    D    D 133   
SPRINGFIELD MO    SGF    D    D 134    ST CLOUD MN    STC    D    Origin Only
135    ST LOUIS MO    STL    D    D 136    STEWART NY 125    SWF    D    D 137
   SYRACUSE NY    SYR    D    D 138    TALLAHASSEE P&DF FL    TLH    D    D 139
   TAMPA FL    TPA    A    D 140    TRAVERSE CITY MI    TVC    D    D 141   
TUCSON AZ    TUS    D    D 142    TULSA OK    TUL    D    D 143    TWIN FALLS ID
   TWF    D    Origin Only 144    WATERLOO IA    ALO    D    Origin Only 145   
WAUSAU WI    CWA    D    D 146    WENATCHEE WA    EAT    D    Origin Only 147   
WICHITA KS    ICT    D    D 148    YAKIMA WA    YKM    D    Origin Only

 

Page 89 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Mod 19

 

Exercised Option 1 and 2

Attachment 10

Pricing

June 27, 2014

Attachment 10 – Pricing Day Network (Proposal 2F)

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 98 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Mod 19

 

 

Attachment 10 – Pricing Night Network (Proposal 2B)    18-Apr-13

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 99 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 10: Pricing

Mod 19

 

 

Attachment 10 – Pricing    6/27/2014

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 100 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 13: Service Contract Act Wage Determinations

June 27, 2014

Mod 19

 

Attachment 13

Service Contract Act Wage

Determinations June 27, 2014

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 103 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 14: Contract Density

Mod 19

 

Attachment 14

Contract Density for the Day Network

June 27, 2014

“Contract Density” will be measured by the invoicing system of record. It will
measure the density (pounds per cubic foot) to be used as referenced in the
following sections of the contract:

 

  •  

Part 1: Statement of Work; Reduction in Payment

 

  •  

Part 1: Statement of Work; Payment Processing - Day Network - Per Cube, Mail
Tendered in ULDs

 

  •  

Part 1: Statement of Work; Payment Processing - Day Network - Per Cube, Mail
Tendered from Surface Trucks

 

  •  

Part 1: Statement of Work; Payment Processing - Day Network - Per Cube, Mail
Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

“Contract Density” will be calculated based on the sum of all assigned rounded
weights for handling types “D” (loose Mixed Handling Units) and “M” (Day Hub
assignments) minus handling type “M”s that were matched to loose Handling Units
in the contingency process (MCX). The total of these pounds will be divided by
the total Cubic Feet of all D&Rs rated as handling types “C” (Mixed ULDs) and
“H” (Partial Containers). The density calculation will be rounded to the nearest
hundredth.

“Contract Density” will be based on the actual density calculated from two
operating periods prior to the operating period being invoiced. With the
following exceptions, “Peak Season” (December Operating Period) “Contract
Density” will use the actual density from the prior year’s Peak Season. Both,
January and February Operating Periods will use the actual November density from
the same contract (fiscal) year.

This “Contract Density” measurement process will begin with Operating Period
11and continue through the end of the contract unless the parties mutually agree
to a change. For Operating Periods 9 and 10, “Contract Density” will be
calculated using data from the invoice of record, and the process outlined in
the legacy system associated with contract FXNET-2006-01 from Operating Periods
7 and 8.

In addition, for Operating Periods 1 through 8, the Postal Service and FedEx
agree to reconcile each Operating Period using the actual density as measured
under the prior contract, FXNET-2006-01, and agreed to by both parties as shown
in the table below.

 

Page 123 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 14: Contract Density

Mod 19

 

The agreed to “Contract Density” to be used for the contract measurement and
during the Reconciliation Process is as follows (Operating Periods through 24
are shown below, the process described above will be followed for all future
Operating Periods):

 

Operating Period

  

Contract Density

  

Process

1 (Oct-13)    [*]    Recalculate using this actual density 2 (Nov-13)    [*]   
Recalculate using this actual density 3 (Dec-13)    [*]    Recalculate using
this actual density 4 (Jan-14)    [*]    Recalculate using this actual density 5
(Feb-14)    [*]    Recalculate using this actual density 6 (Mar-14)    [*]   
Recalculate using this actual density 7 (Apr-14)    [*]    Recalculate using
this actual density 8 (May-14)    [*]    Recalculate using this actual density 9
(Jun-14)    Apr-14    Two Prior OP Actual 10 (Jul-14)    May-14    Two Prior OP
Actual 11 (Aug-14)    Jun-14    Two Prior OP Actual 12 (Sep-14)    Jul-14    Two
Prior OP Actual 13 (Oct-14)    Aug-14    Two Prior OP Actual 14 (Nov-14)   
Sep-14    Two Prior OP Actual 15 (Dec-14)    [*]    Previous Year’s Actual
Density 16 (Jan-15)    Nov-14    Two Prior OP Actual 17 (Feb-15)    Nov-14   
Three Prior OP Actual 18 (Mar-15)    Jan-15    Two Prior OP Actual 19 (Apr-15)
   Feb-15    Two Prior OP Actual 20 (May-15)    Mar-15    Two Prior OP Actual 21
(Jun-15)    Apr-15    Two Prior OP Actual 22 (Jul-15)    May-15    Two Prior OP
Actual 23 (Aug-15)    Jun-15    Two Prior OP Actual 24 (Sep-15)    Jul-15    Two
Prior OP Actual

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 124 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 15: Average Weights

Mod 19

 

Attachment 15

Average Weight

June 27, 2014

This attachment describes the process to establish the Average Weight used for
D&Rs (Handling Units) where the actual weight is not available or is not
correct. Beginning with Operating Period 1, the process established in contract
FXNET-2006-01 (legacy) for Average Weights will be used until the Operating
Period during which the Postal Service invoicing system is implemented.

Beginning with the Operating Period during which the Postal Service invoicing
system is implemented and for all subsequent Operating periods the following
process will be in effect:

These average weights will be used in reconciliation and SASS will use these
averages weights for all HUP, FXI and FXO assignments.

The average weight will be calculated at the end of each operating period as
follows:

Sum the weight of all handling units by invoiced Handling Type.

The Day Turn will include handling types A, D and E total weights divided by the
count of D&Rs that the origin is not FXI, FXO or HUP.

The Night Turn will include handling types I and K total weights divided by the
count of D&Rs that the origin is not FXI, FXO or HUP.

The result is then rounded to the nearest pound.

The Average Weight calculation from two operating periods prior will be used for
the operating period being invoiced and reconciled. This process will not be
adjusted or changed in reconciliation.

 

Page 125 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 16: Re-labeling / Type M

Matching Process

Mod 19

 

Attachment 16

Re-labeling / Type M

Matching Process

June 27, 2014

The following payment system process identifies handling units that are missing
contractually required scans due to the day Re-Label Process.

The Postal Service payment system, SASS, will identify handling types A, D, E,
F, & G with an open bypass deduction code that missing Delivery scans, and do
not have third-party THS Break Scans. These handling units will be grouped by
RDT date, destination, and D&R. These handling units will be labeled “Bucket 1”.

The Postal Service payment system, SASS, will then identify all handling units
with HUP, FXI or FXO origins (handling type “M”) that have a FedEx delivery scan
at the correct Service Point.

These handling units will be labeled “Bucket 2”.

During the invoice process, for each RDT date, the Postal Service payment
system, SASS, will match the “Bucket 1” handling units to the “Bucket 2”
handling units that have the same destination and RDT date.

If any “Bucket 1” handling units remain unmatched, the Postal Service payment
system, SASS, will then match these handling units to any “Bucket 2” handling
units with RDT date + 1 that were not previously used in the matching process.

[*]

Any “Bucket 1” handling unit successfully matched to a “Bucket 2” handling unit
will not be subject to the missing scan deductions for fuel or non-fuel
described in “Part 1: Statement of Work; Payment Procedures.”

The successfully matched “Bucket 1” handling units will be identified with
deduction reason code MCX, cancelling the fuel and non-fuel deductions described
in “Part 1: Statement of Work; Payment Procedures.”. These handling units will
still maintain performance waiver code 007.

All handling units rated as handling type M will not be subject to missing scan
deductions for Nest or Delivery scans described in “Part 1: Statement of Work;
Payment Procedures.”

All handling units rated as handling type M will be subject to fuel and non-fuel
deductions for scans that are provided at incorrect delivery Service Points
described in the “Part 1: Statement of Work; Payment Procedures and Payment
Processing – Day Network – Per Cube” sections and as stated above the type M
handling units will not meet the “Bucket 2” type M criteria.

All type M handling units with a delivery scan at a correct delivery Service
Point will be included in lane performance evaluation and reductions in payment,
described in the “Part 1: Statement of Work; Performance Requirements and
Measurement and Reduction of Payment” sections.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 126 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 16: Re-labeling / Type M

Matching Process

Mod 19

 

Beginning with the Operating Period during which the Postal Service invoicing
system implements the Relabeling / type M Matching process module and for all
subsequent Operating Periods, the process described above will be in effect.

For all Operating Periods prior to the Operating Period in which the Postal
Service invoicing system is implemented, handling units that qualify as Bucket 1
will not be subject to missing scan deductions for Nest or Delivery scans
described in “Part 1: Statement of Work; Payment Procedures.” The Postal Service
and FedEx will resolve these handling units during the reconciliation process
for each of these Operating Periods.

Beginning with the Operating Period during which the Postal Service invoicing
system is implemented and for all subsequent Operating Periods prior to the
Operating Period during which the Postal Service invoicing system implements the
Relabeling / type M Matching process module, handling units that qualify as
Bucket 1 will not be subject to missing scan deductions for Nest or Delivery
scans described in “Part 1: Statement of Work; Payment Procedures.” During these
periods, the Postal Service invoicing system will execute the missing scan
deductions; however, the Postal Service and FedEx will jointly identify and
reverse these deductions during the reconciliation process.

 

Page 127 of 128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Air Cargo Network

Contract ACN-13-FX

Attachment 17: Handling Unit Types

Mod 19

 

Attachment 17

Handling Types

June 27, 2014

The following list defines Handling Types as referenced in the contract and
preceding attachments.

 

Handling Type

  

Handling Type Description

A    Lives Handling Unit B    Bypass Container C    Mixed Container D    Mixed
Handling Unit E    Trucked Handling Unit G    Bypass Handling Unit H    Partial
Container I    Night Handling Unit J    Night Mixed Container K    Night Lives
Handling Unit L    LIV or TRK Container M    HUP Handling Unit

 

Page 128 of 128